



EXHIBIT 10.1

EXECUTION VERSION

$175,000,000

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

dated as of April 20, 2007,

among

D 56, INC.,
LENOX RETAIL, INC.,
and
LENOX, INCORPORATED,
as Borrowers,

LENOX GROUP INC.,
and
THE OTHER GUARANTORS PARTY HERETO,
as Guarantors,

THE LENDERS PARTY HERETO,

UBS SECURITIES LLC,
as Arranger and Co-Syndication Agent,

UBS AG, STAMFORD BRANCH,
as Issuing Bank and Administrative Agent,

UBS LOAN FINANCE LLC,
as Swingline Lender,

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent, Co-Syndication Agent and Issuing Bank

and

WELLS FARGO FOOTHILL, LLC,

as Documentation Agent

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE I. DEFINITIONS

1

 

 

 

 

 

SECTION 1.01 Defined Terms

1

 

SECTION 1.02 Classification of Loans and Borrowings

33

 

SECTION 1.03 Terms Generally

33

 

SECTION 1.04 Accounting Terms; GAAP

34

 

 

ARTICLE II. THE CREDITS

34

 

 

 

SECTION 2.01 Commitments

34

 

SECTION 2.02 Loans

35

 

SECTION 2.03 Borrowing Procedure

36

 

SECTION 2.04 Evidence of Debt; Repayment of Loans

37

 

SECTION 2.05 Fees

39

 

SECTION 2.06 Interest on Loans and Default Compensation

40

 

SECTION 2.07 Termination and Reduction of Commitments

41

 

SECTION 2.08 Interest Elections

41

 

SECTION 2.09 [Intentionally Omitted]

42

 

SECTION 2.10 Mandatory Prepayments of Loans.

42

 

SECTION 2.11 Alternate Rate of Interest

45

 

SECTION 2.12 Increased Costs

45

 

SECTION 2.13 Breakage Payments

46

 

SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

47

 

SECTION 2.15 Taxes

48

 

SECTION 2.16 Mitigation Obligations; Replacement of Lenders.

50

 

SECTION 2.17 Swingline Loans.

51

 

SECTION 2.18 Letters of Credit.

52

 

SECTION 2.19 Determination of Borrowing Base.

58

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES

62

 

 

 

SECTION 3.01 Organization; Powers

62

 

SECTION 3.02 Authorization; Enforceability

62

 

SECTION 3.03 Governmental Approvals; No Conflicts

62

 

SECTION 3.04 Financial Statements

63

 

SECTION 3.05 Properties

63

 

SECTION 3.06 Equity Interests and Subsidiaries

64

 

SECTION 3.07 Litigation; Compliance with Laws

65

 

SECTION 3.08 Agreements

65

 

SECTION 3.09 Federal Reserve Regulations

65

 

SECTION 3.10 Investment Company Act

65

 

SECTION 3.11 Use of Proceeds

65

 

SECTION 3.12 Taxes

66

i

--------------------------------------------------------------------------------



 

 

 

 

SECTION 3.13 No Material Misstatements

66

 

SECTION 3.14 Labor Matters

66

 

SECTION 3.15 Solvency

66

 

SECTION 3.16 Employee Benefit Plans

67

 

SECTION 3.17 Environmental Matters

67

 

SECTION 3.18 Insurance

69

 

SECTION 3.19 Security Documents

69

 

SECTION 3.20 [Intentionally Omitted.]

70

 

SECTION 3.21 Anti-Terrorism Law

70

 

SECTION 3.22 Location of Material Inventory

71

 

SECTION 3.23 Accuracy of Borrowing Base

71

 

SECTION 3.24 Post-Audit Asset Dispositions

71

 

 

ARTICLE IV. CONDITIONS TO CREDIT EXTENSIONS

71

 

 

 

SECTION 4.01 Conditions to Initial Credit Extension

71

 

SECTION 4.02 Conditions to All Credit Extensions

76

 

 

ARTICLE V. AFFIRMATIVE COVENANTS

77

 

 

 

SECTION 5.01 Financial Statements, Reports, etc.

78

 

SECTION 5.02 Litigation and Other Notices

80

 

SECTION 5.03 Existence; Businesses and Properties

81

 

SECTION 5.04 Insurance

81

 

SECTION 5.05 Obligations and Taxes

82

 

SECTION 5.06 Employee Benefits

83

 

SECTION 5.07 Maintaining Records; Access to Properties and Inspections

83

 

SECTION 5.08 Use of Proceeds

83

 

SECTION 5.09 Compliance with Environmental Laws; Environmental Reports

83

 

SECTION 5.10 Reserved.

84

 

SECTION 5.11 Additional Collateral; Additional Guarantors

84

 

SECTION 5.12 Security Interests; Further Assurances

85

 

SECTION 5.13 Information Regarding Collateral

86

 

SECTION 5.14 Borrowing Base-Related Reports

87

 

SECTION 5.15 Borrowing Base Verification; Inventory Appraisals

88

 

SECTION 5.16 Cleandown Provision

88

 

 

ARTICLE VI. NEGATIVE COVENANTS

89

 

 

 

SECTION 6.01 Indebtedness

89

 

SECTION 6.02 Liens

90

 

SECTION 6.03 Sale and Leaseback Transactions

93

 

SECTION 6.04 Investment, Loan and Advances

93

 

SECTION 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions

95

 

SECTION 6.06 Dividends

96

 

SECTION 6.07 Transactions with Affiliates

97

 

SECTION 6.08 Financial Covenants.

97

ii

--------------------------------------------------------------------------------



 

 

 

 

SECTION 6.09 Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, or Other Constitutive Documents, By-laws and
Certain Other Agreements, etc

98

 

SECTION 6.10 Limitation on Certain Restrictions on Subsidiaries

98

 

SECTION 6.11 Limitation on Issuance of Capital Stock

99

 

SECTION 6.12 Limitation on Creation of Subsidiaries

99

 

SECTION 6.13 Business

100

 

SECTION 6.14 Limitation on Accounting Changes

100

 

SECTION 6.15 Fiscal Year

100

 

SECTION 6.16 No Negative Pledges

100

 

SECTION 6.17 Lease Obligations

100

 

SECTION 6.18 Anti-Terrorism Law; Anti-Money Laundering.

100

 

SECTION 6.19 Embargoed Person

101

 

 

ARTICLE VII. GUARANTEE

101

 

 

 

SECTION 7.01 The Guarantee

101

 

SECTION 7.02 Obligations Unconditional

101

 

SECTION 7.03 Reinstatement

103

 

SECTION 7.04 Subrogation; Subordination

103

 

SECTION 7.05 Remedies

104

 

SECTION 7.06 Instrument for the Payment of Money

104

 

SECTION 7.07 Continuing Guarantee

104

 

SECTION 7.08 General Limitation on Guarantee Obligations

104

 

 

ARTICLE VIII. EVENTS OF DEFAULT

104

 

 

ARTICLE IX. COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

108

 

 

 

 

SECTION 9.01 Collateral Account.

108

 

SECTION 9.02 Application of Proceeds

108

 

 

ARTICLE X. THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

109

 

 

 

 

SECTION 10.01 Appointment

109

 

SECTION 10.02 Administrative Agent and the Collateral Agent in their Individual
Capacities

110

 

SECTION 10.03 Exculpatory Provisions

110

 

SECTION 10.04 Reliance by Agents

111

 

SECTION 10.05 Delegation of Duties

111

 

SECTION 10.06 Successor Administrative Agent

111

 

SECTION 10.07 Non-Reliance on Agents and Other Lenders

112

 

SECTION 10.08 No Other Administrative Agent or the Collateral Agent

112

 

SECTION 10.09 Indemnification

112

 

SECTION 10.10 Additional Loans

113

iii

--------------------------------------------------------------------------------



 

 

 

ARTICLE XI. MISCELLANEOUS

113

 

 

 

 

SECTION 11.01 Notices

113

 

SECTION 11.02 Waivers; Amendment

116

 

SECTION 11.03 Expenses; Indemnity

118

 

SECTION 11.04 Successors and Assigns

119

 

SECTION 11.05 Survival of Agreement

122

 

SECTION 11.06 Counterparts; Integration; Effectiveness; Electronic Execution

122

 

SECTION 11.07 Severability

123

 

SECTION 11.08 Right of Setoff

123

 

SECTION 11.09 Governing Law; Jurisdiction; Consent to Service of Process.

123

 

SECTION 11.10 Waiver of Jury Trial

124

 

SECTION 11.11 Headings

124

 

SECTION 11.12 Confidentiality

124

 

SECTION 11.13 Interest Rate Limitation

125

 

SECTION 11.14 Lender Addendum

125

 

SECTION 11.15 USA PATRIOT Act Notice

126

 

SECTION 11.16 Amendment and Restatement

126

 

SECTION 11.17 Reaffirmation and Grant of Security Interests.

126

iv

--------------------------------------------------------------------------------



 

 

 

 

ANNEXES

 

 

 

 

 

 

Annex I

 

Applicable Margin

 

 

 

SCHEDULES

 

 

 

 

 

 

Schedule 1.01(a)

 

Mortgaged Real Property

Schedule 1.01(b)

 

Subsidiary Guarantors

Schedule 3.03

 

Governmental Approvals; Compliance with Laws

Schedule 3.05(b)

 

Real Property

Schedule 3.06(a)

 

Subsidiaries

Schedule 3.06(c)

 

Corporate Organizational Chart

Schedule 3.08(c)

 

Material Agreements

Schedule 3.17

 

Environmental Matters

Schedule 3.18

 

Insurance

Schedule 3.19(b)

 

Trademarks

Schedule 3.19(c)

 

Patents

Schedule 3.19(d)

 

Copyrights

Schedule 3.22

 

Location of Material Inventory

Schedule 4.01(g)

 

Local Counsel

Schedule 4.01(n)

 

Landlord Access Agreements

Schedule 4.01(o)(iii)

 

Title Insurance Amounts

Schedule 6.01(b)

 

Existing Indebtedness

Schedule 6.02(c)

 

Existing Liens

Schedule 6.04(b)

 

Existing Investments

 

 

 

EXHIBITS

 

 

 

 

 

 

Exhibit A-1

 

Form of Administrative Questionnaire

Exhibit A-2

 

Form of Compliance Certificate

Exhibit A-3

 

Form of LC Request

Exhibit A-4

 

Form of Lender Addendum

Exhibit B

 

Form of Assignment and Acceptance

Exhibit C

 

Form of Borrowing Request

Exhibit D

 

Form of Interest Election Request

Exhibit E

 

Form of Joinder Agreement

Exhibit F

 

Form of Landlord Lien Waiver and Access Agreement

Exhibit G

 

Form of Mortgage

Exhibit H-1

 

Form of Revolving Note

Exhibit H-2

 

Form of Swingline Note

Exhibit I-1

 

Form of Perfection Certificate

Exhibit I-2

 

Form of Perfection Certificate Supplement

Exhibit J

 

Form of Security Agreement

Exhibit K-1

 

Form of Opinion of Company Counsel

Exhibit K-2

 

Form of Opinion of Local Counsel

Exhibit L

 

Form of Intercompany Note

Exhibit M

 

Form of Solvency Certificate

v

--------------------------------------------------------------------------------



 

 

 

Exhibit N

 

Form of Borrowing Base Certificate

vi

--------------------------------------------------------------------------------



AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

          This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Agreement”) dated as of April 20, 2007, among D 56, INC., a Minnesota
corporation (“D 56”), LENOX RETAIL, INC., a Minnesota corporation (“Lenox
Retail”), LENOX, INCORPORATED, a New Jersey corporation (“Lenox” and, together
with D 56 and Lenox Retail, “Borrowers” and each individually, a “Borrower”),
LENOX GROUP INC., a Delaware corporation (“Holdings”), the Subsidiary Guarantors
(such term and each other capitalized term used but not defined herein having
the meaning given to it in Article I), the Lenders (as defined herein), UBS
SECURITIES LLC, as sole arranger and co-syndication agent (in such respective
capacities, “Arranger” and “Co-Syndication Agent”), JPMORGAN CHASE BANK, N.A.,
as collateral agent and co-syndication agent for the Secured Parties (as defined
herein) (in such respective capacities, “Collateral Agent” and “Co-Syndication
Agent”) and as issuing bank (in such capacity, “Issuing Bank”), WELLS FARGO
FOOTHILL, LLC, as documentation agent (in such capacity, “Documentation Agent”),
UBS LOAN FINANCE LLC, as swingline lender (in such capacity, “Swingline
Lender”), UBS AG, STAMFORD BRANCH, as issuing bank and administrative agent for
the Lenders and the Secured Parties (in such respective capacities, “Issuing
Bank,” and “Administrative Agent”).

WITNESSETH:

          WHEREAS, Borrowers, the Revolving Lenders and the Administrative Agent
are parties to that certain Revolving Credit Agreement, dated as of September 1,
2005, as amended by that certain First Amendment thereto, dated as of December
29, 2005, by that certain Second Amendment thereto, dated as of January 23,
2006, by that certain Third Amendment thereto, dated as of April 27, 2006, and
by that certain Waiver and Fourth Amendment thereto, dated as of February 9,
2007 (as such agreement may be further amended, modified or supplemented from
time to time, the “Existing Credit Agreement”);

          WHEREAS, the parties hereto wish to amend and restate the Existing
Credit Agreement in its entirety, as and to the extent set forth herein;

          NOW, THEREFORE, the Lenders are willing to extend such credit to
Borrowers and the Issuing Bank is willing to issue letters of credit for the
account of Borrowers on the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

          SECTION 1.01 Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:

          “ABR”, when used in reference to any Loan or Borrowing, is used when
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

          “ABR Borrowing” shall mean a Borrowing comprised of ABR Revolving
Loans.

--------------------------------------------------------------------------------



          “ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

          “ABR Revolving Loan” shall mean any Revolving Loan bearing interest at
a rate determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

          “Accounting Changes” shall have meaning assigned to such term in
Section 1.04.

          “Account Debtor” shall mean any Person who may become obligated to
another Person under, with respect to, or on account of, an Account.

          “Accounts” shall mean all “accounts,” as such term is defined in the
UCC as in effect on the date hereof in the State of New York, in which such
Person now or hereafter has rights.

          “Acquisition Consideration” shall mean the purchase consideration for
any Permitted Acquisition and all other payments paid to or for the benefit of
the seller by Holdings, Borrowers or any of their Subsidiaries in exchange for,
or as part of, or in connection with, any Permitted Acquisition, whether paid in
cash or by exchange of Equity Interests or of assets or otherwise and whether
payable at or prior to the consummation of such Permitted Acquisition or
deferred for payment at any future time, whether or not any such future payment
is subject to the occurrence of any contingency, and includes any and all
payments representing the purchase price and any assumptions of Indebtedness,
“earn-outs” and other agreements to make any payment the amount of which is, or
the terms of payment of which are, in any respect subject to or contingent upon
the revenues, income, cash flow or profits (or the like) of any Person or
business; provided, that, if the amount of any consideration that is a portion
of Acquisition Consideration is contingent and is not otherwise stated or
determinable, Holdings, Borrowers or any of their Subsidiaries may use the
maximum reasonable anticipated amount of such consideration as of the date of
determination of the Acquisition Consideration for purposes of determining
compliance with clause (x) of the definition of Permitted Acquisition.

          “Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar
Borrowing for any Interest Period, (a) an interest rate per annum (rounded
upward, if necessary, to the next 1/100 of 1%) determined by the Administrative
Agent to be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for
such Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for
such Eurodollar Borrowing for such Interest Period.

          “Administrative Agent” shall have the meaning assigned to such term in
the preamble hereto and includes each other Person appointed as the successor
pursuant to Article X.

          “Administrative Agent Fees” shall have the meaning assigned to such
term in Section 2.05(b).

          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in the form of Exhibit A-1, or such other form as may be supplied
from time to time by the Administrative Agent.

2

--------------------------------------------------------------------------------



          “Affiliate” shall mean, when used with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified; provided, however, that, for purposes of Section 6.07, the term
“Affiliate” shall also include any Person that directly or indirectly owns more
than 10% of any class of Equity Interests of the Person specified or that is an
executive officer or director of the Person specified.

          “Agents” shall mean the Arranger, Documentation Agent, Co-Syndication
Agents, Administrative Agent and the Collateral Agent.

          “Agreement” shall have the meaning assigned to such term in the
preamble hereto.

          “Alternate Advance Rate Period” shall mean the period beginning June
15 and ending October 31 of each year until the Revolving Maturity Date.

          “Alternate Base Rate” shall mean, for any day, a rate per annum
(rounded upward, if necessary, to the next 1/100 of 1%) equal to the greater of
(a) the Base Rate in effect on such day and (b) the Federal Funds Effective Rate
in effect on such day plus 0.50%. If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Base
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Base Rate or the Federal Funds Effective Rate,
respectively.

          “Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.21.

          “Applicable Fee” shall mean, for any day, with respect to any
Revolving Loan, the applicable percentage set forth in Annex I under the caption
“Applicable Fee”.

          “Applicable Margin” shall mean, for any day, with respect to any
Revolving Loan, the applicable percentage set forth in Annex I under the
appropriate caption.

          “Arranger” shall have the meaning assigned to such term in the
preamble hereto.

          “Asset Sale” shall mean (a) any conveyance, sale, lease, sublease,
assignment, transfer or other disposition (including by way of merger or
consolidation and including any sale and leaseback transaction) of any Property
(including stock of any Subsidiary of Holdings by the holder thereof) by
Holdings, Borrowers or any of their Subsidiaries to any Person other than
Borrowers or any Subsidiary Guarantor (excluding (i) Inventory sold in the
ordinary course of business, (ii) any sale or discount, in each case without
recourse, of accounts receivable arising in the ordinary course of business, but
only in connection with the compromise or collection thereof, (iii) disposals of
obsolete, uneconomical, negligible, worn out or surplus Property in the ordinary
course of business or (iv) sales of Cash Equivalents and marketable securities)
and (b) any issuance or sale by any Subsidiary of Holdings (other than
Borrowers) of its Equity Interests to any Person (other than to Borrowers or any
Subsidiary Guarantor).

3

--------------------------------------------------------------------------------



          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee, and accepted by the Administrative
Agent, in the form of Exhibit B, or such other form as shall be approved by the
Administrative Agent.

          “Attributable Indebtedness” shall mean, when used with respect to any
sale and leaseback transaction, as at the time of determination, the present
value (discounted at a rate equivalent to Borrowers’ then-current weighted
average cost of funds for borrowed money as at the time of determination,
compounded on a semi-annual basis) of the total obligations of the lessee for
rental payments during the remaining term of the lease included in any such sale
and leaseback transaction.

          “Base Rate” shall mean, for any day, a rate per annum that is equal to
the corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is announced as being effective. The corporate base rate is not
necessarily the lowest rate charged by the Administrative Agent to its
customers.

          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States.

          “Borrower” and “Borrowers” each shall have the meaning assigned to
such terms in the preamble hereto.

          “Borrowing” shall mean (a) Loans of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurodollar Revolving
Loans, as to which a single Interest Period is in effect, or (b) a Swingline
Loan.

          “Borrowing Availability” shall mean at any time the lesser of (a) the
Borrowing Base at such time and (b) the aggregate amount of the Lenders’
Revolving Commitments at such time, in each case, less the aggregate Revolving
Exposure of all Lenders at such time.

          “Borrowing Base” shall mean at any time, subject to adjustment as
provided in Section 2.19, an amount equal to the sum of, without duplication:

          (a) the book value of Eligible Accounts of Borrowers multiplied by the
advance rate of 85%, plus

          (b) the lesser of (i) the advance rate of 65% of the Cost of Eligible
Inventory of Borrowers (other than Eligible Silver Inventory), or (ii) the
advance rate of 85% of the Net Recovery Cost Percentage multiplied by the Cost
of Eligible Inventory of Borrowers (other than Eligible Silver Inventory);
provided that during the Alternate Advance Rate Period, the advance rates in (i)
and (ii) of this clause (b) shall be 70% and 90%, respectively, plus

          (c) upon completion of an Inventory Appraisal (in form and substance
satisfactory to the Administrative Agent) with respect thereto, the lesser of
(i) the advance rate of 65% of the Cost of Eligible Silver Inventory of
Borrowers, or (ii) the advance rate of 85% of the Net Recovery Cost Percentage
multiplied by the Cost of Eligible Silver Inventory of Borrowers, minus

4

--------------------------------------------------------------------------------



          (d) a reserve in the amount of the Current Derivative Exposure or such
other amount as the Administrative Agent and the Collateral Agent may reasonably
determine in respect of such exposure, minus

          (e) effective upon three (3) Business Days’ prior notice to Borrowers
by the Administrative Agent or the Collateral Agent, any Reserves established
from time to time by the Administrative Agent or the Collateral Agent in the
exercise of its reasonable credit judgment;

          Subject to the relevant terms and provisions set forth in this
Agreement, including, without limitation, Section 11.02, the Administrative
Agent or the Collateral Agent shall be entitled at all times to increase, and,
upon three (3) Business Days’ prior notice to Borrowers, to reduce, the advance
rates and standards of eligibility under this Agreement, in each case in its
commercially reasonable discretion.

          The Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the Collateral
Agent and the Administrative Agent with such adjustments as the Administrative
Agent or the Collateral Agent deem appropriate in their reasonable credit
judgment to assure that the Borrowing Base is calculated in accordance with the
terms of this Agreement.

          “Borrowing Base Certificate” shall mean an Officers’ Certificate from
Borrowers, substantially in the form of, and containing the information
prescribed by, Exhibit N, delivered to the Administrative Agent and the
Collateral Agent setting forth Borrowers’ calculation of the Borrowing Base.

          “Borrowing Request” shall mean a request by a Borrower in accordance
with the terms of Section 2.03 and substantially in the form of Exhibit C, or
such other form as shall be approved by the Administrative Agent.

          “Business Day” shall mean any day other than a Saturday, Sunday or
other day on which banks in New York City are authorized or required by law to
close; provided, however, that when used in connection with a Eurodollar
Revolving Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

          “Capital Expenditures” shall mean, with respect to any Person, for any
period, the aggregate amount of all expenditures by such Person and its
Subsidiaries during that period for fixed or capital assets that, in accordance
with GAAP, are or should be classified as capital expenditures in the
consolidated balance sheet of such Person and its Consolidated Subsidiaries.

          “Capital Lease Obligations” of any Person shall mean the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) Property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

          “Cash Equivalents” shall mean, as to any Person: (a) securities
issued, or directly, unconditionally and fully guaranteed or insured, by the
United States or any agency or

5

--------------------------------------------------------------------------------



instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition by such Person; (b) securities issued, or
directly, unconditionally and fully guaranteed or insured, by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either Standard & Poor’s Ratings Group or
Moody’s Investors Services, Inc.; (c) time deposits and certificates of deposit
or bankers’ acceptance of any Lender or any commercial bank having, or which is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States, any state thereof or the District of Columbia having,
capital and surplus aggregating in excess of $500.0 million and a rating of “A”
(or such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one year from the date of
acquisition by such Person; (d) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (a)
above entered into with any bank meeting the qualifications specified in clause
(c) above, which repurchase obligations are secured by a valid perfected
security interest in the underlying securities; (e) commercial paper issued by
any Person incorporated in the United States rated at least A-1 or the
equivalent thereof by Standard & Poor’s Rating Service or at least P-1 or the
equivalent thereof by Moody’s Investors Service, Inc., and in each case maturing
not more than one year after the date of acquisition by such Person; (f)
investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (e) above;
(g) variable rate preferred securities issued by issuers rated AA- or better by
Standard & Poor’s Rating Service or Aa3 or better by Moody’s Investors Service,
Inc. and otherwise reasonably acceptable to the Administrative Agent; and (h)
demand deposit accounts maintained in the ordinary course of business.

          “Casualty Event” shall mean, with respect to any Property (including
Real Property) of any Person, any loss of title with respect to such Property or
any loss of or damage to or destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, such Property for which such
Person or any of its Subsidiaries receives insurance proceeds or proceeds of a
condemnation award or other compensation. “Casualty Event” shall include but not
be limited to any taking of all or any part of any Real Property of any Person
or any part thereof, in or by condemnation or other eminent domain proceedings
pursuant to any law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any Person or any part
thereof by any Governmental Authority, civil or military.

          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

          A “Change in Control” shall be deemed to have occurred if: (a)
Holdings at any time ceases to own 100% of the capital stock of any Borrower;
(b) at any time a change of control occurs under and as defined in any
documentation relating to any Material Indebtedness; (c) any “Person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act) is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this clause such Person or group shall
be deemed to have “beneficial ownership” of all securities that any such Person
or group has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of

6

--------------------------------------------------------------------------------



Voting Stock representing more than 25% of the voting power of the total
outstanding Voting Stock of Holdings; or (d) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board of Directors of Holdings (together with any new directors whose
election to such Board of Directors or whose nomination for election was
approved by a vote of 66 2/3% of the directors of Holdings then still in office
who were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of Holdings.

          “Change in Law” shall mean (a) the adoption of any law, treaty, order,
rule or regulation after the date of this Agreement, (b) any change in any law,
treaty, order, rule or regulation or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or (c)
compliance by any Lender or Issuing Bank (or for purposes of Section 2.12(b), by
any lending office of such Lender or by such Lender’s or Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.

          “Charges” shall have the meaning assigned to such term in Section
11.13.

          “Chattel Paper” shall mean all “chattel paper,” as such term is
defined in the UCC as in effect on the date hereof in the State of New York, in
which any Person now or hereafter has rights.

          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swingline Loans and, when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment or Swingline Commitment.

          “Closing Date” shall mean the date of the initial Credit Extension
hereunder.

          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

          “Collateral” shall mean, collectively, all of the Security Agreement
Collateral, the Mortgaged Real Property and all other Property of whatever kind
and nature pledged as collateral under any Security Document.

          “Collateral Agent” shall have the meaning assigned to such term in the
preamble hereto.

          “Collateral Agent Fee” shall have the meaning ascribed to such term in
Section 2.05(b)(ii).

          “Commercial Letter of Credit” shall mean any letter of credit or
similar instrument issued for the account of a Borrower for the benefit of such
Borrower or any of its Subsidiaries, for the purpose of providing the primary
payment mechanism in connection with the purchase of materials, goods or
services by such Borrower or any of its Subsidiaries in the ordinary course of
their businesses.

7

--------------------------------------------------------------------------------



          “Commitment” shall mean, with respect to any Lender, such Lender’s
Revolving Commitment, LC Commitment or Swingline Commitment.

          “Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

          “Commitments” shall mean the aggregate sum of each Lender’s
Commitment.

          “Companies” shall mean Holdings and its Subsidiaries; and “Company”
shall mean any one of them.

          “Compliance Certificate” shall mean a certificate of a Financial
Officer substantially in the form of Exhibit A-2.

          “Consolidated Companies” shall mean Holdings and its Consolidated
Subsidiaries.

          “Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period, adjusted, in each case only to the extent (and in the
same proportion) deducted or excluded in determining such Consolidated Net
Income (and with respect to the portion of Consolidated Net Income attributable
to any Subsidiary of Holdings only if a corresponding amount would be permitted
at the date of determination to be distributed to Holdings by such Subsidiary
without prior approval (or with prior approval that has already been obtained),
pursuant to the terms of its organizational documents and all agreements,
instruments, judgments, decrees, orders, statutes, rules and regulations
applicable to such Subsidiary or its stockholders), by (x) adding thereto, to
the extent that such items decreased Consolidated Net Income for such period:

          (i) the amount of Consolidated Interest Expense,

          (ii) provision for taxes based on income taxes (including without
duplication, and to the extent included in GAAP, any foreign withholding taxes,
single business or unitary taxes or other similar state taxes) and including
franchise taxes,

          (iii) amortization expense,

          (iv) depreciation expense,

          (v) all other non-cash items (excluding the write-down of inventory or
accounts receivable and any non-cash charge that results in an accrual or a
reserve for cash charges in any future period),

          (vi) severance payments, severance related benefits, retention bonuses
and related costs paid to employees,

          (vii) fines, settlements, judgments, and legal fees associated with
any legal proceeding outside the ordinary course of business,

          (viii) expenses incurred in connection with facility consolidations,
closings and relocations, and

8

--------------------------------------------------------------------------------



          (ix) professional fees paid to Carl Marks Advisory Group, Berenson &
Company, LLC and other professionals related to the Transactions, restructuring
and extraordinary corporate governance matters;

and (y) subtracting the aggregate amount of all non-cash items (excluding
pension-related income, if any, up to $4.0 million in any 12-month period),
determined on a consolidated basis, to the extent such items increased
Consolidated Net Income for such period.

          With respect to the preceding clauses (x)(vi) through (x)(ix), (A) not
more than $20.0 million in the aggregate for all such items shall be permitted
to be included in the calculation of Consolidated EBITDA in the year 2007 or in
any 12-month period that includes any months from the year 2007, and (B) not
more than $4.0 million in the aggregate for all such items shall be permitted to
be included in the calculation of Consolidated EBITDA in the year 2008 or any
year thereafter or any 12-month period that does not include any months from the
year 2007.

          Consolidated EBITDA shall be calculated on a Pro Forma Basis to give
effect to any Permitted Acquisition and Asset Sales consummated during the
fiscal period of Holdings ended on the Test Period thereof as if each such
Permitted Acquisition had been effected on the first day of such period and as
if each such Asset Sale had been consummated on the day prior to the first day
of such period.

          Notwithstanding the foregoing, to the extent that results from any of
the months set forth below are included in any applicable test period,
“Consolidated EBITDA” for such months shall be deemed equal to the amounts set
forth below:

 

 

 

 

 

March 2006

 

$

3,213,787

 

April 2006

 

($

3,129,172

)

May 2006

 

$

1,300,756

 

June 2006

 

$

4,410,008

 

July 2006

 

$

467,612

 

August 2006

 

$

3,692,761

 

September 2006

 

$

15,056,999

 

October 2006

 

$

6,878,977

 

November 2006

 

$

6,598,818

 

December 2006

 

$

7,527,617

 

January 2007

 

($

7,238,967

)

February 2007

 

($

6,456,569

)

                    “Consolidated Fixed Charge Coverage Ratio” shall mean, for
any Test Period, the ratio of (a) Consolidated EBITDA for such Test Period to
(b) Consolidated Fixed Charges for such Test Period.

                    “Consolidated Fixed Charges” shall mean, for any period, the
sum, without duplication, of

                    (a) Consolidated Interest Expense for such period;

                    (b) the aggregate amount of Capital Expenditures for such
period;

9

--------------------------------------------------------------------------------



                    (c) all cash payments in respect of income taxes made during
such period (net of any cash refund in respect of income taxes actually received
during such period);

                    (d) the principal amount of all scheduled amortization
payments on all Indebtedness (including the principal component of all Capital
Lease Obligations) of Holdings and its Subsidiaries for such period (as
determined on the first day of the respective period);

                    (e) the product of (i) all dividend payments on any series
of Disqualified Capital Stock of Holdings or any of its Subsidiaries (other than
dividend payments to Borrowers or any of their Subsidiaries) multiplied by
(ii) a fraction, the numerator of which is one and the denominator of which is
one minus the then current combined federal, state and local statutory tax rate
of Holdings and its Subsidiaries, expressed as a decimal; and

                    (f) the product of (i) all cash dividend payments on any
Preferred Stock (other than Disqualified Capital Stock) of Holdings or any of
its Subsidiaries (other than dividend payments to Borrowers or any of their
Subsidiaries) multiplied by (ii) a fraction, the numerator of which is one and
the denominator of which is one minus the then current combined federal, state
and local statutory tax rate of Holdings and its Subsidiaries, expressed as a
decimal.

          “Consolidated Indebtedness” shall mean, as at any date of
determination, without duplication, the aggregate amount of all Indebtedness
(but including in any event the then outstanding principal amount of all Loans,
all Capital Lease Obligations and all LC Exposure) of Holdings and its
Consolidated Subsidiaries on a consolidated basis as determined in accordance
with GAAP.

          “Consolidated Interest Expense” shall mean, for any period, without
duplication, the total consolidated interest expense of Holdings and its
Consolidated Subsidiaries for such period (calculated without regard to any
limitations on the payment thereof and including commitment fees, letter of
credit fees and net amounts payable under Hedging Agreements) determined in
accordance with GAAP (but excluding amortization of debt discount and deferred
financing costs, capitalized interest and interest paid in kind) plus, without
duplication, (a) the portion of Capital Lease Obligations of Holdings and its
Consolidated Subsidiaries representing the interest factor for such period, (b)
imputed interest on Attributable Indebtedness, (c) cash contributions to any
employee stock ownership plan or similar trust to the extent such contributions
are used by such plan or trust to pay interest or fees to any Person (other than
Holdings or a Wholly Owned Subsidiary) in connection with Indebtedness incurred
by such plan or trust, (d) all interest paid or payable with respect to
discontinued operations, (e) the product of (i) all dividend payments on any
series of any Preferred Stock, if any, of any Subsidiary of Holdings (other than
any Preferred Stock, if any, held by Holdings or a Wholly Owned Subsidiary),
multiplied by (ii) a fraction, the numerator of which is one and the denominator
of which is one minus the then current combined federal, state and local
statutory tax rate of Holdings and its Subsidiaries, expressed as a decimal and
(f) all interest on any Indebtedness of the type described in clause (f) or (k)
of the definition of “Indebtedness” with respect to Holdings or any of its
Subsidiaries. Notwithstanding the foregoing, to the extent that results from any
of the months set forth below are included in any applicable test period,
“Consolidated Interest Expense” for such months shall be deemed equal to the
amounts set forth below:

10

--------------------------------------------------------------------------------



 

 

 

 

 

March 2006

 

$

1,028,090

 

April 2006

 

$

949,008

 

May 2006

 

$

1,083,223

 

June 2006

 

$

1,445,920

 

July 2006

 

$

1,219,829

 

August 2006

 

$

1,335,159

 

September 2006

 

$

1,753,210

 

October 2006

 

$

1,511,891

 

November 2006

 

$

1,464,617

 

December 2006

 

$

1,417,696

 

January 2007

 

$

620,377

 

February 2007

 

$

734,815

 

          “Consolidated Net Income” shall mean, for any period, the consolidated
net income of Holdings and its Consolidated Subsidiaries determined in
accordance with GAAP, but excluding in any event (a) after-tax extraordinary
gains or extraordinary losses; (b) after-tax gains or losses realized from (i)
the acquisition of any securities, or the extinguishment or conversion of any
Indebtedness or Equity Interest, of Holdings or any of its Subsidiaries or (ii)
any sales of assets (other than Inventory in the ordinary course of business);
(c) net earnings or loss of any other Person (other than a Subsidiary of
Holdings) in which Holdings or any Consolidated Subsidiary has an ownership
interest, except (in the case of any such net earnings) to the extent such net
earnings shall have actually been received by Holdings or such Consolidated
Subsidiary (subject to the limitation in clause (d) below) in the form of cash
dividends or distributions; (d) the net income of any Consolidated Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by such Consolidated Subsidiary of its net income is not at the time of
determination permitted without approval under applicable law or regulation or
under such Consolidated Subsidiary’s organizational documents or any agreement
or instrument applicable to such Consolidated Subsidiary or its stockholders;
(e) gains or losses from the cumulative effect of any change in accounting
principles; (f) earnings resulting from any reappraisal, revaluation or write-up
of assets; and (g) the income (or loss) of any Person accrued prior to the date
it becomes a Subsidiary of Holdings or any Consolidated Subsidiary or is merged
into or consolidated with Holdings or any Consolidated Subsidiary or that
Person’s assets are acquired by Holdings or such Consolidated Subsidiary.

          “Consolidated Subsidiary” shall mean, as to any Person, all
Subsidiaries of such Person which are consolidated with such Person for
financial reporting purposes in accordance with GAAP.

          “Contested Collateral Lien Conditions” shall mean, with respect to any
Permitted Lien of the type described in paragraphs (a), (b) and (f) of Section
6.02, the following conditions:

 

 

 

(a) the applicable Loan Party shall be contesting such Lien in good faith;

 

 

 

(b) to the extent such Lien is in an amount in excess of $100,000, in the
aggregate with all other such Liens, the Administrative Agent and Collateral
Agent shall have established a Reserve (to the extent of such Lien on Accounts
or Inventory) with respect thereto or obtained a bond in an amount sufficient to
pay and discharge such Lien

11

--------------------------------------------------------------------------------



 

 

 

and the Administrative Agent’s or Collateral Agent’s reasonable estimate of all
interest and penalties related thereto; and

 

 

 

(c) such Lien shall in all respects be subject and subordinate in priority to
the Lien and security interest created and evidenced by the Security Documents,
except if and to the extent that the law or regulation creating, permitting or
authorizing such Lien provides that such Lien is or must be superior to the Lien
and security interest created and evidenced by the Security Documents.

          “Contingent Obligation” shall mean, as to any Person, any obligation,
agreement, understanding or arrangement of such Person guaranteeing or intended
to guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any Property constituting direct or indirect security therefor; (b) to
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or to maintain the net worth or solvency of the primary obligor; (c) to
purchase Property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation; (d) with respect to bankers’
acceptances and letters of credit, until a reimbursement obligation arises; or
(e) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term “Contingent
Obligation” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or any product warranties for
deposit or collection in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable, whether severally or jointly,
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “Controlling” and “Controlled” shall have meanings
correlative thereto.

          “Cost” shall mean, as determined by the Administrative Agent and the
Collateral Agent in good faith, with respect to Inventory, the lower of (a)
landed cost computed on a first-in first-out basis in accordance with GAAP or
(b) market value; provided, that for purposes of the calculation of the
Borrowing Base, (i) the Cost of the Inventory shall not include: (A) the portion
of the cost of Inventory equal to the profit earned by any Affiliate on the sale
thereof to a Borrower or (B) write-ups or write-downs in cost with respect to
currency exchange rates, and (ii) notwithstanding anything to the contrary
contained herein, the cost of the Inventory shall be computed in the same manner
and consistent with the most recent Inventory Appraisal which has been received
and approved by the Administrative Agent and the Collateral Agent in its
reasonable discretion.

12

--------------------------------------------------------------------------------



          “Co-Syndication Agent” shall have the meaning assigned to such term in
the preamble hereto.

          “Credit Extension” shall mean, as the context may require, (i) the
making of a Loan by a Lender or (ii) the issuance of any Letter of Credit, or
the amendment, extension or renewal of any existing Letter of Credit, by the
Issuing Bank; provided that “Credit Extensions” shall not include conversions
and continuations of outstanding Loans.

          “Current Derivative Exposure” shall mean, as of any date of
determination, 100% of the aggregate mark-to-market exposure then owing by any
Borrower under Lender Hedging Agreements, determined by all Lenders that are
counterparties to each Lender Hedging Agreement, in good faith and in a
commercially reasonable manner, based on net termination values and calculated
as if such Lender Hedging Agreements were terminated as of such determination
date and a payment were due thereunder to the Lender or its Affiliates and
furnished to the Administrative Agent and the Collateral Agent on a bi-monthly
basis (or more frequently, in the commercially reasonable discretion of the
Administrative Agent and the Collateral Agent).

          “D 56” shall have the meaning assigned to such term in the preamble
hereto.

          “Debt Issuance” shall mean the incurrence by Holdings, a Borrower or
any of their Subsidiaries of any Indebtedness after the Closing Date (other than
as permitted by Section 6.01).

          “Default” shall mean any event, occurrence or condition which is, or
upon notice, lapse of time or both would constitute, an Event of Default.

          “Deposit Account Control Agreement” shall have the meaning assigned to
such term in the Security Agreement.

          “Disqualified Capital Stock” shall mean any Equity Interest which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), or upon the happening of any event, (a) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to the first anniversary of the Revolving Maturity Date, (b)
is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in (a)
above, in each case at any time prior to the first anniversary of the Revolving
Maturity Date, or (c) contains any repurchase obligation which may come into
effect prior to payment in full of all Obligations.

          “Dividend” with respect to any Person shall mean that such Person has
declared or paid a dividend or returned any equity capital to its stockholders
or authorized or made any other distribution, payment or delivery of Property
(other than common stock of such Person) or cash to its stockholders as such, or
redeemed, retired, purchased or otherwise acquired, directly or indirectly, for
a consideration any shares of any class of its capital stock outstanding (or any
options or warrants issued by such Person with respect to its capital stock), or
set aside any funds for any of the foregoing purposes, or shall have permitted
any of its Subsidiaries to purchase or

13

--------------------------------------------------------------------------------



otherwise acquire for a consideration any shares of any class of the capital
stock of such Person outstanding (or any options or warrants issued by such
Person with respect to its capital stock). Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments made or
required to be made by such Person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans or
setting aside of any funds for the foregoing purposes.

          “Documentation Agent” shall have the meaning assigned to such term in
the preamble hereto.

          “Documents” shall mean all “documents,” as such term is defined in the
UCC as in effect on the date hereof in the State of New York, in which any
Person now or hereafter has rights.

          “Dollars” or “$” shall mean lawful money of the United States.

          “Domestic Subsidiary” shall mean any Subsidiary that is organized or
existing under the laws of the United States, any state thereof or the District
of Columbia.

          “Eligible Accounts” shall have the meaning assigned to such term in
Section 2.19(a).

          “Eligible In-Transit Inventory” shall mean, as of any date of
determination, without duplication of other Eligible Inventory, Inventory (a)
which has been shipped from any location for receipt by a Borrower within sixty
(60) days of the date of determination, but which has not yet been received by a
Borrower, (b) for which the purchase order is in the name of, and title has
passed to, a Borrower, (c) which is fully insured on terms satisfactory to the
Administrative Agent and the Collateral Agent and has been fully paid for or is
subject to payment terms which are not overdue, (d) which is subject to a first
priority Lien in favor of the Administrative Agent (except for any possessory
lien upon such goods in the possession of a freight carrier or shipping company
securing only the freight charges for the transportation of such goods to
Borrowers), (e) as to which the Administrative Agent (or an agent acting on its
behalf pursuant to a customs broker agreement in form and substance satisfactory
to the Administrative Agent and the Collateral Agent) has control over the
Documents which evidence ownership of the subject Inventory, and (f) which
otherwise is not excluded from the definition of Eligible Inventory.

          “Eligible Inventory” shall have the meaning assigned to such term in
Section 2.19(b).

          “Eligible Silver Inventory” shall mean, as of any date of
determination, without duplication of other Eligible Inventory, Inventory from
the Borrowers’ “Gorham” silver business consisting of finished goods Inventory,
work-in-process and raw metals which otherwise is not excluded from the
definition of Eligible Inventory.

          “Embargoed Person” shall have the meaning assigned to such term in
Section 6.19.

          “Environment” shall mean ambient air, surface water and groundwater
(including, without limitation, potable water, navigable water and wetlands),
the land surface or subsurface strata, natural resources, the workplace or as
otherwise defined in any Environmental Law.

14

--------------------------------------------------------------------------------



          “Environmental Claim” shall mean any claim, notice, demand, order,
action, suit, proceeding or other communication in each case alleging liability
for investigation, remediation, removal, cleanup, response, corrective action,
damages to natural resources, personal injury, Property damage, fines, penalties
or other costs resulting from, related to or arising out of (i) the presence,
Release or threatened Release in or into the Environment of Hazardous Material
at any location or (ii) any violation of Environmental Law, and shall include,
without limitation, any claim seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from, related to or
arising out of the presence, Release or threatened Release of Hazardous Material
or alleged injury or threat of injury to health, safety, the Environment.

          “Environmental Law” shall mean any and all applicable present and
future treaties, laws, statutes, ordinances, regulations, rules, decrees,
orders, judgments, consent orders, consent decrees or other binding
requirements, and the common law, relating to protection of public health or the
Environment, the Release or threatened Release of Hazardous Material, natural
resources or natural resource damages, or occupational safety or health.

          “Environmental Permit” shall mean any permit, license, approval,
consent or other authorization required by or from a Governmental Authority
under Environmental Law.

          “Equity Interest” shall mean, with respect to any Person, any and all
shares, interests, participations or other equivalents, including membership
interests (however designated, whether voting or non-voting), of equity of such
Person, including, if such Person is a partnership, partnership interests
(whether general or limited) and any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

          “Equity Issuance” shall mean, without duplication, any issuance or
sale by Holdings or a Borrower (other than to Holdings) after the Closing Date
of (a) any Equity Interests (including any Equity Interests issued upon exercise
of any warrant or option) or any warrants or options to purchase Equity
Interests or (b) any other security or instrument representing an Equity
Interest (or the right to obtain any Equity Interest) in the issuing or selling
Person; provided, however, that an Equity Issuance shall not include any such
sale or issuance by Holdings of not more than an aggregate amount of 5.0% of the
shares of its capital stock (including capital stock issued upon exercise of any
warrant or option or warrants or options to purchase its capital stock but
excluding Disqualified Capital Stock), in each case, to directors, officers or
employees of any Company.

          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as the same may be amended from time to time.

          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with a Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

15

--------------------------------------------------------------------------------



          “ERISA Event” shall mean (a) any “reportable event,” as such term is
defined in Section 4043(c) of ERISA or the regulations issued thereunder, with
respect to a Plan (other than an event for which the 30-day notice period is
waived by regulation); (b) the existence with respect to any Plan of an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, the failure to make by its due
date a required installment under Section 412(m) of the Code with respect to any
Plan or the failure to make any required contribution to a Multiemployer Plan;
(c) the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by any Company or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Company or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, or
the occurrence of any event or condition which could reasonably be expected to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (f) the incurrence by any Company or any of its
ERISA Affiliates of any liability with respect to the withdrawal from any Plan
or Multiemployer Plan; (g) the receipt by any Company or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (h) the making of any
amendment to any Plan which could result in the imposition of a lien or the
posting of a bond or other security; and (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in liability to any Company.

          “Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.

          “Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of
Eurodollar Revolving Loans.

          “Eurodollar Revolving Loan” shall mean any Revolving Loan bearing
interest at a rate determined by reference to the Adjusted LIBOR Rate in
accordance with the provisions of Article II.

          “Event of Default” shall have the meaning assigned to such term in
Article VIII.

          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

          “Excluded Taxes” shall mean, with respect to the Administrative Agent,
any Lender, the Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of Borrowers hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, and (b) in the case of a Foreign Lender
(other than an assignee pursuant to a request by a Borrower under Section 2.16),
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Foreign

16

--------------------------------------------------------------------------------



Lender’s failure to comply with Section 2.15(e), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from such Borrower with respect to such withholding tax pursuant to
Section 2.15(a) (it being understood and agreed, for the avoidance of doubt,
that any withholding tax imposed on a Foreign Lender as a result of a Change in
Law or regulation or interpretation thereof occurring after the time such
Foreign Lender became a party to this Agreement shall not be an Excluded Tax).

          “Executive Order” shall have the meaning assigned to such term in
Section 3.21.

          “Existing Credit Agreement” shall have the meaning assigned to such
term in the Recitals hereto.

          “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

          “Fee Letter” shall mean the confidential Fee Letter, dated March 23,
2007, among Holdings, UBS Loan Finance LLC and UBS Securities LLC.

          “Fees” shall mean the Commitment Fees, the Administrative Agent Fees,
the Collateral Agent Fees, the LC Participation Fees and the Fronting Fees.

          “Financial Officer” of any Person shall mean the Chief Financial
Officer, principal accounting officer, Treasurer or Controller of such Person.

          “FIRREA” shall mean the Federal Institutions Reform, Recovery and
Enforcement Act of 1989.

          “Foreign Lender” shall mean any Lender that is not, for United States
federal income tax purposes, (i) a citizen or resident of the United States,
(ii) a corporation or entity treated as a corporation created or organized in or
under the laws of the United States, or any political subdivision thereof, (iii)
an estate the income of which is subject to U.S. federal income taxation
regardless of its source or (iv) a trust if a court within the United States is
able to exercise primary supervision over the administration of such trust and
one or more United States Persons have the authority to control all substantial
decisions of such trust.

          “Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.

          “Foreign Subsidiary” shall mean a Subsidiary that is organized under
the laws of a jurisdiction other than the United States or any state thereof or
the District of Columbia.

          “Fronting Fees” shall have the meaning assigned to such term in
Section 2.05(c).

17

--------------------------------------------------------------------------------



          “GAAP” shall mean generally accepted accounting principles in the
United States applied on a consistent basis.

          “Governmental Authority” shall mean any federal, state, local or
foreign court, central bank or governmental agency, authority, instrumentality
or regulatory body.

          “Governmental Real Property Disclosure Requirements” shall mean any
Requirement of Law of any Governmental Authority requiring notification of the
buyer, lessee, mortgagee, assignee or other transferee of any Real Property,
facility, establishment or business, or notification, registration or filing to
or with any Governmental Authority, in connection with the sale, lease,
mortgage, assignment or other transfer (including, without limitation, any
transfer of control) of any Real Property, facility, establishment or business,
of the actual or threatened presence or Release in or into the Environment, or
the use, disposal or handling of Hazardous Material on, at, under or near the
Real Property, facility, establishment or business to be sold, leased,
mortgaged, assigned or transferred.

          “Guaranteed Obligations” shall have the meaning assigned to such term
in Section 7.01.

          “Guarantees” shall mean the guarantees issued pursuant to Article VII
by Holdings and the Subsidiary Guarantors.

          “Guarantors” shall mean Holdings and the Subsidiary Guarantors.

          “Hazardous Materials” shall mean the following: hazardous substances;
hazardous wastes; polychlorinated biphenyls (“PCBs”) or any substance or
compound containing PCBs; asbestos or any asbestos-containing materials in any
form or condition; radon or any other radioactive materials including any
source, special nuclear or by-product material; petroleum, crude oil or any
fraction thereof; and any other pollutant or contaminant or hazardous, toxic or
dangerous chemicals, wastes, materials, compounds, constituents or substances,
as all such terms are used in their broadest sense and defined by or under any
Environmental Laws.

          “Hedging Agreement” shall mean any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement,
entered into for the purpose of hedging a Borrower’s exposure to interest or
exchange rates, loan credit exchange, security or currency valuations or
commodity prices and not for speculative purposes.

          “Holdings” shall have the meaning assigned to such term in the
preamble hereto.

          “Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or advances; (b) all obligations
of such Person evidenced by bonds, debentures, notes or similar instruments; (c)
all obligations of such Person upon which interest charges are customarily paid
or accrued; (d) all obligations of such Person under conditional sale or other
title retention agreements relating to Property purchased by such Person; (e)
all obligations of such Person issued or assumed as the deferred purchase price
of Property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business on normal trade terms
and not overdue by more than 90 days); (f) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing

18

--------------------------------------------------------------------------------



right, contingent or otherwise, to be secured by) any Lien on Property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed; (g) all Capital Lease Obligations, Purchase Money Obligations and
synthetic lease obligations of such Person; (h) all obligations of such Person
in respect of Hedging Agreements to the extent required to be reflected on a
balance sheet of such Person; (i) all Attributable Indebtedness of such Person;
(j) all obligations for the reimbursement of any obligor in respect of letters
of credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; and (k) all Contingent Obligations of such Person in respect of
Indebtedness or obligations of others of the kinds referred to in clauses (a)
through (j) above. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent that terms of such Indebtedness provide that such Person is liable
therefor.

          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

          “Indemnitee” shall have the meaning assigned to such term in Section
11.03(b).

          “Information” shall have the meaning assigned to such term in Section
11.12.

          “Instruments” shall mean all “instruments,” as such term is defined in
the UCC as in effect on the date hereof in the State of New York, in which any
Person now or hereafter has rights.

          “Intellectual Property” shall have the meaning assigned to such term
in Section 3.05(c).

          “Intercreditor Agreement” shall mean that certain Intercreditor
Agreement dated April 20, 2007, by and between Holdings, Borrowers, Guarantors,
the Administrative Agent and the Term Loan Agent.

          “Interest Election Request” shall mean a request by a Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08(b),
substantially in the form of Exhibit D.

          “Interest Payment Date” shall mean (a) with respect to any ABR
Revolving Loan (other than a Swingline Loan), the last day of each March, June,
September and December to occur during the period that such Loan is outstanding
and the Revolving Maturity Date of such Loan, (b) with respect to any Eurodollar
Revolving Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Revolving Loan
with an Interest Period of more than three months’ duration, each day prior to
the last day of such Interest Period that occurs at intervals of three months
duration after the first day of such Interest Period, and (c) with respect to
any Swingline Loan, the day that such Loan is required to be repaid.

          “Interest Period” shall mean, with respect to any Eurodollar
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as a Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next

19

--------------------------------------------------------------------------------



succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing; provided, however, that an Interest Period shall
be limited to seven days to the extent required under Section 2.03(d).

          “Inventory” shall mean all “inventory,” as such term is defined in the
UCC as in effect on the date hereof in the State of New York, wherever located,
in which any Person now or hereafter has rights.

          “Inventory Appraisal” shall mean (a) on the Closing Date, the
appraisals prepared by Great American Appraisal & Valuation Services, L.L.C.,
dated January, 2007, and (b) thereafter, the most recent inventory appraisal
conducted by an independent appraisal firm and delivered pursuant to Section
5.15 hereof.

          “Investments” shall have the meaning assigned to such term in Section
6.04.

          “Issuing Bank” shall mean, as the context may require, (a) UBS AG,
Stamford Branch, with respect to Letters of Credit issued by it; (b) JPMorgan
Chase Bank, N.A. (including as successor by merger to Bank One, NA) with respect
to Letters of Credit issued by it; or (c) any other Lender that may become an
Issuing Bank pursuant to Section 2.18(i) or 2.18(k), with respect to Letters of
Credit issued by such Lender; or (d) collectively, all of the foregoing.

          “Joinder Agreement” shall mean that certain joinder agreement
substantially in the form of Exhibit E.

          “Landlord Lien Waiver and Access Agreement” shall mean the Landlord
Lien Waiver and Access Agreement, substantially in the form of Exhibit F, or
such other landlord lien waiver and access agreement reasonably satisfactory in
form and substance to the Administrative Agent and the Collateral Agent.

          “LC Collateral Account” shall mean a collateral account in the form of
a deposit account established and maintained by the Administrative Agent for the
benefit of the Secured Parties, in accordance with the provisions of
Section 9.01.

          “LC Commitment” shall mean the commitment of the Issuing Bank to issue
Letters of Credit pursuant to Section 2.18.

          “LC Disbursement” shall mean a payment or disbursement made by the
Issuing Bank pursuant to a Letter of Credit.

          “LC Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate principal amount of all LC Disbursements that have not yet been
reimbursed at such time. The LC Exposure of any

20

--------------------------------------------------------------------------------



Revolving Lender at any time shall mean its Pro Rata Percentage of the aggregate
LC Exposure at such time.

          “LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

          “LC Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.18(b) and substantially in the form of Exhibit A-3, or such
other form as shall be approved by the Administrative Agent.

          “Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, access
agreements and any other agreements of a similar nature (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

          “Lender Addendum” shall mean (i) with respect to any Lender on the
Closing Date that was a Lender under the Existing Credit Agreement, the Lender
Addendum previously executed and delivered by such Lender under the Existing
Credit Agreement and (ii) with respect to any Lender on the Closing Date that
was not a Lender under the Existing Credit Agreement, a lender addendum in the
form of Exhibit A-4¸ to be executed and delivered by such Lender on the Closing
Date as provided in Section 11.14.

          “Lender Consent Letters” shall mean the consent letters of the
Revolving Lenders (as defined in the Existing Credit Agreement) authorizing the
amendment and restatement of the Existing Credit Agreement (as evidenced by this
Agreement).

          “Lender Affiliate” shall mean with respect to any Lender that is a
fund that invests in bank loans, any other fund that invests in commercial loans
and is managed or advised by the same investment advisor as such Lender or by an
Affiliate of such advisor.

          “Lender Hedging Agreement” shall mean any Hedging Agreement between a
Borrower and any Person (or affiliate of such Person) that was a Lender or an
Affiliate of such lender at the time it entered into such Hedging Agreement
whether or not such Person has ceased to be a Lender under this Agreement.

          “Lenders” shall mean (a) the financial institutions that have become a
party hereto pursuant to a Lender Addendum (other than any such financial
institution that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any financial institution that has become a party hereto
pursuant to an Assignment and Acceptance. Unless the context clearly indicates
otherwise, the term “Lenders” shall include the Swingline Lender.

          “Lenox” shall have the meaning assigned to such term in the preamble
hereto.

          “Letter of Credit” shall mean any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of a Borrower pursuant to Section 2.18.

21

--------------------------------------------------------------------------------



          “Letter of Credit Expiration Date” shall mean the date which is
fifteen (15) days prior to the Revolving Maturity Date.

          “LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period therefor, the rate per annum determined by the
Administrative Agent to be the arithmetic mean (rounded to the nearest 1/100 of
1%) of the offered rates for deposits in Dollars with a term comparable to such
Interest Period that appears on the Telerate British Bankers Assoc. Interest
Settlement Rates Page (as defined below) at approximately 11:00 a.m., London,
England time, on the second full Business Day preceding the first day of such
Interest Period; provided, however, that (i) if no comparable term for an
Interest Period is available, the LIBOR Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if there shall at any time no
longer exist a Telerate British Bankers Assoc. Interest Settlement Rates Page,
“LIBOR Rate” shall mean, with respect to each day during each Interest Period
pertaining to Eurodollar Borrowings comprising part of the same Borrowing, the
rate per annum equal to the rate at which the Administrative Agent is offered
deposits in Dollars at approximately 11:00 a.m., London, England time, two
Business Days prior to the first day of such Interest Period in the London
interbank market for delivery on the first day of such Interest Period for the
number of days comprised therein and in an amount comparable to its portion of
the amount of such Eurodollar Borrowing to be outstanding during such Interest
Period. “Telerate British Bankers Assoc. Interest Settlement Rates Page” shall
mean the display designated as Page 3750 on the Telerate System Incorporated
Service (or such other page as may replace such page on such service for the
purpose of displaying the rates at which Dollar deposits are offered by leading
banks in the London interbank deposit market).

          “Lien” shall mean, with respect to any Property, (a) any mortgage,
deed of trust, lien, pledge, encumbrance, claim, charge, assignment,
hypothecation, security interest or encumbrance of any kind, any other type of
preferential arrangement in respect of such Property or any filing of any
financing statement under the UCC or any other similar notice of Lien under any
similar notice or recording statute of any Governmental Authority, including any
easement, right-of-way or other encumbrance on title to Real Property, in each
of the foregoing cases whether voluntary or imposed by law, and any agreement to
give any of the foregoing; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such Property; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

          “Loan Documents” shall mean this Agreement, any Borrowing Base
Certificate, the Letters of Credit, the Notes (if any), the Security Documents,
the Fee Letter (except for the provisions thereof governing payment of fees to
the Term Loan Agents), the Intercreditor Agreement and each Lender Hedging
Agreement.

          “Loan Parties” shall mean Holdings, Borrowers and the Subsidiary
Guarantors.

          “Loans” shall mean advances made to or at the instructions of a
Borrower pursuant to Article II hereof and may constitute a Revolving Loan or a
Swingline Loan.

          “Margin Stock” shall have the meaning assigned to such term in
Regulation U.

22

--------------------------------------------------------------------------------



          “Material Adverse Effect” shall mean (a) a material adverse effect on
the business, Property, results of operations, prospects or condition, financial
or otherwise, or material agreements of Borrowers and their Subsidiaries, taken
as a whole; (b) material impairment of the ability of the Loan Parties to fully
and timely perform any of their obligations under any Loan Document; (c)
material impairment of the rights of or benefits or remedies available to the
Lenders, the Administrative Agent or the Collateral Agent under any Loan
Document; or (d) a material adverse effect on the Collateral or the Liens in
favor of the Administrative Agent (for its benefit and for the benefit of the
other Secured Parties) on the Collateral or the priority of such Liens.

          “Material Indebtedness” shall mean (a) the Term Loan Indebtedness and
(b) any other Indebtedness (other than the Loans and Letters of Credit), or
obligations in respect of one or more Hedging Agreements, of any Loan Party
evidencing an aggregate outstanding principal amount exceeding $3.0 million. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of such Loan Party in respect of any Hedging Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that such Loan Party would be required to pay if such Hedging Agreement were
terminated at such time.

          “Maximum Rate” shall have the meaning assigned to such term in Section
11.13.

          “Mortgage” shall mean an agreement, including, but not limited to, a
mortgage, deed of trust or any other document, creating and evidencing a Lien on
a Mortgaged Real Property, which shall be in substantially in the form of
Exhibit G, with such schedules and including such provisions as shall be
necessary to conform such document to applicable local law or as shall be
customary under applicable local law.

          “Mortgaged Real Property” shall mean (a) each Real Property identified
on Schedule 1.01(a) hereto and (b) each Real Property, if any, which shall be
subject to a Mortgage delivered after the Closing Date pursuant to Section
5.11(c).

          “Multiemployer Plan” shall mean a multiemployer plan within the
meaning of Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company
or any ERISA Affiliate is then making or accruing an obligation to make
contributions; (b) to which any Company or any ERISA Affiliate has within the
preceding five plan years made contributions; or (c) with respect to which any
Company could incur liability.

          “Net Cash Proceeds” shall mean:

          (a) with respect to any Asset Sale, the cash proceeds received by any
Loan Party (including cash proceeds subsequently received (as and when received
by any Loan Party) in respect of noncash consideration initially received) net
of (i) selling expenses (including reasonable brokers’ fees or commissions,
legal, accounting and other professional and transactional fees, transfer and
similar taxes and the Loan Parties’ good faith estimate of income taxes paid or
payable in connection with such sale); (ii) amounts provided as a reserve, in
accordance with GAAP, against any liabilities under any indemnification
obligations associated with such Asset Sale (provided that, to the extent and at
the time any such amounts are released

23

--------------------------------------------------------------------------------



from such reserve, such amounts shall constitute Net Cash Proceeds); (iii) the
Loan Parties’ good faith estimate of payments required to be made with respect
to unassumed liabilities relating to the assets sold within 90 days of such
Asset Sale (provided that, to the extent such cash proceeds are not used to make
payments in respect of such unassumed liabilities within 90 days of such Asset
Sale, such cash proceeds shall constitute Net Cash Proceeds); and (iv) the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money which is secured by a senior Lien on the asset
sold in such Asset Sale and which is repaid with such proceeds (other than any
such Indebtedness assumed by the purchaser of such asset);

          (b) with respect to any Debt Issuance or Equity Issuance, the cash
proceeds thereof, net of customary fees, commissions, costs and other expenses
incurred in connection therewith; and

          (c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event;
provided, that, so long as no Event of Default shall then exist or arise
therefrom, Net Cash Proceeds from a Casualty Event shall not include such
proceeds that are expected to be used, within 120 days following the date of
receipt of such proceeds, to repair, replace or restore any property in respect
of which such Net Cash Proceeds were paid, to the extent that Borrowers shall
have delivered an Officers’ Certificate to the Administrative Agent on or prior
to the date of receipt of such proceeds; provided, that, if any portion of such
proceeds shall not be so applied within such 120-day period, such unused portion
shall, on the last day of such period, constitute Net Cash Proceeds and be
applied as a mandatory prepayment as provided in Section 2.10(e).

          “Net Recovery Cost Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the recovery on
the aggregate amount of the Inventory at such time on a “net orderly liquidation
value” basis as set forth in the most recent Inventory Appraisal received by the
Administrative Agent and the Collateral Agent in accordance with Section 5.15,
net of operating expenses, liquidation expenses and commissions reasonably
anticipated in the disposition of such assets, and (b) the denominator of which
is the original Cost of the aggregate amount of the Eligible Inventory subject
to appraisal.

          “Non-Swept Accounts” shall have the meaning assigned to such term in
Section 2.04(f) hereto.

          “Notes” shall mean any notes evidencing the Revolving Loans or
Swingline Loans issued pursuant to this Agreement, if any, substantially in the
form of Exhibit H-1 or H-2, as the case may be.

          “Obligations” shall mean (a) obligations of Borrowers and any and all
of the other Loan Parties from time to time arising under or in respect of the
due and punctual payment of (i) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by

24

--------------------------------------------------------------------------------



acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by Borrowers and any and all of the other Loan
Parties under this Agreement in respect of any Letter of Credit, when and as
due, including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of Borrowers and any and all of the other Loan
Parties under this Agreement and the other Loan Documents, (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of Borrowers and each Loan Party under or pursuant to this Agreement and the
other Loan Documents, (c) the due and punctual payment and performance of all
obligations of Borrowers and any and all of the other Loan Parties under each
Lender Hedging Agreement and (d) the due and punctual payment and performance of
all obligations in respect of overdrafts and related liabilities owed to any
Lender, any Affiliate of a Lender, the Administrative Agent or the Collateral
Agent arising from treasury, depositary and cash management services or in
connection with any automated clearinghouse transfer of funds. All Obligations
of Borrowers hereunder and each other Loan Document shall be the joint and
several obligations of each Borrower.

          “OFAC” shall have the meaning assigned to such term in Section 3.21.

          “Officers’ Certificate” shall mean a certificate executed by the
Chairman of the Board (if an officer), the Chief Executive Officer, the
President, or one of the Financial Officers, each in his or her official (and
not individual) capacity.

          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or Property taxes, charges or similar
levies (including interest, fines, penalties and additions to tax) arising from
any payment made or required to be made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.

          “Participant” shall have the meaning assigned to such term in Section
11.04(d).

          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.

          “Perfection Certificate” shall mean a certificate in the form of
Exhibit I-1 or any other form approved by the Administrative Agent, as the same
shall be supplemented from time to time by a Perfection Certificate Supplement
or otherwise.

          “Perfection Certificate Supplement” shall mean a certificate
supplement in the form of Exhibit I-2 or any other form approved by the
Administrative Agent.

          “Permitted Acquisition” shall mean, with respect to Borrowers or any
Subsidiary Guarantor, any transaction or series of related transactions for the
direct or indirect (a) acquisition of all or substantially all of the Property
of any other Person, or of any business or division of any other Person; (b)
acquisition of in excess of 50% of the Equity Interests of any

25

--------------------------------------------------------------------------------



other Person, or otherwise causing any other Person to become a subsidiary of
such Person; or (c) merger or consolidation or any other combination with any
other Person; provided, that, in the event of any merger or consolidation
involving a Borrower, a Borrower shall be the surviving entity, if each of the
following conditions are met:

 

 

 

          (i) no Default then exists or would result therefrom;

 

 

 

          (ii) after giving effect to such acquisition on a Pro Forma Basis, (A)
Borrowers shall be in compliance with all covenants set forth in Section 6.08 as
of the most recent Test Period (assuming, for purposes of Section 6.08, that
such acquisition, and all other Permitted Acquisitions consummated since the
first day of the relevant Test Period for each of the financial covenants set
forth in Section 6.08 ending on or prior to the date of such acquisition, had
occurred on the first day of such relevant Test Period), and (B) the Loan
Parties can reasonably be expected to remain in compliance with such covenants
through the Revolving Maturity Date and to have sufficient cash liquidity to
conduct their business and pay their respective debts and other liabilities as
they come due;

 

 

 

          (iii) no Company shall, in connection with any such acquisition,
assume or remain liable with respect to any Indebtedness or other liability
(including any material tax or ERISA liability) of the related seller, except
(A) to the extent permitted under Section 6.01, and (B) obligations of the
seller incurred in the ordinary course of business and necessary or desirable to
the continued operation of the underlying properties, and any other such
liabilities or obligations not permitted to be assumed or otherwise supported by
any Company hereunder shall be paid in full or released as to the assets being
so acquired on or before the consummation of such acquisition;

 

 

 

          (iv) the acquired Person shall be engaged in a business of a same or
substantially similar type as that conducted by Borrowers and the Subsidiaries
on the Closing Date and the Property acquired in connection with any such
acquisition shall be made subject to the Lien of the Security Documents and
shall be free and clear of any Liens, other than Permitted Liens;

 

 

 

          (v) the Property acquired in connection with any such acquisition
shall be made subject to the Lien of the Security Documents on terms reasonably
satisfactory to the Administrative Agent and the Collateral Agent, and shall be
free and clear of any Liens, other than Permitted Liens, and the Administrative
Agent and the Collateral Agent shall have received all opinions, certificates,
lien search results and other documents reasonably requested by the
Administrative Agent and the Collateral Agent;

 

 

 

          (vi) at the time such Permitted Acquisition is made, (A) average
Borrowing Availability for the 30 days prior to the date that such Permitted
Acquisition closes shall be not less than $35.0 million and (B) projected
average Borrowing Availability (exclusive of any Accounts and Inventory of the
acquired Person) for the 30 days beginning on the date that such Permitted
Acquisition closes shall be not less than $35.0 million based on projections
presented by Borrowers to the Administrative Agent and reasonably satisfactory
to the Administrative Agent;

26

--------------------------------------------------------------------------------




 

 

 

          (vii) the board of directors or other similar governing body of the
acquired Person shall not have indicated publicly its opposition to the
consummation of such acquisition;

 

 

 

          (viii) with respect to any acquisition involving Acquisition
Consideration of more than $1.0 million, Borrowers shall have provided the
Administrative Agent and the Lenders with (A) historical financial statements
for the last three fiscal years of the Person or business to be acquired
(audited if available without undue cost or delay) and unaudited financial
statements thereof for the most recent interim period which are available, (B)
reasonably detailed projections for the succeeding five years pertaining to the
Person or business to be acquired, (C) a reasonably detailed description of all
material information relating thereto and copies of all material documentation
pertaining to such acquisition, and (D) all such other information and data
relating to such acquisition or the Person or business to be acquired as may be
reasonably requested by the Administrative Agent or the Required Lenders;

 

 

 

          (ix) Borrowers shall have delivered to the Administrative Agent and
the Collateral Agent and the Lenders an Officers’ Certificate certifying that
(A) such acquisition complies with this definition (which shall have attached
thereto reasonably detailed backup data and calculations showing such
compliance), and (B) such acquisition could not reasonably be expected to result
in a Material Adverse Effect; and

 

 

 

          (x) the aggregate amount of the Acquisition Consideration for all
Permitted Acquisitions during the period from the Closing Date to December 31,
2007 shall not exceed $0, and during each fiscal year thereafter shall not
exceed $5.0 million; provided that any Equity Interests constituting all or a
portion of such Acquisition Consideration shall not have a cash dividend
requirement on or prior to the Revolving Maturity Date.

          “Permitted Liens” shall have the meaning assigned to such term in
Section 6.02.

          “Person” shall mean any natural Person, corporation, business trust,
joint venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof.

          “Plan” shall mean any “employee pension benefit plan” as such term is
defined in Section 3(2) of ERISA (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA which is maintained or contributed to by any Company or its ERISA
Affiliate or with respect to which any Company could incur liability (including,
without limitation, under Section 4069 of ERISA).

          “Preferred Stock” shall mean, with respect to any Person, any and all
preferred or preference Equity Interests (however designated) of such Person
whether now outstanding or issued after the Issue Date.

          “Prior Lien” shall have the meaning assigned to such term in the
applicable Security Document.

27

--------------------------------------------------------------------------------



          “Pro Forma Basis” shall mean on a basis in accordance with GAAP and
Regulation S-X under the Securities Act and otherwise reasonably satisfactory to
the Administrative Agent.

          “Property” shall mean any right, title or interest in or to property
or assets of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible and including Equity Interests or other ownership
interests of any Person and whether now in existence or owned or hereafter
entered into or acquired, including, without limitation, all Real Property.

          “Pro Rata Percentage” of any Revolving Lender at any time shall mean
the percentage of the total Revolving Commitment represented by such Lender’s
Revolving Commitment.

          “Purchase Money Obligation” shall mean, for any Person, the
obligations of such Person in respect of Indebtedness incurred for the purpose
of financing all or any part of the purchase price of any Property (including
Equity Interests of any Person) or the cost of installation, construction or
improvement of any Property or assets and any refinancing thereof; provided,
however, that such Indebtedness is incurred within 90 days after such
acquisition of such Property by such Person.

          “Qualified Capital Stock” of any Person shall mean any capital stock
of such Person that is not Disqualified Capital Stock.

          “Real Property” shall mean, collectively, all right, title and
interest (including any leasehold estate) in and to any and all parcels of or
interests in real Property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other Property and rights incidental to the ownership, lease or operation
thereof.

          “Register” shall have the meaning assigned to such term in Section
11.04(c).

          “Regulation D” shall mean Regulation D of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

          “Regulation T” shall mean Regulation T of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

          “Regulation U” shall mean Regulation U of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

          “Regulation X” shall mean Regulation X of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

          “Related Parties” shall mean, with respect to any person, such
person’s Affiliates and the partners, directors, officers, employees, agents and
advisors of such person and of such person’s Affiliates.

28

--------------------------------------------------------------------------------



          “Release” shall mean any spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing, emanating or migrating of any Hazardous
Material in, into, onto or through the Environment.

          “Required Lenders” shall mean, at any time, Lenders having at least a
majority of the Revolving Commitments or, if the Revolving Commitments have been
terminated, a majority of the sum of Revolving Exposure.

          “Requirements of Law” shall mean, collectively, any and all
requirements of any Governmental Authority including any and all laws,
ordinances, rules, regulations or similar statutes or case law.

          “Reserves” shall mean reserves established against the Borrowing Base
that the Administrative Agent or the Collateral Agent may, in their reasonable
credit judgment, establish from time to time.

          “Response” shall mean (a) “response” as such term is defined in
CERCLA, 42 U.S.C. § 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) clean up, remove,
treat, abate or in any other way address any Hazardous Material in the
environment; (ii) prevent the Release or threat of Release, or minimize the
further Release, of any Hazardous Material; or (iii) perform studies and
investigations in connection with, or as a precondition to, clause (i) or (ii)
above.

          “Responsible Officer” of any corporation shall mean any executive
officer or Financial Officer of such corporation and any other officer or
similar official thereof with responsibility for the administration of the
obligations of such corporation in respect of this Agreement.

          “Revolving Availability Period” shall mean the period from and
including the Closing Date to but excluding the earlier of the Revolving
Maturity Date and the date of termination of the Revolving Commitments.

          “Revolving Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

          “Revolving Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans hereunder up to the
amount set forth on Schedule I to the Lender Addendum executed and delivered by
such Lender, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Revolving Commitment, as applicable, as the same may be (a) reduced
from time to time pursuant to Section 2.07 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
11.04. The aggregate amount of the Lenders’ Revolving Commitments on the Closing
Date is $175.0 million.

          “Revolving Credit Priority Collateral” shall have the meaning provided
to such term in the Intercreditor Agreement.

          “Revolving Exposure” shall mean, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Revolving
Loans of such Lender, plus the

29

--------------------------------------------------------------------------------



aggregate amount at such time of such Lender’s LC Exposure, plus the aggregate
amount at such of such Lender’s Swingline Exposure.

          “Revolving Lender” shall mean a Lender with a Revolving Commitment.

          “Revolving Loan” shall mean a Loan made by the Lenders to a Borrower
pursuant to Section 2.01(b).

          “Revolving Maturity Date” shall mean April 20, 2012.

          “Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act
of 2002, as amended, and all rules and regulations promulgated thereunder.

          “Secured Parties” shall mean, collectively, the Administrative Agent,
the Collateral Agent, each other Agent, the Issuing Bank, the Lenders and each
party to a Lender Hedging Agreement if at the date of entering into such Lender
Hedging Agreement such Person (if it is an Affiliate of a Lender rather than a
Lender) executes and delivers to the Administrative Agent a letter agreement in
form and substance acceptable to the Administrative Agent pursuant to which such
Person (i) appoints the Administrative Agent as its agent under the applicable
Loan Documents and (ii) agrees to be bound by the provisions of Section 9.02 and
the Security Agreement.

          “Securities Act” shall mean the Securities Act of 1933, as amended.

          “Security Agreement” shall mean a Security Agreement substantially in
the form of Exhibit J among the Loan Parties and the Administrative Agent for
the benefit of the Secured Parties.

          “Security Agreement Collateral” shall mean all Property pledged or
granted as collateral pursuant to the Security Agreement delivered on the
Closing Date or thereafter pursuant to Section 5.11.

          “Security Documents” shall mean the Security Agreement, the Mortgages,
the Perfection Certificate and each other security document or pledge agreement
delivered in accordance with applicable local or foreign law to grant a valid,
perfected security interest in any Property, and all UCC or other financing
statements or instruments of perfection required by this Agreement, the Security
Agreement or any Mortgage to be filed with respect to the security interests in
Property and fixtures created pursuant to the Security Agreement or any Mortgage
and any other document or instrument utilized to pledge as collateral for the
Obligations any Property of whatever kind or nature.

          “Specified Dated Account” shall mean an Account of a specific Account
Debtor pursuant to dating terms provided by Borrowers in the ordinary course of
business consistent with past practices where such specific Account Debtor and
dating terms are acceptable to the Administrative Agent and the Collateral
Agent.

          “Standby Letter of Credit” shall mean any standby letter of credit or
similar instrument issued for the purpose of supporting (a) workers’
compensation liabilities of a Borrower or any of

30

--------------------------------------------------------------------------------



its Subsidiaries, (b) the obligations of third-party insurers of a Borrower or
any of its Subsidiaries arising by virtue of the laws of any jurisdiction
requiring third-party insurers to obtain such letters of credit, or (c)
performance, payment, deposit or surety obligations of a Borrower or any of its
Subsidiaries if required by law or governmental rule or regulation or in
accordance with custom and practice in the industry.

          “Statutory Reserves” shall mean, for any Interest Period for any
Eurodollar Borrowing, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the United
States Federal Reserve System in New York City with deposits exceeding one
billion dollars against “Eurodollar liabilities” (as such term is used in
Regulation D). Eurodollar Borrowings shall be deemed to constitute Eurodollar
liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to any Lender under Regulation D.

          “Subsidiary” shall mean, with respect to any Person (the “parent”) at
any date, any corporation, limited liability company, partnership, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more Subsidiaries of the parent or by the parent and one or
more Subsidiaries of the parent. Unless otherwise set forth herein, reference in
this Agreement to “Subsidiary” shall mean Borrowers’ direct and indirect
Subsidiaries.

          “Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule
1.01(b), and each other Subsidiary that is or becomes a party to this Agreement
pursuant to Section 5.11, other than a Foreign Subsidiary.

          “Supermajority Lenders” shall mean at any time, Lenders having at
least 66 2/3% of the Revolving Commitments or, if the Revolving Commitments have
been terminated, at least 66 2/3% of the Revolving Exposure.

          “Survey” shall mean a survey of any Mortgaged Real Property (and all
improvements thereon) (i) prepared by a surveyor or engineer licensed to perform
surveys in the state where such Mortgaged Real Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Real Property,
in which event such survey shall be dated (or redated) after the completion of
such construction or if such construction shall not have been completed as of
such date of delivery, not earlier than 20 days prior to such date of delivery,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation of such survey and (v) sufficient for the
Title Company to remove all standard survey exceptions from

31

--------------------------------------------------------------------------------



the title insurance policy (or commitment) relating to such Mortgaged Real
Property and issue the endorsements of the type required by Section
4.01(o)(iii).

          “Swingline Commitment” shall mean the commitment of the Swingline
Lender to make loans pursuant to Section 2.17, as the same may be reduced from
time to time pursuant to Section 2.07 or Section 2.17.

          “Swingline Exposure” shall mean at any time the aggregate principal
amount at such time of all outstanding Swingline Loans. The Swingline Exposure
of any Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

          “Swingline Lender” shall have the meaning assigned to such term in the
preamble hereto.

          “Swingline Loan” shall mean any Loan made by the Swingline Lender
pursuant to Section 2.17.

          “Tax Return” shall mean all returns, statements, filings, attachments
and other documents or certifications required to be filed in respect of Taxes.

          “Taxes” shall mean (i) any and all present or future taxes, duties,
levies, fees, imposts, assessments, deductions, withholdings or other charges,
whether computed on a separate, consolidated, unitary, combined or other basis
and any and all liabilities (including interest, fines, penalties or additions
to tax) with respect to the foregoing, and (ii) any transferee, successor, joint
and several, contractual or other liability (including, without limitation,
liability pursuant to Treasury Regulation §1.1502-6 (or any similar provision of
state, local or non-U.S. law)) in respect of any item described in clause (i).

          “Term Loan Agent” shall mean the Administrative Agent as such term is
defined in the Term Loan Agreement.

          “Term Loan Agreement” shall mean that certain Amended and Restated
Term Loan Agreement dated as of April 20, 2007 by and among Borrowers, Holdings,
Guarantors, the lenders party thereto, UBS Securities, LLC, as sole arranger and
syndication agent and UBS AG, Stamford Branch, as administrative agent and
collateral agent.

          “Term Loan Documents” shall mean the Loan Documents, as such term is
defined in the Term Loan Agreement.

          “Term Loan Indebtedness” shall mean all Indebtedness and other
obligations of the Loan Parties under the Term Loan Documents.

          “Term Loan Priority Collateral” shall have the meaning provided to
such term in the Intercreditor Agreement.

          “Test Period” shall mean, at any time, the four consecutive fiscal
quarters of Holdings then last ended (in each case taken as one accounting
period).

32

--------------------------------------------------------------------------------



          “Title Company” shall mean any title insurance company as shall be
retained by a Borrower and reasonably acceptable to the Administrative Agent.

          “Transaction Documents” shall mean the Loan Documents and the Term
Loan Documents.

          “Transactions” shall mean, collectively, the transactions to occur on
or prior to the Closing Date pursuant to the Transaction Documents, including
(a) the execution and delivery of the Loan Documents and the initial borrowings
hereunder; (b) the execution and delivery of the Term Loan Documents and the
incurrence of the Term Loan Indebtedness thereunder; and (c) the payment of all
fees and expenses to be paid on or prior to the Closing Date and owing in
connection with the foregoing.

          “Treasury Regulation” means the regulations promulgated under the
Code.

          “Type,” when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBOR Rate or the
Alternate Base Rate.

          “UCC” shall mean the Uniform Commercial Code as in effect in the
applicable state or jurisdiction.

          “Voting Stock” shall mean any class or classes of capital stock of
Holdings pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the Board of
Directors of Holdings.

          “Wholly Owned Subsidiary” shall mean, as to any Person, (a) any
corporation 100% of whose capital stock (other than directors’ qualifying
shares) is at the time owned by such Person and/or one or more Wholly Owned
Subsidiaries of such Person and (b) any partnership, association, joint venture,
limited liability company or other entity in which such Person and/or one or
more Wholly Owned Subsidiaries of such Person have a 100% equity interest at
such time.

          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.

          SECTION 1.02 Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

          SECTION 1.03 Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without

33

--------------------------------------------------------------------------------



limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any Loan Document, agreement, instrument of other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, and (f) the words “asset” and “Property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

          SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all financial statements to be delivered pursuant to this
Agreement shall be prepared in accordance with GAAP as in effect from time to
time and all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect on the date hereof unless agreed to by
Borrowers and the Required Lenders. In the event that any “Accounting Change”
(as defined below) shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then the Borrowers and the Administrative Agent agree to enter into negotiations
in order to amend such provisions of this Agreement so as to equitably reflect
such Accounting Changes with the desired result that the criteria for evaluating
the Borrowers’ financial condition shall be the same after such Accounting
Changes as if such Accounting Changes had not been made. Until such time as such
an amendment shall have been executed and delivered by Borrowers and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Changes had
not occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the Securities and Exchange
Commission (or successors thereto or agencies with similar functions).

ARTICLE II.

THE CREDITS

          SECTION 2.01 Commitments. Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly to make Revolving Loans to Borrowers, at any
time and from time to time after the Closing Date until the earlier of one
Business Day prior to the Revolving Maturity Date and the termination of the
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in such Lender’s
Revolving Exposure exceeding the lesser of (a) such Lender’s Revolving
Commitment and (b) such Lender’s Pro Rata Percentage multiplied by the Borrowing
Base then in effect.

34

--------------------------------------------------------------------------------



          Within the limits set forth above and subject to the terms, conditions
and limitations set forth herein, Borrowers may borrow, pay or prepay and
reborrow Revolving Loans.

          SECTION 2.02 Loans. (a) Each Loan (other than Swingline Loans) shall
be made as part of a Borrowing consisting of Loans made by the Lenders ratably
in accordance with their applicable Commitments; provided that the failure of
any Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender). Except for Loans deemed made pursuant to Section
2.02(f), Loans (other than Swingline Loans) comprising any Borrowing shall be in
an aggregate principal amount that is (i) in the case of ABR Revolving Loans,
integral multiples of $500,000 and not less than $500,000 or (B) in the case of
Eurodollar Revolving Loans, an integral multiple of $500,000 and not less than
$1.0 million or (ii) equal to the remaining available balance of the applicable
Revolving Commitments.

          (b) Subject to Sections 2.11 and 2.12, each Borrowing shall be
comprised entirely of ABR Revolving Loans or Eurodollar Revolving Loans as
Borrowers may request pursuant to Section 2.03. Each Lender may at its option
make any Eurodollar Revolving Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of Borrowers to repay such Loan in
accordance with the terms of this Agreement. Borrowings of more than one Type
may be outstanding at the same time; provided further that Borrowers shall not
be entitled to request any Borrowing that, if made, would result in more than
fifteen Eurodollar Borrowings outstanding hereunder at any one time. For
purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.

          (c) Except with respect to Loans made pursuant to Section 2.02(f),
each Lender shall make each Loan (other than Swingline Loans) to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds to such account in New York City as the Administrative Agent may designate
not later than 2:00 p.m., New York City time, and the Administrative Agent shall
promptly credit the amounts so received to an account as directed by Borrowers
in the applicable Borrowing Request maintained with the Administrative Agent or,
if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Lenders.

          (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above, and the Administrative Agent may, in
reliance upon such assumption, make available to Borrowers on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and Borrowers severally agree
to repay to the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to Borrowers until the date such amount is repaid to the
Administrative

35

--------------------------------------------------------------------------------



Agent at (i) in the case of Borrowers, the interest rate applicable at the time
to the Loans comprising such Borrowing and (ii) in the case of such Lender, a
rate determined by the Administrative Agent to represent its cost of overnight
or short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

          (e) Notwithstanding any other provision of this Agreement, Borrowers
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Maturity Date.

          (f) If the Issuing Bank shall not have received from Borrowers the
payment required to be made by Section 2.18(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
LC Disbursement and the Administrative Agent will promptly notify each Revolving
Lender of such LC Disbursement and its Pro Rata Percentage thereof. Each
Revolving Lender shall pay by wire transfer of immediately available funds to
the Administrative Agent on such date (or, if such Revolving Lender shall have
received such notice later than 12:00 (noon), New York City time, on any day,
not later than 11:00 a.m., New York City time, on the immediately following
Business Day), an amount equal to such Lender’s Pro Rata Percentage of such LC
Disbursement (it being understood that such amount shall be deemed to constitute
an ABR Revolving Loan of such Lender, and such payment shall be deemed to have
reduced the LC Exposure), and the Administrative Agent will promptly pay to the
Issuing Bank amounts so received by it from the Revolving Lenders. The
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from Borrowers pursuant to Section 2.18(e) prior to the time that any
Revolving Lender makes any payment pursuant to this paragraph (f); any such
amounts received by the Administrative Agent thereafter will be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made such payments and to the Issuing Bank, as their interests may appear. If
any Revolving Lender shall not have made its Pro Rata Percentage of such LC
Disbursement available to the Administrative Agent as provided above, such
Lender and Borrowers severally agree to pay interest on such amount, for each
day from and including the date such amount is required to be paid in accordance
with this paragraph (f) to but excluding the date such amount is paid, to the
Administrative Agent for the account of the Issuing Bank at (i) in the case of
Borrowers, a rate per annum equal to the interest rate applicable to Revolving
Loans pursuant to Section 2.06(a), and (ii) in the case of such Lender, for the
first such day, the Federal Funds Effective Rate, and for each day thereafter,
the Alternate Base Rate.

          SECTION 2.03 Borrowing Procedure. To request a Revolving Borrowing,
Borrowers shall notify the Administrative Agent of such request by telephone
(promptly confirmed by telecopy or digitally signed e-mail) (i) in the case of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of the proposed Borrowing or (ii) in the case of
an ABR Borrowing, (other than Swingline Loans), not later than 12:00 noon, New
York City time, on the Business Day of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy or digitally signed e-mail to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by Borrowers. Each such telephonic

36

--------------------------------------------------------------------------------



and written Borrowing Request shall specify the following information in
compliance with Section 2.02:

 

 

 

          (a) the aggregate amount of such Borrowing;

 

 

 

          (b) the date of such Borrowing, which shall be a Business Day;

 

 

 

          (c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

 

 

          (d) in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; provided that until the earlier of (i) the date
on which the Administrative Agent shall have notified Borrower that the primary
syndication of the Commitments has been completed and (ii) the date which is 30
days after the Closing Date, the Interest Period shall be seven days;

 

 

 

          (e) the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02; and

 

 

 

          (f) that the conditions set forth in Section 4.02 (b)-(e) are
satisfied as of the date of the notice.

          If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Revolving Borrowing, then
Borrowers shall be deemed to have selected an Interest Period of one month’s
duration (subject to the proviso in clause (d) above). Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

          SECTION 2.04 Evidence of Debt; Repayment of Loans. (a) Borrowers
hereby unconditionally promise to pay (i) to the Administrative Agent for the
account of each Revolving Lender, the then unpaid principal amount of each
Revolving Loan of such Lender on the Revolving Maturity Date and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Revolving Maturity Date and the first date after such Swingline
Loan is made that is the 15th or last day of a calendar month and is at least
two Business Days after such Swingline Loan is made; provided that on each date
that a Revolving Borrowing is made, Borrowers shall repay all Swingline Loans
that were outstanding on the date such Borrowing was requested.

          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

          (c) The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type and Class thereof
and the Interest Period

37

--------------------------------------------------------------------------------



applicable thereto; (ii) the amount of any principal or interest due and payable
or to become due and payable from Borrowers to each Lender hereunder; and (iii)
the amount of any sum received by the Administrative Agent hereunder for the
account of the Lenders and each Lender’s share thereof.

          (d) The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of Borrowers to repay the Loans in accordance
with their terms.

          (e) Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, Borrowers shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) in
the form of Exhibit H-1 or H-2, as the case may be. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 11.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

          (f) Borrowers and the other Loan Parties shall maintain the cash
management system described in this Section 2.04(f). All funds received at any
time by each Borrower and each other Loan Party, whether from sales of Inventory
or collections of Accounts in the ordinary course of business, from Net Cash
Proceeds or otherwise, shall be deposited in one or more collection accounts
over which the Administrative Agent shall have complete dominion and control and
which shall be subject to a Deposit Account Control Agreement among such
Borrower or Loan Party, the Administrative Agent and the bank at which such
account is maintained, except that (x) the Loan Parties may maintain a bank
account or accounts in Canada (which shall be used for depositing payments
received from Canadian customers in Canadian dollars) which are not subject to
such a Deposit Account Control Agreement; provided, that, the aggregate amounts
held in all such Canadian bank accounts shall not at any time exceed the
Canadian dollar equivalent of $250,000 and (y) the Loan Parties may maintain
bank accounts in the United States which are not subject to such a Deposit
Account Control Agreement; provided that, the aggregate amounts held in all such
United States bank accounts shall not at any time exceed $5,000,000
(collectively, the “Non-Swept Accounts”). Each Deposit Account Control Agreement
covering a collection account shall provide that all funds on deposit in such
account shall be transferred on a daily basis to an account of the
Administrative Agent. Such transferred funds shall be applied on a daily basis
by the Administrative Agent to the repayment of any outstanding Swingline Loans
and, thereafter, to any outstanding Revolving Loans, in each case without a
reduction in the Commitments. Except for (i) payroll and other fiduciary
accounts and (ii) other accounts which do not hold more than $250,000 in the
aggregate, all disbursement accounts and all other bank accounts, including,
without limitation, all Canadian accounts and all Non-Swept Accounts, of each
Borrower and each other Loan Party shall be subject to a Deposit Account Control
Agreement which shall provide for the daily transfer of all funds on deposit
therein if an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have sent a notice directing the bank at which such
account is maintained to begin

38

--------------------------------------------------------------------------------



making such daily transfers (which notice may be sent by the Administrative
Agent only if an Event of Default shall have occurred and be continuing).

          SECTION 2.05 Fees. (a) Commitment Fee. Borrowers agree to pay to the
Administrative Agent for the account of each Lender a commitment fee (a
“Commitment Fee”), equal to the Applicable Fee per annum on the average daily
unused amount of each Commitment of such Lender during the period from and
including the Closing Date to but excluding the date on which such Commitment
terminates. Accrued Commitment Fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof. All Commitment Fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
Commitment Fees, a Revolving Commitment of a Lender shall be deemed to be used
to the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

          (b) Administrative Agent Fees; Collateral Agent Fees. (i) Borrowers
agree to pay to the Administrative Agent, for its own account, the applicable
administrative agency fees set forth in the Fee Letter or such other fees
payable in the amounts and at the times separately agreed upon between Borrowers
and the Administrative Agent (the “Administrative Agent Fees”).

                    (ii) Borrowers agree to pay to the Administrative Agent and
the Collateral Agent, each for its own account, the applicable agency fee set
forth in the Fee Letter or such other fees payable in the amounts and at the
times separately agreed upon between Borrower and the Administrative Agent and
the Collateral Agent, as the case may be (the “Collateral Agent Fees”).

          (c) LC and Fronting Fees. Borrowers agree to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee (“LC Participation Fee”) with respect to its participations in Letters of
Credit, which shall accrue at a rate equal to the Applicable Margin from time to
time used to determine the interest rate on Eurodollar Revolving Loans pursuant
to Section 2.06 on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date on which such Lender’s Revolving Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, and (ii) to the Issuing
Bank a fronting fee (“Fronting Fee”), which shall accrue at the rate of 0.25%
per annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Closing Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. LC Participation Fees and Fronting Fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Closing Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the

39

--------------------------------------------------------------------------------



Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All LC Participation Fees and Fronting Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). During an Event of
Default, the LC Participation Fee shall be increased to a per annum rate equal
to 2% plus the otherwise applicable rate with respect thereto.

          (d) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Fronting Fees shall be paid directly to the
Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.

          SECTION 2.06 Interest on Loans and Default Compensation. (a) Subject
to the provisions of Section 2.06(c), the Loans comprising each ABR Borrowing,
including each Swingline Loan, shall bear interest at a rate per annum equal to
the Alternate Base Rate plus the Applicable Margin in effect from time to time.

          (b) Subject to the provisions of Section 2.06, the Loans comprising
each Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin in effect from time to time.

          (c) Notwithstanding the foregoing, during an Event of Default, all
Obligations shall, at the discretion of the Administrative Agent or Required
Lenders upon notice thereof to the Borrowers, bear interest, after as well as
before judgment, at a per annum rate equal to (i) in the case of principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section 2.06 or (ii) in the case of any other
amount, 2% plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section 2.06.

          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section 2.06 shall be payable on demand
(provided that, absent demand, such interest shall be payable on each Interest
Payment Date and upon termination of the Revolving Commitments), (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBOR Rate shall be determined by the Administrative Agent
in accordance with the provisions of this Agreement and such determination shall
be conclusive absent manifest error.

40

--------------------------------------------------------------------------------



          SECTION 2.07 Termination and Reduction of Commitments. (a) The
Revolving Commitments, the Swingline Commitment, and the LC Commitment shall
automatically terminate on the Revolving Maturity Date.

          (b) Borrowers may at any time terminate, or from time to time reduce,
the Commitments of any Class; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1.0 million and not less than $5.0 million and (ii) the Revolving Commitments
shall not be terminated or reduced if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.10, the sum of
the Revolving Exposures would exceed the aggregate amount of Revolving
Commitments.

          (c) Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section 2.07 at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by Borrowers pursuant to
this Section 2.07 shall be irrevocable. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

          SECTION 2.08 Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, Borrowers may elect
to convert such Borrowing to a different Type or to continue such Borrowing and,
in the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all
as provided in this Section 2.08. Borrowers may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. Notwithstanding anything to the contrary,
Borrowers shall not be entitled to request any conversion or continuation that,
if made, would result in more than fifteen Eurodollar Borrowings outstanding
hereunder at any one time. This Section 2.08 shall not apply to Swingline
Borrowings, which may not be converted or continued.

          (b) To make an election pursuant to this Section 2.08, Borrowers shall
notify the Administrative Agent of such election by telephone or by email of a
scanned and duly executed Interest Election Request by the time that a Borrowing
Request would be required under Section 2.03 if Borrowers were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
substantially in the form of Exhibit D.

          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

41

--------------------------------------------------------------------------------




 

 

 

          (i) the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

 

 

          (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

 

 

          (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

 

 

          (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”; provided that until the earlier of (i) the date on which the
Administrative Agent shall have notified Borrowers that the primary syndication
of the Commitments has been completed and (ii) the date which is 30 days after
the Closing Date, the Interest Period shall be seven days.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrowers shall be deemed to have selected
an Interest Period of one month’s duration (subject to the proviso in clause
(iv) above).

          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

          (e) If an Interest Election Request with respect to a Eurodollar
Borrowing is not timely delivered prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies Borrowers, then, after the occurrence and
during the continuance of such Event of Default (i) no outstanding Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

          SECTION 2.09 [Intentionally Omitted]

          SECTION 2.10 Mandatory Prepayments of Loans.

          (a) Revolving Loan Prepayments.

                    (i) In the event of the termination of all the Revolving
Commitments, Borrowers shall, on the date of such termination, repay or prepay
all its outstanding Revolving Borrowings and all outstanding Swingline Loans and
replace all outstanding Letters of Credit and/or deposit an amount equal to 105%
of the LC Exposure in the LC Collateral Account.

42

--------------------------------------------------------------------------------



                    (ii) In the event of any partial reduction of the Revolving
Commitments, then (x) at or prior to the effective date of such reduction, the
Administrative Agent shall notify Borrowers and the Revolving Lenders of the sum
of the Revolving Exposures after giving effect thereto and (y) if the sum of the
Revolving Exposures would exceed the aggregate amount of Revolving Commitments
after giving effect to such reduction, then Borrowers shall, on the date of such
reduction, first, repay or prepay all Swingline Loans, second, repay or prepay
Revolving Borrowings and third, replace or cash collateralize outstanding
Letters of Credit in accordance with the procedures set forth in Section 2.18(j)
in an amount sufficient to eliminate such excess.

                    (iii) Except as otherwise expressly provided in Section
10.10, in the event that the sum of all Lenders’ Revolving Exposures exceeds the
Borrowing Base then in effect, the Borrowers shall, without notice or demand,
immediately apply an amount equal to such excess to prepay the Loans and any
interest accrued thereon, in accordance with this Section 2.10(a)(iii). The
Borrowers shall, first, repay or prepay Revolving Borrowings and second, replace
or cash collateralize outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18(j) in an amount sufficient to eliminate
such excess.

                    (iv) In the event that the sum of all Lenders’ Revolving
Exposures exceeds the Revolving Commitments then in effect, the Borrowers shall,
without notice or demand, immediately first, repay or prepay Revolving
Borrowings and, second, replace or cash collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.18(j) in an
amount sufficient to eliminate such excess.

                    (v) In the event that the aggregate LC Exposure exceeds the
LC Commitment then in effect, the Borrowers shall, without notice or demand,
immediately replace or cash collateralize outstanding Letters of Credit in
accordance with the procedures set forth in Section 2.18(j) in an amount
sufficient to eliminate such excess.

          (b) Asset Sales. Not later than one Business Day following the receipt
of any Net Cash Proceeds of any Asset Sale, Borrowers shall, and shall cause
their Subsidiaries to, apply 100% of the Net Cash Proceeds received with respect
thereto to make prepayments in accordance with Section 2.10(f); provided that,
prior to the repayment in full of the Term Loan Indebtedness, only Net Cash
Proceeds from Asset Sales of Revolving Credit Priority Collateral shall be
subject to the provisions of this Section 2.10(b).

          (c) Debt Issuance and Preferred Equity Issuance. Upon any Debt
Issuance or Equity Issuance of Equity Interests (other than common Equity
Interests of Holdings) after the Closing Date and after the repayment in full of
the Term Loan Indebtedness, Borrowers shall make prepayments in accordance with
Section 2.10(f) in an aggregate principal amount equal to 100% of the Net Cash
Proceeds of such Debt Issuance or Equity Issuance.

          (d) Common Equity Issuance. Upon any Equity Issuance of common Equity
Interests of Holdings after the Closing Date and after the repayment in full of
the Term Loan Indebtedness, Borrowers shall make prepayments in accordance with
Section 2.10(f) in an aggregate principal amount equal to 75% of the Net Cash
Proceeds of such Equity Issuance.

43

--------------------------------------------------------------------------------



          (e) Casualty Events. Not later than one Business Day following the
receipt of any Net Cash Proceeds from a Casualty Event, Borrowers shall, and
shall cause their Subsidiaries to, apply an amount equal to 100% of such Net
Cash Proceeds to make prepayments in accordance with Section 2.10(f); provided
that, prior to the repayment in full of the Term Loan Indebtedness, only Net
Cash Proceeds from Casualty Events of Revolving Credit Priority Collateral shall
be subject to the provisions of this Section 2.10(e).

          (f) Application of Prepayments.

                    (i) Prior to any mandatory prepayment of Borrowings
hereunder (other than prepayments under Section 2.10(a)), Borrowers shall select
the Borrowing or Borrowings to be prepaid and shall specify such selection in
the notice of such prepayment pursuant to Section 2.10(g). Subject to Section
9.02, and so long as no Default shall then exist and be continuing, all
mandatory prepayments shall be applied as follows: first, to Fees and
reimbursable expenses of Agents then due and payable pursuant to the Loan
Documents; second, to interest then due and payable on all Loans; third, to the
principal balance of the Swingline Loan until the same has been repaid in full;
fourth, to the outstanding principal balance of Revolving Credit Advances until
the same has been paid in full, including accompanying accrued interest and
charges under Sections 2.12, 2.13 and 2.15 (Borrowers may elect which of any
Eurodollar Borrowings is to be prepaid); fifth, to cash collateralize all LC
Exposures plus any accrued and unpaid Fees with respect thereto (to be held and
applied in accordance with Section 2.18(j) hereof); sixth, to all other
Obligations pro rata in accordance with the amounts that such Lender certifies
is outstanding; and, seventh, returned to Borrowers or to such party as
otherwise required by law. Such mandatory prepayments of the Revolving Loans
shall not cause a corresponding reduction in the Revolving Commitments of the
Lenders.

                    (ii) Amounts to be applied pursuant to this Section 2.10 to
the prepayment of Revolving Loans shall be applied first to reduce outstanding
ABR Revolving Loans. Any amounts remaining after such application shall be
applied to prepay Eurodollar Revolving Loans. Notwithstanding the foregoing, so
long as no Default shall have occurred and be continuing, if the amount of any
prepayment of Loans required under this Section 2.10 shall be in excess of the
amount of the ABR Revolving Loans at the time outstanding, only the portion of
the amount of such prepayment as is equal to the amount of such outstanding ABR
Revolving Loans shall be immediately prepaid and, at the election of Borrowers,
the balance of such required prepayment shall be prepaid immediately, together
with any amounts owing to the Lenders under Section 2.13.

          (g) Notice of Prepayment. Borrowers shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy) or by email of a scanned and duly executed
notice of any mandatory prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 11:00 a.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the

44

--------------------------------------------------------------------------------



amount of such prepayment. Promptly following receipt of any such notice (other
than a notice relating solely to Swingline Loans), the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.

          SECTION 2.11 Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

 

 

 

          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or

 

 

 

          (b) the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

          SECTION 2.12 Increased Costs. (a) If any Change in Law shall:

 

 

 

          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBOR Rate) or the Issuing Bank; or

 

 

 

          (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Revolving
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Revolving Loan (or of maintaining
its obligation to make any such Loan) or to increase the cost to such Lender or
the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
or the Issuing Bank hereunder (whether of principal, interest or otherwise),
then Borrowers will pay to Administrative Agent for the account of such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

45

--------------------------------------------------------------------------------



          (b) If any Lender or the Issuing Bank determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or Issuing Bank or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time Borrowers will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

          (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section 2.12 shall be delivered to Borrowers and shall be conclusive absent
manifest error. Borrowers shall pay Administrative Agent for the account of such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.12 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that Borrowers shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section 2.12 for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
the Issuing Bank, as the case may be, notifies Borrowers of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

          SECTION 2.13 Breakage Payments. In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurodollar
Revolving Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Revolving Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Revolving Loan on the date specified in any notice delivered pursuant hereto or
(d) the assignment of any Eurodollar Revolving Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by Borrowers
pursuant to Section 2.16, then, in any such event, Borrowers shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Revolving Loan, such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBOR Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or,

46

--------------------------------------------------------------------------------



in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the Eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.13 shall be delivered to Borrowers and Administrative Agent and shall
be conclusive and binding absent manifest error. Borrowers shall pay
Administrative Agent for the account of such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

          SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) Borrowers shall make each payment required to be made by them
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.12,
2.13 or 2.15, or otherwise) on or before the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff, deduction or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 677 Washington
Boulevard, Stamford, Connecticut, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.12, 2.13, 2.15 and 11.03 shall be made to the
Administrative Agent for the benefit of to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Administrative
Agent for the benefit of the Persons specified therein. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments under each Loan Document
shall be made in dollars.

          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

          (c) If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans, or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall

47

--------------------------------------------------------------------------------



purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to Borrowers or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against Borrowers rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of Borrowers in
the amount of such participation.

          (d) Unless the Administrative Agent shall have received notice from
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that
Borrowers will not make such payment, the Administrative Agent may assume that
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Bank, as
the case may be, the amount due. In such event, if Borrowers have not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.02(c), 2.02(f), 2.14(d), 2.17(d), 2.18(d) or
11.03(d), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

          SECTION 2.15 Taxes. (a) Any and all payments by or on account of any
obligation of Borrowers hereunder or under any other Loan Document shall be made
without set-off, counterclaim or other defense and free and clear of and without
deduction or withholding for any and all Indemnified Taxes; provided that if a
Borrower shall be required by law to deduct any Indemnified Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions or withholdings applicable
to additional sums payable under this Section 2.15) the Administrative Agent,
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions or withholdings been made, (ii)
such Borrower shall make such deductions or

48

--------------------------------------------------------------------------------



withholdings and (iii) such Borrower shall pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law.

          (b) In addition, Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

          (c) Borrowers shall indemnify and pay the Administrative Agent, each
Lender and the Issuing Bank, within 10 Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of
Borrowers hereunder or under any other Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.15) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to a Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to Borrowers (with a copy
to the Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by Borrowers as will permit such payments to be made
without withholding or at a reduced rate. In the case of a U.S. Borrower, each
Foreign Lender either (1) (i) agrees to furnish either U.S. Internal Revenue
Service Form W-8ECI or U.S. Internal Revenue Service Form W-8BEN (or successor
form) and (ii) agrees (for the benefit of Borrowers and the Administrative
Agent), to the extent it may lawfully do so at such times, upon reasonable
request by Borrowers or the Administrative Agent, to provide a new Form W-8ECI
or Form W-8BEN (or successor form) upon the expiration or obsolescence of any
previously delivered form to reconfirm any complete exemption from, or any
entitlement to a reduction in, U.S. federal withholding tax with respect to any
interest payment hereunder or (2) in the case of any such Foreign Lender that is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (i) agrees
to furnish either (a) a “Non-Bank Certificate” in a form acceptable to the
Administrative Agent and the Borrowers and two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN (or successor form) or (b)
an Internal Revenue Form W-8ECI (or successor form), certifying (in each case)
to such Foreign Lender’s legal entitlement to an exemption or reduction from
U.S. federal withholding tax with respect to all interest payments hereunder and
(ii) agrees (for the benefit of Borrowers and the Administrative Agent) to the
extent it may lawfully do so at such times, upon reasonable request by Borrowers
or the Administrative Agent, to provide a new

49

--------------------------------------------------------------------------------



Form W-8BEN or W-8ECI (or successor form) upon the expiration or obsolescence of
any previously delivered form to reconfirm any complete exemption from, or any
entitlement to a reduction in, U.S. federal withholding tax with respect to any
interest payment hereunder.

          (f) If the Administrative Agent or a Lender (or an assignee)
determines in its reasonable discretion that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by
Borrowers or with respect to which a Borrower has paid additional amounts
pursuant to this Section 2.15, it shall pay over such refund to Borrowers (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Borrower under this Section 2.15 with respect to the Indemnified Taxes or
the Other Taxes giving rise to such refund), net of all out-of-pocket expenses
of the Administrative Agent or such Lender (or assignee) and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, however, that Borrowers, upon the request of
the Administrative Agent or such Lender (or assignee), agree to repay the amount
paid over to Borrowers (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
(or assignee) in the event the Administrative Agent or such Lender (or assignee)
is required to repay such refund to such Governmental Authority. Nothing
contained in this Section 2.15(f) shall require the Administrative Agent or any
Lender (or assignee) to make available its tax returns or any other information
which it deems confidential to Borrowers or any other Person. Notwithstanding
anything to the contrary, in no event will any Lender be required to pay any
amount to Borrowers the payment of which would place such Lender in a less
favorable net after-tax position than such Lender would have been in had the
additional amounts giving rise to such refund of any Indemnified Taxes or Other
Taxes never been paid in the first place.

          SECTION 2.16 Mitigation Obligations; Replacement of Lenders.

          (a) Mitigation of Obligations. If any Lender requests compensation
under Section 2.12, or requires Borrowers to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.12 or 2.15, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

          (b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender defaults in its obligation to fund Loans
hereunder, or if Borrowers exercise their replacement rights under Section
11.02(c) then Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 11.04), all of its interests, rights and obligations under
this Agreement and the other Loan Documents to an

50

--------------------------------------------------------------------------------



assignee selected by Borrowers that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) Borrowers shall have received the prior written consent of the
Administrative Agent (and, if a Revolving Commitment is being assigned, the
Issuing Bank and Swingline Lender), which consent shall not unreasonably be
withheld or delayed, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrowers (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.12 or payments required
to be made pursuant to Section 2.15, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling Borrowers to
require such assignment and delegation cease to apply.

          SECTION 2.17 Swingline Loans.

          (a) Swingline Commitment. Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to Borrowers
from time to time during the Revolving Availability Period, in an aggregate
principal amount at any time outstanding that will not result in the aggregate
principal amount of outstanding Swingline Loans exceeding $20.0 million, and
provided that after making a Swingline Loan, the sum of the total Revolving
Exposures shall not exceed the lesser of (A) the total Revolving Commitments and
(B) the Borrowing Base then in effect; provided that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, Borrowers may borrow, repay and reborrow Swingline Loans.

          (b) Swingline Loans. To request a Swingline Loan, Borrowers shall
notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 2:00 p.m., New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day), the account to which such
Swingline Loan is deposited and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from Borrowers. The Swingline Lender shall make each Swingline
Loan available to Borrowers by means of a credit to the account of Borrowers
directed by Borrowers in the applicable request for the Swingline Loans (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.18(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.
Borrowers shall not request a Swingline Loan if at the time of and immediately
after giving effect to such request a Default has occurred and is continuing.
Swingline Loans shall be made in minimum amounts of $100,000 and integral
multiples of $100,000 above such amount.

          (c) Prepayment. Borrowers shall have the right at any time and from
time to time to repay any Swingline Loan, in whole or in part, upon giving
written or telecopy notice (or telephone notice promptly confirmed by written,
or telecopy notice) to the Swingline Lender and to the Administrative Agent
before 1:00 p.m., New York City time on the date of repayment at

51

--------------------------------------------------------------------------------



the Swingline Lender’s address for notices specified in the Swingline Lender’s
Administrative Questionnaire. All principal payments of Swingline Loans shall be
accompanied by accrued interest on the principal amount being repaid to the date
of payment.

          (d) Participations. The Swingline Lender may by written notice given
to the Administrative Agent not later than 12:00 noon, New York City time, on
any Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding; provided,
that, the Swingline Lender shall require that the Revolving Lenders acquire
participations in all of the Swingline Loans outstanding at least once weekly.
Such notice shall specify the aggregate amount of Swingline Loans in which
Revolving Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Pro Rata Percentage of such Swingline
Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Pro Rata
Percentage of such Swingline Loan or Loans. Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever (provided that such payment shall not cause such
Lender’s Revolving Exposure to exceed such Lender’s Revolving Commitment). Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.02(f) with respect to Loans made by such Lender (and Section 2.02
shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify Borrowers of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from
Borrowers (or other party on behalf of a Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve Borrowers of any default in the
payment thereof.

          SECTION 2.18 Letters of Credit.

          (a) General. Subject to the terms and conditions set forth herein,
Borrowers may request the issuance of Letters of Credit for Borrowers’ account
or the account of a Subsidiary (provided, that the Issuing Bank shall have 5
Business Days to vet any Domestic Subsidiary and 10 Business Days to vet any
Foreign Subsidiary prior to issuing any Letter of Credit for the account of such
Subsidiary) in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Revolving
Availability Period (provided that the applicable Borrower shall be a
co-applicant with respect to each Letter of Credit issued for

52

--------------------------------------------------------------------------------



the account of or in favor of a Subsidiary). In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by
Borrowers to, or entered into by Borrowers with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

          (b) Request for Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit or the amendment,
renewal or extension of an outstanding Letter of Credit, Borrowers shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) an LC Request to the
Issuing Bank and the Administrative Agent not later than 11:00 a.m. on the third
Business Day preceding the requested date of issuance, amendment, renewal or
extension, or such later date and time as is acceptable to the Issuing Bank. A
request for an initial issuance of a Letter of Credit shall specify in form and
detail satisfactory to the Issuing Bank: (i) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (ii) the amount
thereof; (iii) the expiry date thereof; (iv) the name and address of the
beneficiary thereof; (v) the documents to be presented by such beneficiary in
case of any drawing thereunder; (vi) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (vii) such
other matters as the Issuing Bank may require. A request for an amendment,
renewal or extension of any outstanding Letter of Credit shall specify in form
and detail satisfactory to the Issuing Bank (i) the Letter of Credit to be
amended, renewed or extended; (ii) the proposed date of amendment, renewal or
extension thereof (which shall be a Business Day); (iii) the nature of the
proposed amendment, renewal or extension; and (iv) such other matters as the
Issuing Bank may require. If requested by the Issuing Bank, Borrowers also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $30.0 million and (ii)
the total Revolving Exposures shall not exceed the lesser of (A) the total
Revolving Commitments and (B) the total Borrowing Base then in effect. Unless
the Issuing Bank shall agree otherwise, no Letter of Credit shall be in an
initial amount less than $100,000, in the case of a Commercial Letter of Credit,
or $500,000, in the case of a Standby Letter of Credit.

          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) in the case of a Standby Letter of
Credit, (x) the date which is one year after the date of the issuance of such
Standby Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (y) the Letter of Credit
Expiration Date and (ii) in the case of a Commercial Letter of Credit, (x) the
date that is one year after the date of issuance of such Commercial Letter of
Credit (or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (y) the Letter of Credit Expiration Date.

          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit

53

--------------------------------------------------------------------------------



equal to such Lender’s Pro Rata Percentage of the aggregate amount available to
be drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Pro Rata Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by Borrowers on the date due as provided in paragraph (e) of
this Section 2.18, or of any reimbursement payment required to be refunded to
Borrowers for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

          (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, Borrowers shall reimburse such LC Disbursement
by paying to the Issuing Bank an amount equal to such LC Disbursement not later
than 2:00 p.m., New York City time, on the date that such LC Disbursement is
made, if Borrowers shall have received notice of such LC Disbursement prior to
11:00 a.m., New York City time, on such date, or, if such notice has not been
received by Borrowers prior to such time, on such date, then not later than 2:00
p.m., New York City time on (i) the Business Day that Borrowers receive such
notice, if such notice is received prior to 11:00 a.m., New York City time, on
the day of receipt, or (ii) the Business Day immediately following the day that
Borrowers receive such notice, if such notice is not received prior to such time
on the day of receipt; provided that Borrowers may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.17 that
such payment be financed with an ABR Revolving Borrowing in an equivalent amount
and, to the extent so financed, Borrowers’ obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing. If
Borrowers fail to make such payment when due, the Issuing Bank shall notify the
Administrative Agent and the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from Borrowers in
respect thereof and such Lender’s Pro Rata Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Pro Rata Percentage of the unreimbursed LC Disbursement
in the same manner as provided in Section 2.02(f) with respect to Loans made by
such Lender, and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from Borrowers pursuant to
this paragraph, the Administrative Agent shall, to the extent that Revolving
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, distribute such payment to such Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans as contemplated above) shall not constitute a
Loan and shall not relieve Borrowers of its obligation to reimburse such LC
Disbursement.

          (f) Obligations Absolute. The obligation of Borrowers to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.18 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any

54

--------------------------------------------------------------------------------



Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.18, constitute a legal or equitable discharge
of, or provide a right of setoff against, the obligations of Borrowers
hereunder. Neither the Administrative Agent, any other Agent, the Lenders nor
the Issuing Bank, nor any of their Affiliates, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to Borrowers to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by Borrowers to the extent permitted by
applicable law) suffered by Borrowers that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and Borrowers by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve Borrowers of its obligation to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement (other than with respect to the timing of such reimbursement
obligation set forth in Section 2.18(e)).

          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless Borrowers shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that Borrowers reimburse such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if
Borrowers fail to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section 2.18, then Section 2.06(c) shall apply. Interest accrued
pursuant to this paragraph shall

55

--------------------------------------------------------------------------------



be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (e) of
this Section 2.18 to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

          (i) Resignation or Removal of the Issuing Bank. The Issuing Bank may
resign as Issuing Bank hereunder at any time upon at least 30 days’ prior notice
to the Lenders, the Administrative Agent and Borrowers. The Issuing Bank may be
replaced at any time by written agreement among Borrowers, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. One or more
Lenders may be appointed as additional Issuing Banks in accordance with
subsection (k) below. The Administrative Agent shall notify the Lenders of any
such replacement of the Issuing Bank or any such additional Issuing Bank. At the
time any such resignation or replacement shall become effective, Borrowers shall
pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.05(c). From and after the effective date of any such
resignation or replacement or addition, as applicable, (i) the successor or
additional Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or such addition or to any previous Issuing Bank, or
to such successor or such additional Issuing Bank and all previous Issuing
Banks, as the context shall require. After the resignation or replacement of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such resignation or replacement, but shall not be required to issue additional
Letters of Credit. If at any time there is more than one Issuing Bank hereunder,
Borrowers may, in their discretion, select which Issuing Bank is to issue any
particular Letter of Credit.

          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Borrowers receive notice from the
Administrative Agent, Collateral Agent or the Required Lenders (or, if the
maturity of the Loans has been accelerated, Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, Borrowers shall deposit in the LC
Collateral Account, in the name of the Administrative Agent or the Collateral
Agent, as applicable for the benefit of the Secured Parties, an amount in cash
equal to 105% of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to Borrowers described in clause (g) or (h)
of Article VIII. Each such deposit shall be held by the Administrative Agent or
the Collateral Agent as collateral for the payment and performance of the
obligations of Borrowers under this Agreement. The Administrative Agent or the
Collateral Agent, as applicable, shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent or the
Collateral Agent, as applicable, and at the risk and expense of Borrowers, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by Administrative Agent and the Collateral Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be

56

--------------------------------------------------------------------------------



held for the satisfaction of the reimbursement obligations of Borrowers for the
LC Exposure at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
Obligations of Borrowers under this Agreement. If Borrowers are required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount plus any accrued interest or realized profits
of such amounts (to the extent not applied as aforesaid) shall be returned to
Borrowers within three Business Days after all Events of Default have been cured
or waived. If Borrowers are required to provide an amount of such collateral
hereunder pursuant to Section 2.10(a), such amount plus any accrued interest or
realized profits on account of such amount (to the extent not applied as
aforesaid) shall be returned to Borrowers as and to the extent that, after
giving effect to such return, Borrowers would remain in compliance with Section
2.10(a) and no Default or Event of Default shall have occurred and be
continuing.

          (k) Additional Issuing Banks. Borrowers may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph (k) shall be deemed (in
addition to being a Lender) to be the Issuing Bank with respect to Letters of
Credit issued or to be issued by such Lender, and all references herein and in
the other Loan Documents to the term “Issuing Bank” shall, with respect to such
Letters of Credit, be deemed to refer to such Lender in its capacity as Issuing
Bank, as the context shall require.

          (l) The Issuing Bank shall be under no obligation to issue any Letter
of Credit if:

 

 

 

          (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it; or

 

 

 

          (ii) the issuance of such Letter of Credit would violate one or more
policies of the Issuing Bank.

          (m) The Issuing Bank shall be under no obligation to amend any Letter
of Credit if (i) the Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

57

--------------------------------------------------------------------------------



          SECTION 2.19 Determination of Borrowing Base.

          (a) Eligible Accounts. On any date of determination of the Borrowing
Base, all of the Accounts owned by each Borrower and reflected in the most
recent Borrowing Base Certificate delivered by the Borrowers to the
Administrative Agent and the Collateral Agent shall be “Eligible Accounts” for
the purposes of this Agreement, except any Account to which any of the
exclusionary criteria set forth below applies. In addition, the Administrative
Agent or the Collateral Agent shall have the right from time to time in their
reasonable credit judgment to establish, modify or eliminate Reserves against
Eligible Accounts, to adjust any of the criteria set forth below and to
establish new criteria with respect to Eligible Accounts, subject to the
approval of the Supermajority Lenders in the case of any adjustment of criteria
or establishment of new criteria which have the effect of making more credit
available, and provided that any increase in Reserves against Eligible Accounts
and any adjustment of criteria or establishment of new criteria which have the
effect of making less credit available shall be effective upon three (3)
Business Days’ prior notice to Borrowers by the Administrative Agent or the
Collateral Agent. Eligible Accounts shall not include any of the following
Accounts:

 

 

 

 

          (i) any Account in which the Administrative Agent, on behalf of the
Secured Parties, does not have a perfected, first priority and, other than the
second priority Lien securing the Term Loan Indebtedness, exclusive Lien;

 

 

 

 

          (ii) any Account that is not owned by a Borrower;

 

 

 

 

          (iii) any Account due from an Account Debtor that is not domiciled in
the United States or Canada (other than the Provinces of Quebec, Newfoundland,
Nunavut and the Northwest Territories) and (if not a natural Person) organized
under the laws of the United States or Canada (other than the Provinces of
Quebec, Newfoundland, Nunavut and the Northwest Territories) or any political
subdivision thereof (other than the Provinces of Quebec, Newfoundland, Nunavut
and the Northwest Territories);

 

 

 

 

          (iv) any Account that is payable in any currency other than dollars or
Canadian dollars; provided, that, not more than the Canadian dollar equivalent
of $6,000,000 of Accounts payable in Canadian dollars shall be Eligible
Accounts; provided, further, that the Borrowing Base Certificate shall set forth
the U.S. dollar equivalent of such Canadian dollar Eligible Accounts and the
methodology for calculating such U.S. dollar equivalent shall be acceptable to
the Administrative Agent and the Collateral Agent;

 

 

 

 

          (v) any Account that does not arise from the sale of goods or the
performance of services by such Borrower in the ordinary course of its business;

 

 

 

 

          (vi) any Account that does not comply with all applicable legal
requirements, including, without limitation, all laws, rules, regulations and
orders of any Governmental Authority;

 

 

 

 

          (vii) any Account (a) to the extent that Borrowers’ right to receive
payment is not absolute or is contingent upon the fulfillment of any condition
whatsoever unless such condition is satisfied or (b) as to which Borrowers are
not able to bring suit or otherwise enforce its remedies against the Account
Debtor through judicial or

58

--------------------------------------------------------------------------------



 

 

 

 

administrative process or (c) that represents a progress billing consisting of
an invoice for goods sold or used or services rendered pursuant to a contract
under which the Account Debtor’s obligation to pay that invoice is subject to
the Borrowers’ completion of further performance under such contract or is
subject to the equitable lien of a surety bond issuer;

 

 

 

 

          (viii) to the extent that any defense, counterclaim, setoff or dispute
is asserted as to such Account, it being understood that the remaining balance
of the Account shall be eligible;

 

 

 

 

          (ix) any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

 

 

 

 

          (x) any Account with respect to which an invoice or other electronic
transmission constituting a request for payment, reasonably acceptable to the
Administrative Agent and the Collateral Agent in form and substance, has not
been sent on a timely basis to the applicable Account Debtor according to the
normal invoicing and timing procedures of Borrowers;

 

 

 

 

          (xi) any Account that arises from a sale to any director, officer,
other employee or Affiliate of a Borrower, or to any entity that has any common
officer or director with any Borrower;

 

 

 

 

          (xii) to the extent a Borrower or any Subsidiary is liable for goods
sold or services rendered by the applicable Account Debtor to such Borrower or
any Subsidiary but only to the extent of the potential offset;

 

 

 

 

          (xiii) any Account that arises with respect to goods that are
delivered on a bill-and-hold, cash-on-delivery basis or placed on consignment,
guaranteed sale or other terms by reason of which the payment by the Account
Debtor is or may be conditional;

 

 

 

 

          (xiv) any Account that is in default; provided that, without limiting
the generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:

 

 

 

 

 

          (a) any Account other than a Specified Dated Account not paid within
120 days following its original invoice date or that is more than 60 days past
due according to its original terms of sale, or any Specified Dated Account that
is more than 40 days past due according to its original terms of sale; or

 

 

 

 

 

          (b) the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or

 

 

 

 

 

          (c) a petition is filed by or against any Account Debtor obligated
upon such Account under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors;

59

--------------------------------------------------------------------------------



 

 

 

          (xv) any Account that is the obligation of an Account Debtor (other
than an individual) if 50% or more of the dollar amount of all Accounts owing by
that Account Debtor are ineligible under the other criteria set forth in this
Section 2.19(a);

 

 

 

          (xvi) any Account as to which any of the representations or warranties
in the Loan Documents are untrue;

 

 

 

          (xvii) to the extent such Account is evidenced by a judgment,
Instrument or Chattel Paper;

 

 

 

          (xviii) to the extent such Account exceeds any credit limit
established by the Administrative Agent and the Collateral Agent, in their
reasonable credit judgment, following prior notice of such limit by the
Administrative Agent or the Collateral Agent to the Borrowers;

 

 

 

          (xix) that portion of any Account (a) in respect of which there has
been, or should have been, established by a Borrower a contra account, whether
in respect of contractual allowances with respect to such Account, audit
adjustment, anticipated discounts or otherwise, or (b) which is due from an
Account Debtor to whom a Borrower owes a trade payable, but only to the extent
of such trade payable or (c) which a Borrower knows is subject to the exercise
by an Account Debtor of any right of rescission, set-off, recoupment,
counterclaim or defense;

 

 

 

          (xx) any Account acquired as part of a Permitted Acquisition unless
and until the Administrative Agent and the Collateral Agent shall be satisfied
as to its eligibility; or

 

 

 

          (xxi) any Account on which the Account Debtor is a Governmental
Authority, unless the applicable Borrower has assigned its rights to payment of
such Account to the Administrative Agent, on behalf of the Secured Parties,
pursuant to the Assignment of Claims Act of 1940, as amended, in the case of a
federal Governmental Authority, and pursuant to applicable law, if any, in the
case of any other Governmental Authority, and such assignment has been accepted
and acknowledged by the appropriate government officers.

          (b) Eligible Inventory. On any date of determination of the Borrowing
Base, all of the Inventory owned by each Borrower and reflected in the most
recent Borrowing Base Certificate delivered by the Borrowers to the
Administrative Agent and the Collateral Agent shall be “Eligible Inventory” for
the purposes of this Agreement, except any Inventory to which any of the
exclusionary criteria set forth below applies. In addition, the Administrative
Agent or the Collateral Agent shall have the right from time to time in their
reasonable credit judgment to establish, modify or eliminate Reserves against
Eligible Inventory, to adjust any of the criteria set forth below and to
establish new criteria with respect to Eligible Inventory, subject to the
approval of the Supermajority Lenders in the case of any adjustment of criteria
or establishment of new criteria which have the effect of making more credit
available, and provided that any increase in Reserves against Eligible Inventory
and any adjustment of criteria or establishment of new criteria which have the
effect of making less credit available shall be effective upon three

60

--------------------------------------------------------------------------------



(3) Business Days’ prior notice to Borrowers by the Administrative Agent or the
Collateral Agent. Eligible Inventory shall not include any Inventory that:

 

 

 

          (i) the Administrative Agent, on behalf of Secured Parties, does not
have a perfected, first priority and, other than the second priority Lien
securing the Term Loan Indebtedness, exclusive Lien upon;

 

 

 

          (ii) (a) is stored at a location where the aggregate value of
Inventory exceeds $250,000 unless the Administrative Agent and the Collateral
Agent have given their prior consent thereto and unless either (x) a reasonably
satisfactory Landlord Lien Waiver and Access Agreement has been delivered to the
Administrative Agent, or (y) Reserves reasonably satisfactory to the
Administrative Agent and the Collateral Agent have been established with respect
thereto or (b) is stored with a bailee or warehouseman where the aggregate value
of Inventory exceeds $250,000 unless either (x) a reasonably satisfactory,
acknowledged bailee waiver letter has been received by the Administrative Agent
or (y) Reserves reasonably satisfactory to the Administrative Agent and the
Collateral Agent have been established with respect thereto, or (c) is located
at an owned location subject to a mortgage in favor of a lender other than the
Administrative Agent or the Collateral Agent where the aggregate value of
Inventory exceeds $250,000 unless either (x) a reasonably satisfactory mortgagee
waiver has been delivered to the Administrative Agent or (y) Reserves reasonably
satisfactory to the Administrative Agent and the Collateral Agent have been
established with respect thereto;

 

 

 

          (iii) is placed on consignment, unless a valid consignment agreement
which is reasonably satisfactory to Administrative Agent and the Collateral
Agent is in place with respect to such Inventory;

 

 

 

          (iv) is not located in the United States or Canada or is in transit,
unless such Inventory constitutes Eligible In-Transit Inventory;

 

 

 

          (v) is covered by a negotiable document of title (other than Eligible
In-Transit Inventory), unless such document has been delivered to the
Administrative Agent with all necessary endorsements, free and clear of all
Liens except those in favor of the Administrative Agent and the Lenders and
landlords, carriers, bailees and warehousemen if clause (ii) above has been
complied with;

 

 

 

          (vi) is to be returned to suppliers;

 

 

 

          (vii) is obsolete, unsalable, shopworn, damaged or unfit for sale;

 

 

 

          (viii) consists of display items or packing or shipping materials,
manufacturing supplies, work-in-process Inventory (other than Eligible Silver
Inventory) or replacement parts;

 

 

 

          (ix) is not of a type held for sale in the ordinary course of
Borrowers’ business;

 

 

 

          (x) breaches any of the representations or warranties pertaining to
Inventory set forth in the Loan Documents;

61

--------------------------------------------------------------------------------



 

 

 

          (xi) consists of Hazardous Material or goods that can be transported
or sold only with licenses that are not readily available;

 

 

 

          (xii) is not covered by casualty insurance maintained as required by
Section 5.04; or

 

 

 

          (xiii) is acquired as part of a Permitted Acquisition unless and until
the Administrative Agent and the Collateral Agent shall be satisfied as to its
eligibility.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

          Each Loan Party represents and warrants to the Administrative Agent,
the Collateral Agent, the Issuing Bank and each of the Lenders (with references
to the Companies being references thereto after giving effect to the
Transactions unless otherwise expressly stated) that:

          SECTION 3.01 Organization; Powers. Each Company (a) is duly organized
and validly existing under the laws of the jurisdiction of its organization, (b)
has all requisite power and authority to carry on its business as now conducted
and to own and lease its Property and (c) is qualified and in good standing (to
the extent such concept is applicable in the applicable jurisdiction) to do
business in every jurisdiction where such qualification is required, except in
such jurisdictions where the failure to so qualify or be in good standing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. There is no existing default under any organizational
document of any Company or any event which, with the giving of notice or passage
of time or both, would constitute a default by any party thereunder.

          SECTION 3.02 Authorization; Enforceability. The Transactions to be
entered into by each Loan Party are within such Loan Party’s powers and have
been duly authorized by all necessary action. This Agreement has been duly
executed and delivered by each Loan Party and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

          SECTION 3.03 Governmental Approvals; No Conflicts. Except as set forth
on Schedule 3.03, the Transactions (a) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except (i) such as have been obtained or made and are in full force
and effect, (ii) filings necessary to perfect Liens created under the Loan
Documents and (iii) consents, approvals, registrations, filings or actions the
failure of which to obtain or perform could not reasonably be expected to result
in a Material Adverse Effect, (b) will not violate the charter, by-laws or other
organizational documents of any Company or any order of any Governmental
Authority, (c) will not violate, result in a default or require any consent or
approval under any applicable law or regulation, indenture, agreement or

62

--------------------------------------------------------------------------------



other instrument binding upon any Company or its assets, or give rise to a right
thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any Property of any Company, except Liens
created under the Loan Documents and Permitted Liens.

          SECTION 3.04 Financial Statements. (a) Holdings and Borrowers have
heretofore furnished to the Lenders (i) the audited consolidated balance sheets
and the related statements of income, stockholders’ equity and cash flows of
Holdings and its Consolidated Subsidiaries as of and for the fiscal year ended
December 30, 2006, audited by and accompanied by the opinion of Deloitte &
Touche LLP, independent public accountants, (ii) the unaudited consolidated and
consolidating balance sheets and the related statements of income of Holdings
and its Consolidated Subsidiaries for the fiscal months of January, 2007 and
February, 2007. Such financial statements have been prepared in accordance with
GAAP consistently applied and present fairly and accurately the financial
condition and results of operations and cash flows of Holdings and its
Consolidated Subsidiaries as of such dates and for such periods subject to
year-end adjustments for interim financial statements.

          (b) Except as set forth in the financial statements described in
Section 3.04(a) or the schedules hereto, as of the Closing Date, there are no
liabilities of any Company of any kind, whether accrued, contingent, absolute,
determined, determinable or otherwise, which if unpaid could reasonably be
expected to result in a Material Adverse Effect, and there is no existing
condition, situation or set of circumstances which could reasonably be expected
to result in such a liability, other than liabilities under the Loan Documents
and the Term Loan Documents.

          (c) Since December 30, 2006, there has been no event, change or
occurrence that, individually or in the aggregate, has had or could reasonably
be expected to result in a Material Adverse Effect.

          SECTION 3.05 Properties. (a) Each Company has good title to, or valid
leasehold interests in, all its Property material to its business, except for
minor irregularities or deficiencies in title that, individually or in the
aggregate, do not interfere with its ability to conduct its business as
currently conducted or to utilize such Property for its intended purpose. Title
to all such Property held by such Company is free and clear of all Liens except
for Permitted Liens. The Property of the Companies, taken as a whole, (i) is in
good operating order, condition and repair (ordinary wear and tear excepted)
(except to the extent that the failure to be in such condition could not
reasonably be expected to result in a Material Adverse Effect) and (ii)
constitutes all the Property which is required for the business and operations
of the Companies as presently conducted.

          (b) Schedule 3.05(b) contains a true and complete list of each
interest in Real Property owned by any Company as of the date hereof and
describes the type of interest therein held by such Company. Schedule 3.05(b)
contains a true and complete list of each Real Property leased, subleased or
otherwise occupied or utilized by any Company, as lessee, sublessee, franchisee
or licensee, as of the date hereof and describes the type of interest therein
held by such Company and whether such lease, sublease or other instrument
requires the consent of the landlord thereunder or other parties thereto to the
Transactions.

63

--------------------------------------------------------------------------------



          (c) At least one Loan Party owns, or is licensed to use, all patents,
patent applications, trademarks, trade names, service marks, copyrights,
technology, trade secrets, proprietary information, domain names, know-how and
processes necessary for the conduct of its business as currently conducted (the
“Intellectual Property”), except for those the failure to own or license which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No claim has been asserted and is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does any
Loan Party know of any valid basis for any such claim. The use of such
Intellectual Property by each Loan Party does not infringe the rights of any
Person, except for such claims and infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

          (d) (i) No Company has received any notice of, nor has any knowledge
of, the occurrence or pendency or contemplation of any Casualty Event affecting
all or any portion of the Property and (ii) no Mortgage encumbers improved Real
Property that is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards and with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968.

          SECTION 3.06 Equity Interests and Subsidiaries. (a) Schedule 3.06(a)
sets forth a list of (i) all the Subsidiaries and their jurisdiction of
organization as of the Closing Date and (ii) the number of shares of each class
of its Equity Interests authorized, and the number outstanding (and the record
holder of such Equity Interests), on the Closing Date and the number of shares
covered by all outstanding options, warrants, rights of conversion or purchase
and similar rights at the Closing Date. All Equity Interests of each Company
(other than Holdings) are duly and validly issued and are fully paid and
non-assessable and, except as set forth on Schedule 3.06(a), are owned by
Holdings or Borrowers, directly or indirectly through Wholly Owned Subsidiaries
and all Equity Interests of Borrowers are owned directly by Holdings. Each Loan
Party is the record and beneficial owner of, and has good and marketable title
to, the Equity Interests pledged by it under the Security Agreement, free of any
and all Liens, rights or claims of other Persons, except the security interest
created by the Security Agreement and the second priority security interest
securing the Term Loan Indebtedness, and there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or Property that is convertible into, or
that requires the issuance or sale of, any such Equity Interests.

          (b) No consent of any Person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is necessary or desirable in connection with the
creation, perfection or first priority status of the security interest of the
Administrative Agent in any Equity Interests pledged to the Administrative Agent
for the benefit of the Secured Parties under the Security Agreement or the
exercise by the Administrative Agent of the voting or other rights provided for
in the Security Agreement or the exercise of remedies in respect thereof.

          (c) An accurate organization chart, showing the ownership structure of
Holdings, Borrowers and each Subsidiary on the Closing Date, and after giving
effect to the Transaction, is set forth on Schedule 3.06(c).

64

--------------------------------------------------------------------------------



          SECTION 3.07 Litigation; Compliance with Laws. (a) There are no
actions, suits or proceedings at law or in equity by or before any Governmental
Authority now pending or, to the knowledge of any Company, threatened against or
affecting any Company or any business, Property or rights of any such Person (i)
that involve any Loan Document or the Transactions or (ii) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

          (b) Except for matters covered by Section 3.17, no Company or any of
its Property is in violation of, nor will the continued operation of their
Property as currently conducted violate, any Requirements of Law (including any
zoning or building ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting the Real Property or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.

          SECTION 3.08 Agreements. (a) No Company is a party to any agreement or
instrument or subject to any corporate or other constitutional restriction that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

          (b) No Company is in default in any manner under any provision of any
indenture or other agreement or instrument evidencing Indebtedness, or any other
agreement or instrument to which it is a party or by which it or any of its
Property are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.

          (c) Schedule 3.08(c) accurately and completely lists all material
agreements (other than leases of Real Property set forth on Schedule 3.05(b)) to
which any Company is a party which are in effect on the date hereof in
connection with the operation of the business conducted thereby and Borrowers
have delivered to the Administrative Agent complete and correct copies of all
such material agreements, including any amendments, supplements or modifications
with respect thereto.

          SECTION 3.09 Federal Reserve Regulations. (a) No Company is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

          (b) No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, for any purpose that entails a violation of, or that is
inconsistent with, the provisions of the regulations of the Board, including
Regulation T, U or X. The pledge of the Security Agreement Collateral pursuant
to the Security Agreement does not violate such regulations.

          SECTION 3.10 Investment Company Act. No Company is an “investment
company” or a company “controlled” by an “investment company,” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.

          SECTION 3.11 Use of Proceeds. On the Closing Date, Borrowers will use
the proceeds of the Revolving Loans, not to exceed $50,000,000, to pay related
fees, commissions

65

--------------------------------------------------------------------------------



and expenses in connection with the Transactions and for working capital and
general corporate purposes. After the Closing Date, Borrowers will use the
proceeds of the Revolving Loans for working capital and general corporate
purposes.

          SECTION 3.12 Taxes. Each Company has (a) timely filed or caused to be
timely filed all federal Tax Returns and all material, state, local and foreign
Tax Returns or materials required to have been filed by it and all such Tax
Returns are true and correct in all material respects and has (b) duly and
timely paid or caused to be duly and timely paid all Taxes (whether or not shown
on any Tax Return) due and payable by it and all assessments received by it,
except Taxes (i) that are being contested in good faith by appropriate
proceedings and for which such Company shall have set aside on its books
adequate reserves in accordance with GAAP or (ii) which could not, individually
or in the aggregate, have a Material Adverse Effect; provided that any such
contest of Taxes with respect to Collateral shall also satisfy the Contested
Collateral Lien Conditions. Each Company has made adequate provision in
accordance with GAAP for all Taxes not yet due and payable. Each Company is
unaware of any proposed or pending tax assessments, deficiencies or audits that
could be reasonably expected to, individually or in the aggregate, result in a
Material Adverse Effect.

          SECTION 3.13 No Material Misstatements. No information, report,
financial statement, exhibit or schedule furnished by or on behalf of any
Company to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained, contains or will contain any material misstatement of fact or
omission, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading as of the date such information is dated or
certified; provided that to the extent any such information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast or
projection, each Company represents only that it acted in good faith and
utilized reasonable assumptions and due care in the preparation of such
information, report, financial statement, exhibit or schedule.

          SECTION 3.14 Labor Matters. As of the date hereof and the Closing
Date, there are no strikes, lockouts or slowdowns against any Company pending
or, to the knowledge of any Company, threatened. The hours worked by and
payments made to employees of any Company have not been in violation of the Fair
Labor Standards Act or any other applicable federal, state, local or foreign law
dealing with such matters in any manner which could reasonably be expected to
result in a Material Adverse Effect. All payments due from any Company, or for
which any claim may be made against any Company, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Company except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Company is bound.

          SECTION 3.15 Solvency. Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Loan and after giving effect to the application of the proceeds of each
Loan taking into account rights of contribution against or reimbursement from
other Loan Parties, (a) the fair value of the assets of each Loan

66

--------------------------------------------------------------------------------



Party (individually and on a consolidated basis with its Subsidiaries) will
exceed its debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the Property of each Loan Party (individually and
on a consolidated basis with its Subsidiaries) will be greater than the amount
that will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) each Loan Party (individually and
on a consolidated basis with its Subsidiaries) will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) each Loan Party (individually
and on a consolidated basis with its Subsidiaries) will not have unreasonably
small capital with which to conduct its business in which it is engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date.

          SECTION 3.16 Employee Benefit Plans. (a) Each Company and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of any Company or
any of its ERISA Affiliates or the imposition of a Lien on any of the assets of
a Company. The present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) and the fair market value of the assets
of all such underfunded Plans are as disclosed on the financial statements of
Holdings for its most recently ended fiscal year. Using actuarial assumptions
and computation methods consistent with subpart 1 of subtitle E of Title IV of
ERISA, the aggregate liabilities of each Company or its ERISA Affiliates to all
Multiemployer Plans in the event of a complete withdrawal therefrom, as of the
close of the most recent fiscal year of each such Multiemployer Plan, could not
reasonably be expected to result in a Material Adverse Effect.

          (b) None of the Companies has any Foreign Plans.

          SECTION 3.17 Environmental Matters. (a) Except as set forth in
Schedule 3.17 or except as, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect:

 

 

 

                    (1) The Companies and their businesses, operations and Real
Property are and in the last six years have been in compliance with, and the
Companies have no liability under, Environmental Law;

 

 

 

                    (2) The Companies have obtained all Environmental Permits
required for the conduct of their businesses and operations, and the ownership,
operation and use of their assets, under Environmental Law, all such
Environmental Permits are valid and in good standing and, under the currently
effective business plan of the Companies, no expenditures or operational
adjustments are expected to be required in order to renew or modify such
Environmental Permits during the next five years except as may be needed in the
ordinary and normal course of business;

 

 

 

                    (3) There has been no Release or threatened Release of
Hazardous Material on, at, under or from any real Property or facility presently
or formerly owned,

67

--------------------------------------------------------------------------------



 

 

 

leased or operated by the Companies or their predecessors in interest that could
result in liability of the Companies under Environmental Law;

 

 

 

                    (4) There is no Environmental Claim pending or, to the
knowledge of the Companies, threatened against the Companies, or relating to the
real Property currently or formerly owned, leased or operated by the Companies
or relating to the operations of the Companies, and there are no actions,
activities, circumstances, conditions, events or incidents that could reasonably
be expected to form the basis of such an Environmental Claim; and

 

 

 

                    (5) No Person with an indemnity or contribution obligation
to the Companies relating to compliance with or liability under Environmental
Law is in default with respect to such obligation.

 

 

 

(b) Except as set forth in Schedule 3.17:

 

 

 

                    (1) No Company is obligated to perform any action or
otherwise incur any expense under Environmental Law pursuant to any order,
decree, judgment or agreement by which it is bound or has assumed by contract or
agreement, and no Company is conducting or financing any Response pursuant to
any Environmental Law with respect to any Real Property or any other location
except as, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect;

 

 

 

                    (2) No Real Property or facility owned, operated or leased
by the Companies and, to the knowledge of the Companies, no real Property or
facility formerly owned, operated or leased by the Companies or any of their
predecessors in interest is (i) listed or proposed for listing on the National
Priorities List promulgated pursuant to CERCLA, (ii) listed on the Comprehensive
Environmental Response, Compensation and Liability Information System
promulgated pursuant to CERCLA or (iii) included on any similar list maintained
by any Governmental Authority including, without limitation, any such list
relating to petroleum except as, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect;

 

 

 

                    (3) No Lien has been recorded or, to the knowledge of any
Company, threatened under any Environmental Law with respect to any Real
Property or assets of the Companies;

 

 

 

                    (4) The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not
require any notification, registration, filing, reporting, disclosure,
investigation, remediation or cleanup pursuant to any Governmental Real Property
Disclosure Requirements or any other Environmental Law except where the failure
to provide or perform any of the foregoing could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect; and

 

 

 

                    (5) The Companies have made available to Lenders all
material reports and assessments in the possession, custody or control of, or
otherwise reasonably available to, the Companies concerning compliance with or
liability under Environmental

68

--------------------------------------------------------------------------------



 

 

 

Law including, without limitation, those concerning the existence of Hazardous
Material at real Property or facilities currently or formerly owned, operated,
leased or used by the Companies except as, individually or in the aggregate,
could not reasonably be expected to reveal or result in a Material Adverse
Effect.

          SECTION 3.18 Insurance. Schedule 3.18 sets forth a true, complete and
correct description of all insurance maintained by each Company as of the
Closing Date. As of each such date, such insurance is in full force and effect
and all premiums have been duly paid. Each Company has insurance in such amounts
and covering such risks and liabilities as are in accordance with normal
industry practice.

          SECTION 3.19 Security Documents. (a) The Security Agreement is
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in and Lien on
the Security Agreement Collateral and, when (i) financing statements and other
filings in appropriate form are filed in the offices specified on Schedule 6 to
the Perfection Certificate and (ii) upon the taking of possession or control by
the Administrative Agent of the Security Agreement Collateral with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to the Administrative Agent to the extent
possession or control by the Administrative Agent is required by the Security
Agreement), the Lien created by the Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in the Security Agreement Collateral (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under the UCC as in effect at the relevant time in the relevant jurisdiction),
in each case subject to no Liens other than Permitted Liens.

          (b) To the extent that the federal trademark laws of the United States
are applicable to security interests in trademarks, the proper filing and
recordation of the Security Agreement or a short form thereof in the United
States Patent and Trademark Office against all U.S. registered trademarks and
trademark applications (other than intent-to-use trademark applications) set
forth on Schedule 3.19(b) (“Trademarks”) within three (3) months of the date of
execution thereof will render the Administrative Agent’s Lien on, and security
interest in, for the benefit of the Secured Parties, the applicable Loan Party’s
right title and interest in such Trademarks fully perfected and effective
against subsequent purchasers of such Trademarks, in each case subject to no
Liens other than Permitted Liens.

          (c) To the extent that the federal patent laws of the United States
are applicable to security interests in patents, the proper filing and recording
of the Security Agreement or a short form thereof at the United States Patent
and Trademark Office against the U.S. patents and patent applications set forth
on Schedule 3.19(c) (“Patents”) within three (3) months of the date of execution
thereof will render the Administrative Agent’s Lien on, and security interest
in, for the benefit of the Secured Parties, the applicable Loan Party’s right,
title and interest in such Patents fully perfected and effective against
subsequent purchasers of such Patents, in each case subject to no Liens other
than Permitted Liens.

          (d) To the extent that the federal copyright laws of the United States
are applicable to security interests in copyrights, the proper filing and
recording of the Security Agreement or a

69

--------------------------------------------------------------------------------



short form thereof at the United States Copyright Office against the U.S.
registered copyrights set forth on Schedule 3.19(d) (“Copyrights”) within one
(1) month of the date of execution thereof will render the Administrative
Agent’s Lien on, and security interest in, for the benefit of the Secured
Parties, the applicable Loan Party’s right, title and interest in such
Copyrights fully perfected and effective against subsequent transferees of such
Copyrights, in each case subject to no Liens other than Permitted Liens.

          (e) Each Mortgage executed and delivered as of or prior to the Closing
Date is, or, to the extent any Mortgage is duly executed and delivered
thereafter by the relevant Loan Party, will be, effective to create, in favor of
the Administrative Agent, for its benefit and the benefit of the Secured
Parties, a legal, valid and enforceable second priority Lien on and security
interest in all of the Loan Parties’ right, title and interest in and to the
Mortgaged Real Properties thereunder and the proceeds thereof (junior only to
the Lien securing the Term Loan Indebtedness), and when the Mortgages are filed
in the offices specified on Schedule 1.01(a), (or, in the case of any Mortgage
executed and delivered after the date thereof in accordance with the provisions
of Sections 5.11 and 5.12, when such Mortgage is filed in the offices specified
in the local counsel opinion delivered with respect thereto in accordance with
the provisions of Sections 5.11 and 5.12) the Mortgages shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the Loan Parties in the Mortgaged Real Properties and the proceeds thereof, in
each case prior and superior in right to any other Person, other than the Lien
securing the Term Loan Indebtedness and other Liens reasonably acceptable to
Administrative Agent.

          (f) Each Security Document delivered pursuant to Sections 5.11 and
5.12 will, upon execution and delivery thereof, be effective to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable security interest in and Lien on all of the Loan Parties’
right, title and interest in and to the Collateral thereunder, and when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law, such Security Document will constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral, in each case subject to no Liens other than
the applicable Permitted Liens.

          SECTION 3.20 [Intentionally Omitted.]

          SECTION 3.21 Anti-Terrorism Law. (a) No Loan Party and, to the
knowledge of the Loan Parties, none of their Affiliates is in violation of any
Requirement of Law relating to terrorism or money laundering (“Anti-Terrorism
Laws”), including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56.

          (b) No Loan Party and to the knowledge of the Loan Parties, no
Affiliate or broker or other agent of any Loan Party acting or benefiting in any
capacity in connection with the Loans is any of the following:

 

 

 

          (i) a person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

70

--------------------------------------------------------------------------------



 

 

 

          (ii) a person owned or controlled by, or acting for or on behalf of,
any person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

 

 

          (iii) a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

 

 

          (iv) a person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

 

 

          (v) a person that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.

          (c) No Loan Party and, to the knowledge of the Loan Parties, no broker
or other agent of any Loan Party acting in any capacity in connection with the
Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

          SECTION 3.22 Location of Material Inventory. Schedule 3.22 sets forth
all locations in the United States where the aggregate value of Inventory owned
by the Loan Parties exceeds $250,000.

          SECTION 3.23 Accuracy of Borrowing Base. At the time any Borrowing
Base Certificate is delivered pursuant to this Agreement, each Account and each
item of Inventory included in the calculation of the Borrowing Base satisfies
all of the criteria stated herein (or of which Borrowers have hereafter been
notified by the Administrative Agent and the Collateral Agent under Section
2.19) to be an Eligible Account and an item of Eligible Inventory, respectively.

          SECTION 3.24 Post-Audit Asset Dispositions. As of the Closing Date,
Borrowers and their Subsidiaries have not disposed of assets (other than
Inventory sold in the ordinary course of their business) which are set forth in
the Inventory Appraisal and which have an aggregate fair market value of more
than $250,000.

ARTICLE IV.

CONDITIONS TO CREDIT EXTENSIONS

          SECTION 4.01 Conditions to Initial Credit Extension. The obligation of
each Lender and, if applicable, each Issuing Bank to fund the initial Credit
Extension requested to be made by it shall be subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in this Section 4.01.

71

--------------------------------------------------------------------------------



          (a) Loan Documents. All legal matters incident to this Agreement, the
Credit Extensions hereunder and the other Loan Documents shall be reasonably
satisfactory to the Lenders, to the Issuing Bank and to the Administrative Agent
and there shall have been delivered to the Administrative Agent an executed
counterpart of each of the Loan Documents, including this Agreement, the
Security Agreement, the Intercreditor Agreement, each Mortgage, the Perfection
Certificate and each other applicable Loan Document. Each Revolving Lender under
the Existing Credit Agreement shall have executed and delivered a Lender Consent
Letter to authorize the amendment and restatement of the Existing Credit
Agreement as evidenced by this Agreement (it being agreed that the delivery of
such Lender Consent Letter by a Revolving Lender shall constitute such written
consent).

          (b) Corporate Documents. The Administrative Agent shall have received:

 

 

 

          (i) a certificate of the Secretary or Assistant Secretary of each Loan
Party dated the Closing Date and certifying (A) that attached thereto is a true
and complete copy of the certificate or articles of incorporation or other
constitutive documents, including all amendments thereto certified as of a
recent date by the Secretary of State of the state of its organization, (B) that
attached thereto is a true and complete copy of the by-laws of such Loan Party
as in effect on the Closing Date and at all times since a date prior to the date
of the resolutions described in clause (C) below, (C) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors of
such Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party and, in the case of Borrowers, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (D) as to the incumbency
and specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate in
this clause (i);

 

 

 

          (ii) a long form certificate as to the good standing (in such
jurisdictions where such certificates are issued and, in jurisdictions where a
long form certificate of good standing is not issued, a short form certificate
of good standing) of each Loan Party as of a recent date, from such Secretary of
State; and

 

 

 

          (iii) such other documents as the Lenders, the Issuing Bank or the
Administrative Agent may reasonably request.

          (c) Officers’ Certificate. The Administrative Agent shall have
received a certificate, dated the Closing Date and signed by the Chief Executive
Officer and the Chief Financial Officer of each Borrower, confirming compliance
with the conditions precedent set forth in paragraphs (f), (i), (j) and (k) of
this Section 4.01, clauses (ii) and (iii) of paragraph (d) of this Section 4.01
and paragraphs (b), (c), (d) and (e) of Section 4.02.

72

--------------------------------------------------------------------------------



          (d) Financings and Other Transactions, Etc.

                    (i) The Lenders shall be satisfied with the form and
substance of the Transaction Documents.

                    (ii) The Transactions shall have been consummated or shall
be consummated simultaneously on the Closing Date, in each case in all material
respects in accordance with the terms hereof and the terms of the Transaction
Documents (and without the waiver or amendment of any such terms not approved by
the Administrative Agent).

                    (iii) Borrower shall have received not less than $100.0
million (inclusive of the existing outstanding Term Loan Indebtedness) from the
proceeds of the Term Loan Indebtedness and the Term Loan Agreement shall be in
form and substance satisfactory to the Lenders and copies of the executed Term
Loan Documents shall have been delivered to the Administrative Agent.

                    (iv) The Lenders shall be satisfied with the capitalization,
the terms and conditions of any equity arrangements and the corporate or other
organizational structure of the Companies (after giving effect to the
Transactions).

          (e) Financial Statements. The Lenders shall have received and shall be
reasonably satisfied with the form and substance of the financial statements
described in Section 3.04 and with the forecasts of the Borrowing Base and the
financial performance of Holdings and Borrowers and their respective
Subsidiaries.

          (f) Indebtedness and Minority Interests. After giving effect to the
Transactions and the other transactions contemplated hereby, no Company shall
have outstanding any Indebtedness for borrowed money, preferred stock or
minority interests other than (i) the Loans and extensions of credit hereunder,
(ii) the loans and extensions of credit under the Term Loan Credit Agreement,
(iii) the Capital Lease Obligations and other Indebtedness listed on Schedule
6.01(b), and (iv) Indebtedness owed to Borrowers or any Guarantor.

          (g) Opinions of Counsel. The Administrative Agent shall have received,
on behalf of itself, the other Agents, the Arranger, the Lenders and the Issuing
Bank, a favorable written opinion of (i) Dorsey & Whitney LLP, special counsel
for the Loan Parties, substantially to the effect set forth in Exhibit K-1, and
(ii) each local counsel listed on Schedule 4.01(g), substantially to the effect
set forth in Exhibit K-2, in each case (A) dated the Closing Date, (B) addressed
to the Agents, the Issuing Bank and the Lenders and (C) covering such other
matters relating to the Loan Documents and the Transactions as the
Administrative Agent shall reasonably request.

          (h) Solvency Certificate and Other Reports. (i) The Administrative
Agent shall have received all audits, reports and opinions of appraisers,
consultants or other advisors retained by it to review the Collateral, business,
operation or condition of Borrowers and their Subsidiaries giving effect to the
Transactions, and shall be satisfied with such audits, reports and opinions.

73

--------------------------------------------------------------------------------



                    (ii) The Administrative Agent shall have received a solvency
certificate in the form of Exhibit M, dated the Closing Date and signed by the
Chief Financial Officer of each Borrower.

          (i) Requirements of Law. The Lenders shall be satisfied that the
Transactions shall be in full compliance with all material Requirements of Law,
including without limitation Regulations T, U and X of the Board. The Lenders
shall have received reasonably satisfactory evidence of compliance with all
applicable Requirements of Law, including all applicable environmental laws and
regulations.

          (j) Consents. The Lenders shall be satisfied that all requisite
Governmental Authorities and third parties shall have approved or consented to
the Transactions, and there shall be no governmental or judicial action, actual
or threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions or the other transactions contemplated hereby.

          (k) Litigation. There shall be no litigation, public or private, or
administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or threatened, that, singly or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or could
materially and adversely affect the ability of Holdings, Borrowers and the
Subsidiaries to fully and timely perform their respective obligations under the
Transaction Documents, or the ability of the parties to consummate the
financings contemplated hereby or the other Transactions.

          (l) Sources and Uses. The sources and uses of the Loans shall be as
set forth in Section 3.11.

          (m) Fees. The Arranger, Collateral Agent and Administrative Agent
shall have received all Fees and other amounts due and payable on or prior to
the Closing Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses (including the reasonable legal fees and expenses of
Winston & Strawn LLP, special counsel to the Administrative Agent, and the
reasonable fees and expenses of any local counsel, appraisers, consultants and
other advisors) required to be reimbursed or paid by Borrowers hereunder or
under any other Loan Document.

          (n) Personal Property Requirements. The Administrative Agent shall
have received (in each case, to the extent not previously received):

 

 

 

          (i) all certificates, agreements or instruments representing or
evidencing the Pledged Securities and the Pledged Notes (each as defined in the
Security Agreement) accompanied by instruments of transfer and stock powers
endorsed in blank shall have been delivered to the Administrative Agent;

 

 

 

          (ii) all other certificates, agreements, including control agreements,
or instruments necessary to perfect the Administrative Agent’s security interest
in all Chattel Paper, all Instruments and all Investment Property of each Loan
Party (as each such term is defined in the Security Agreement and to the extent
required by Section 3.4 of the Security Agreement);

74

--------------------------------------------------------------------------------



 

 

 

          (iii) UCC Financing Statements in appropriate form for filing under
the UCC, filings with the United States Patent, Trademark and Copyright offices
and such other documents under applicable Requirements of Law in each
jurisdiction as may be necessary or appropriate or, in the opinion of the
Administrative Agent, desirable to perfect the Liens created, or purported to be
created, by the Security Documents.

 

 

 

          (iv) certified copies of UCC, tax and judgment lien searches,
bankruptcy and pending lawsuit searches or equivalent reports or searches, each
of a recent date listing all effective financing statements, lien notices or
comparable documents that name any Loan Party as debtor and that are filed in
those state and county jurisdictions in which any Property of any Loan Party is
located and the state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business and such other searches
that the Administrative Agent deems necessary or appropriate, none of which
encumber the Collateral covered or intended to be covered by the Security
Documents (other than Permitted Liens);

 

 

 

          (v) with respect to each Real Property set forth on Schedule 4.01(n),
such Loan Party shall have obtained a Landlord Lien Waiver and Access Agreement
or, if applicable, a bailee letter or other appropriate waiver and access
agreement;

 

 

 

          (vi) a customs broker agreement in form and substance satisfactory to
the Administrative Agent and the Collateral Agent with respect to the Documents
covering Eligible In-Transit Inventory; and

 

 

 

          (vii) evidence acceptable to the Administrative Agent of payment by
the Loan Parties of all applicable recording taxes, fees, charges, costs and
expenses required for the recording of the Security Documents.

          (o) Real Property Requirements. The Administrative Agent shall have
received:

 

 

 

          (i) an amendment to the existing Mortgage, encumbering each Mortgaged
Real Property in favor of Administrative Agent, for the benefit of the Secured
Parties, duly executed and acknowledged by each Loan Party that is the owner of
or holder of any interest in such Mortgaged Real Property, and otherwise in form
for recording in the recording office of each political subdivision where each
such Mortgaged Real Property is situated, which shall be in form and substance
reasonably satisfactory to Administrative Agent;

 

 

 

          (ii) with respect to each amendment to an existing Mortgage, a
date-down endorsement to the existing title insurance policy for such mortgage,
which shall (A) be issued by the Title Company, (B) contain no exceptions to
title other than exceptions reasonably acceptable to the Administrative Agent
and (C) otherwise be in form and substance satisfactory to the Administrative
Agent;

 

 

 

          (iii) with respect to each Mortgaged Real Property, such affidavits,
certificates, information (including financial data) and instruments of
indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be required to induce the

75

--------------------------------------------------------------------------------



 

 

 

Title Company to issue the date-down endorsements contemplated in subparagraph
(ii) above;

 

 

 

          (iv) evidence reasonably acceptable to the Administrative Agent of
payment by Borrowers of all premiums, search and examination charges, and
related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the amendments to the Mortgages referred to
subparagraph (i) above and issuance of the date-down endorsements referred to
subparagraph (ii) above; and

 

 

 

          (v) with respect to each Real Property or Mortgaged Real Property (to
the extent not previously received by the Administrative Agent), copies of all
Leases in which Borrowers or any Subsidiary holds the lessor’s interest or other
agreements relating to possessory interests, if any. To the extent any of the
foregoing affect any Mortgaged Real Property, such agreement shall be
subordinate to the Lien of the Mortgage to be recorded against such Mortgaged
Real Property, either expressly by its terms or pursuant to a subordination,
non-disturbance and attornment agreement, and shall otherwise be acceptable to
the Administrative Agent.

          (p) Insurance. The Administrative Agent shall have received a copy of,
or a certificate as to coverage under, the insurance policies required by
Section 5.04 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable endorsement and to name the Administrative Agent as
additional insured, in form and substance satisfactory to the Administrative
Agent.

          (q) Borrowing Base Certificate. The Collateral Agent and the
Administrative Agent shall have received a Borrowing Base Certificate, dated as
of the Closing Date.

          (r) USA Patriot Act. The Lenders shall have received, sufficiently in
advance of the Closing Date, all documentation and other information required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the United
States PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) including, without limitation, the information described in Section
11.15.

          SECTION 4.02 Conditions to All Credit Extensions. The obligation of
each Lender and each Issuing Bank to make any Credit Extension (including the
initial Credit Extension) shall be subject to, and to the satisfaction of, each
of the conditions precedent set forth below.

 

 

 

          (a) Notice. The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03 (or such notice shall have been deemed given
in accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.17(b).

76

--------------------------------------------------------------------------------



 

 

 

          (b) No Default. Borrowers and each other Loan Party shall be in
compliance in all material respects with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and, at the time of and immediately after such Credit Extension, no Default
shall have occurred and be continuing on such date or after giving effect to the
Credit Extension requested to be made on such date; provided, that, if the
conditions set forth in this Section 4.02(b) are not satisfied, each Lender and
each Issuing Bank shall continue to be obligated to make Credit Extensions
unless and until such time as the Administrative Agent or the Required Lenders
elect to cease making Credit Extensions as a result thereof.

 

 

 

          (c) Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in Article III hereof or in any
other Loan Document shall be true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date of such Credit Extension with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.

 

 

 

          (d) No Material Adverse Effect. There has been no event, condition
and/or contingency that has had or is reasonable likely to have a Material
Adverse Effect.

 

 

 

          (e) No Legal Bar. No order, judgment or decree of any Governmental
Authority shall purport to restrain any Lender from making any Loans to be made
by it. No injunction or other restraining order shall have been issued, shall be
pending or noticed with respect to any action, suit or proceeding seeking to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated by this Agreement or
the making of Loans hereunder.

Each of the delivery of a Borrowing Request or notice requesting the issuance,
amendment, extension or renewal of a Letter of Credit and the acceptance by
Borrowers of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrowers and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in this Section 4.02 have been satisfied. Borrowers shall
provide such information (including calculations in reasonable detail of the
covenants in Section 6.08) as the Administrative Agent may reasonably request to
confirm that the conditions in this Section 4.02 have been satisfied.

ARTICLE V.

AFFIRMATIVE COVENANTS

          Each Loan Party covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired or been
fully cash collateralized and all amounts drawn thereunder have been reimbursed

77

--------------------------------------------------------------------------------



in full, unless the Required Lenders shall otherwise consent in writing, each
Loan Party will, and will cause each of its Subsidiaries to:

          SECTION 5.01 Financial Statements, Reports, etc. In the case of
Holdings and Borrowers, furnish to the Administrative Agent and each Lender:

 

 

 

          (a) Annual Reports. Within 90 days after the end of each fiscal year
(but no later than the date on which Holdings is required to file a Form 10-K
under the Exchange Act), (i) the consolidated balance sheet of Holdings as of
the end of such fiscal year and related consolidated statements of income, cash
flows and stockholders’ equity for such fiscal year, and notes thereto, all
prepared in accordance with Regulation S-X under the Securities Act and
accompanied by an opinion of Deloitte & Touche LLP or other independent public
accountants of recognized national standing satisfactory to the Administrative
Agent or one of the “Big 4” accounting firms (which opinion shall not be
qualified as to scope or contain any going concern or other qualification),
stating that such financial statements fairly present, in all material respects,
the consolidated financial condition, results of operations, cash flows and
changes in stockholders’ equity of the Consolidated Companies as of the end of
and for such fiscal year in accordance with GAAP consistently applied, (ii) a
management report in a form reasonably satisfactory to the Administrative Agent
setting forth, on a consolidating basis, the financial condition, results of
operations and cash flows of each of Holdings’ business segments as of the end
of and for such fiscal year, as compared to the financial condition, results of
operations and cash flows of each such business segment as of the end of and for
the previous fiscal year and its budgeted results of operations and cash flows,
and (iii) a management’s discussion and analysis of the financial condition and
results of operations for such fiscal year, as compared to the previous fiscal
year;

 

 

 

          (b) Quarterly Reports. Within 45 days after the end of each of the
first three fiscal quarters of each fiscal year (but no later than the date on
which Holdings is required to file a Form 10-Q under the Exchange Act), (i) the
consolidated balance sheet of Holdings as of the end of such fiscal quarter and
related consolidated statement of income for such fiscal quarter and the related
consolidated statements of income and cash flows for the then elapsed portion of
the fiscal year, in comparative form with the consolidated statements of income
and cash flows for the comparable periods in the previous fiscal year, and notes
thereto, all prepared in accordance with Regulation S-X under the Securities Act
and accompanied by a certificate of a Financial Officer stating that such
financial statements fairly present, in all material respects, the consolidated
financial condition, results of operations and cash flows of the Consolidated
Companies as of the date and for the periods specified in accordance with GAAP
consistently applied, and on a basis consistent with audited financial
statements referred to in Section 5.01(a), subject to normal year-end audit
adjustments, (ii) a management report in a form reasonably satisfactory to the
Administrative Agent setting forth, on a consolidating basis, the financial
condition, results of operations and cash flows of each of Holdings’ business
segments as of the end of and for such fiscal quarter and for the then elapsed
portion of the fiscal year, as compared to the financial condition, results of
operations and cash flows of each such business segment as of the end of such
fiscal quarter and for the comparable periods in the previous fiscal year and
its budgeted results of operations and

78

--------------------------------------------------------------------------------



 

 

 

cash flows, and (iii) a management’s discussion and analysis of the financial
condition and results of operations for such fiscal quarter and the then elapsed
portion of the fiscal year, as compared to the comparable periods in the
previous fiscal year;

 

 

 

          (c) Monthly Reports. Within 30 days (40 days for the month ending
January 31 of each year) after the end of the first two months of each fiscal
quarter, (i) the consolidated statement of income of Holdings for such month and
the consolidated statements of income and cash flows for the then elapsed
portion of the fiscal year, in comparative form with the consolidated statements
of income and cash flows for the comparable periods in the previous fiscal year,
accompanied by a certificate of a Financial Officer stating that such financial
statements fairly present, in all material respects, the consolidated results of
operations and cash flows of the Consolidated Companies as of the date and for
the periods specified in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments, and (ii) a management report in a form
reasonably satisfactory to the Administrative Agent setting forth, on a
consolidating basis, the results of operations and cash flows of each of
Holdings’ business segments for such month and for the then elapsed portion of
the fiscal year, as compared to the results of operations and cash flows of each
such business segment for the comparable periods in the previous fiscal year and
its budgeted results of operations and cash flows;

 

 

 

          (d) Financial Officer’s Certificate. (i) Concurrently with any
delivery of financial statements under paragraphs (a), (b) or (c) above, a
certificate of a Financial Officer certifying that no Default has occurred or,
if such a Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto; (ii)
concurrently with any delivery of financial statements under sub-paragraph (a)
or (b) above, a Compliance Certificate; and (iii) in the case of paragraph (a)
above, a report of the accounting firm opining on or certifying such financial
statements stating that in the course of its regular audit of the financial
statements of Holdings and its Subsidiaries, which audit was conducted in
accordance with GAAP, such accounting firm obtained no knowledge that any
Default has occurred or, if in the opinion of such accounting firm such a
Default has occurred, specifying the nature and extent thereof. Any certificate
delivered pursuant to this Section 5.01(d) shall constitute a representation and
warranty by Borrowers that the statements and information contained therein are
true and correct in all material respects on and as of such date;

 

 

 

          (e) Financial Officer’s Certificate Regarding Collateral. Concurrently
with any delivery of financial statements under paragraph (a) above, a
Perfection Certificate Supplement in accordance with the provisions of Section
5.13(b);

 

 

 

          (f) Public Reports. Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by any Company with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to holders
of its Indebtedness pursuant to the terms of

79

--------------------------------------------------------------------------------



 

 

 

the documentation governing such Indebtedness (or any trustee, agent or other
representative therefor), as the case may be;

 

 

 

          (g) Management Letters. Promptly after the receipt thereof by any
Company, a copy of any “management letter” received by any such Person from its
certified public accountants and the management’s responses thereto;

 

 

 

          (h) Budgets. No later than the first day of each fiscal year of
Holdings and Borrowers, a budget in form reasonably satisfactory to the
Administrative Agent (including budgeted statements of income by each of
Holdings’ business segments and sources and uses of cash and balance sheets)
prepared by each of Holdings and Borrowers, respectively, for (i) each fiscal
month of such fiscal year prepared in detail and (ii) each of the two years
immediately following such fiscal year prepared in summary form, in each case,
of Holdings, Borrowers and their respective Subsidiaries, with appropriate
presentation and discussion of the principal assumptions upon which such budgets
are based, accompanied by the statement of a Financial Officer of each of
Holdings and Borrowers to the effect that the budget of Holdings and Borrowers,
respectively, is a reasonable estimate for the period covered thereby;

 

 

 

          (i) Annual Meetings with Lenders. Within 120 days after the close of
each fiscal year of Holdings commencing with the fiscal year ending on December
31, 2007, Holdings and Borrowers shall, at the request of the Administrative
Agent or Required Lenders, hold a meeting (at a mutually agreeable location and
time) with all Lenders who choose to attend such meeting at which meeting shall
be reviewed the financial results of the previous fiscal year and the financial
condition of the Companies and the budgets presented for the current fiscal year
of the Companies; and

 

 

 

          (j) Other Information. Promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

          SECTION 5.02 Litigation and Other Notices. Furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

 

 

          (a) any Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto;

 

 

 

          (b) the filing or commencement of, or any threat or notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
any Company or any Affiliate thereof that could reasonably be expected to result
in a Material Adverse Effect or (ii) with respect to any Loan Document;

 

 

 

          (c) any development that has resulted in, or could reasonably be
expected to result in a Material Adverse Effect;

80

--------------------------------------------------------------------------------



 

 

 

          (d) the occurrence of a Casualty Event and will ensure that the Net
Cash Proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement and the Security Documents;

 

 

 

          (e) (i) the incurrence of any material Lien (other than Permitted
Liens) on, or claim asserted against any of the Collateral or (ii) the
occurrence of any other event which could materially affect the value of the
Collateral; and

 

 

 

          (f) any threatened indictment by any Governmental Authority of any
Loan Party, as to which any Loan Party receives knowledge or notice, under any
criminal or civil proceedings against any Loan Party pursuant to which statute
or proceedings the penalties or remedies sought or available include forfeiture
of (i) any of the Collateral having a value in excess of $500,000 or (ii) any
other Property of any Loan Party which is necessary or material to the conduct
of its business.

          SECTION 5.03 Existence; Businesses and Properties. (a) Do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence, except as otherwise expressly permitted under
Section 6.05 or, in the case of any Subsidiary, where the failure to perform
such obligations, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

          (b) Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
with all applicable Requirements of Law (including any and all zoning, building,
Environmental Law, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property) and decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted, except where the failure to comply, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect; pay and
perform its obligations under all Leases and Transaction Documents; and at all
times maintain and preserve all Property material to the conduct of such
business and keep such Property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times; provided that nothing in this Section 5.03(b) shall prevent (i)
sales of assets, consolidations or mergers by or involving any Company in
accordance with Section 6.05; (ii) the withdrawal by any Company of its
qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect; or (iii) the abandonment by any Company
of any rights, franchises, licenses, trademarks, tradenames, copyrights or
patents that such Person reasonably determines are not useful to its business.

          SECTION 5.04 Insurance. (a) Keep its insurable Property adequately
insured at all times by financially sound and reputable insurers (provided that
Borrowers shall not be deemed to breach this provision if, after their insurer
becomes unsound or irreputable, Borrowers

81

--------------------------------------------------------------------------------



promptly and diligently obtain adequate insurance from an alternative carrier);
maintain such other insurance, to such extent and against such risks, including
fire and other risks insured against by extended coverage, as is customary with
companies in the same or similar businesses operating in the same or similar
locations, including public liability insurance against claims for personal
injury or death or Property damage occurring upon, in, about or in connection
with the use of any Property owned, occupied or controlled by it; and maintain
such other insurance as may be required by law; and, with respect to the
Collateral, otherwise maintain all insurance coverage required under each
applicable Security Document, such policies to be in such form and amounts and
having such coverage as may be reasonably satisfactory to the Administrative
Agent and the Collateral Agent, it being agreed that the levels of insurance in
place on the Closing Date, absent a material change in the Property of the Loan
Parties, shall be satisfactory to the Administrative Agent and the Collateral
Agent so long as appropriate steps are taken to assure that such insurance
coverage is also obtained for any future Subsidiaries.

          (b) All such insurance shall (i) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof, (ii) name the Administrative Agent as mortgagee (in the
case of property insurance) or additional insured (in the case of liability
insurance) or loss payee (in the case of casualty insurance), as applicable,
(iii) if reasonably requested by the Administrative Agent or the Collateral
Agent, include a breach of warranty clause and (iv) be reasonably satisfactory
in all other respects to the Administrative Agent and the Collateral Agent.

          (c) Notify the Administrative Agent and the Collateral Agent
immediately whenever any separate insurance concurrent in form or contributing
in the event of loss with that required to be maintained under this Section 5.04
is taken out by any Company; and promptly deliver to the Administrative Agent
and the Collateral Agent a duplicate original copy of such policy or policies.

          (d) Obtain flood insurance in such total amount as the Administrative
Agent or the Required Lenders may from time to time require, if at any time the
area in which any improvements located on any real Property covered by a
Mortgage is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1975, as amended from time to time.

          (e) Deliver to the Administrative Agent and the Collateral Agent and
the Lenders a report of a reputable insurance broker with respect to such
insurance and such supplemental reports with respect thereto as the
Administrative Agent or the Collateral Agent may from time to time reasonably
request.

          SECTION 5.05 Obligations and Taxes. (a) Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its Property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, materials and supplies or otherwise that, if unpaid, might
give rise to a Lien other than a Permitted Lien upon such properties or any part
thereof; provided that such payment and discharge shall not be required with
respect to any such Tax, assessment,

82

--------------------------------------------------------------------------------



charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the applicable Company
shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP and such contest operates to suspend collection of the
contested obligation, Tax, assessment or charge and enforcement of a Lien other
than a Permitted Lien and, in the case of Collateral, the applicable Company
shall have otherwise complied with the Contested Collateral Lien Conditions.

          (b) Timely and correctly file all material Tax Returns required to be
filed by it.

          SECTION 5.06 Employee Benefits. (a) With respect to each Plan, comply
in all material respects with the applicable provisions of ERISA and the Code
and (b) furnish to the Administrative Agent (x) as soon as possible after, and
in any event within 10 days after any Responsible Officer of the Companies or
their ERISA Affiliates or any ERISA Affiliate knows or has reason to know that,
any ERISA Event has occurred that, alone or together with any other ERISA Event
could reasonably be expected to result in liability of the Companies or their
ERISA Affiliates in an aggregate amount exceeding $500,000 or the imposition of
a Lien, a statement of a Financial Officer of Holdings setting forth details as
to such ERISA Event and the action, if any, that the Companies propose to take
with respect thereto, and (y) upon request by the Administrative Agent, copies
of: (i) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by any Company or any ERISA Affiliate with the Internal Revenue
Service with respect to each Plan; (ii) the most recent actuarial valuation
report for each Plan; (iii) all notices received by any Company or any ERISA
Affiliate from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan (or employee benefit plan sponsored or
contributed to by any Company) as the Administrative Agent shall reasonably
request.

          SECTION 5.07 Maintaining Records; Access to Properties and
Inspections. Keep proper books of record and account in which full, true and
correct entries in conformity with GAAP and all Requirements of Law are made of
all dealings and transactions in relation to its business and activities. Keep
proper records of intercompany accounts with full, true and correct entries
reflecting all payments received and paid (including, without limitation, funds
received by Borrowers from swept deposit accounts of the other Companies). Upon
reasonable prior notice, each Loan Party will permit any representatives
designated by the Administrative Agent, Collateral Agent or any Lender to visit
and inspect the financial records and the Property of such Loan Party at
reasonable times and as often as reasonably requested and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent, Collateral Agent or any Lender to discuss the
affairs, finances and condition of any Loan Party with the officers thereof and
independent accountants therefor.

          SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans and
request the issuance of Letters of Credit only for the purposes set forth in
Section 3.11.

          SECTION 5.09 Compliance with Environmental Laws; Environmental
Reports. (a) Comply, and cause all lessees and other Persons occupying Real
Property owned, operated or leased by any Company to comply, in all material
respects with all Environmental Laws and Environmental Permits applicable to its
operations and Real Property; obtain and

83

--------------------------------------------------------------------------------



renew all material Environmental Permits applicable to its operations and Real
Property; and conduct any Response required by a Governmental Authority in
accordance with Environmental Laws; provided that no Company shall be required
to undertake any Response to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.

          (b) If a Default caused by reason of a breach of Section 3.17 or
5.09(a) shall have occurred and be continuing for more than 20 days without the
Companies commencing activities reasonably likely to cure such Default, at the
written request of the Required Lenders through the Administrative Agent,
provide to the Lenders within 45 days after such request, at Borrowers’ expense,
an environmental assessment report regarding the matters which are the subject
of such default, including where appropriate, any soil and/or groundwater
sampling, prepared by an environmental consulting firm and in the form and
substance reasonably acceptable to the Administrative Agent and indicating the
presence or absence of Hazardous Materials and the estimated cost of any
compliance or Response to address them.

          SECTION 5.10 Reserved.

          SECTION 5.11 Additional Collateral; Additional Guarantors. (a) Subject
to this Section 5.11, with respect to any Property acquired after the Closing
Date by Borrowers or any other Loan Party that is intended to be subject to the
Lien created by any of the Security Documents but is not so subject (but, in any
event, excluding any Property described in paragraph (b) of this subsection)
promptly (and in any event within 30 days after the acquisition thereof provided
the Administrative Agent has provided all joinder agreements to the applicable
Security Documents necessary for the Loan Parties to comply herewith): (i)
execute and deliver to the Administrative Agent such amendments or supplements
to the relevant Security Documents or such other documents as the Administrative
Agent shall deem necessary or advisable to grant to the Administrative Agent,
for its benefit and for the benefit of the other Secured Parties, a Lien on such
Property subject to no Liens other than Permitted Liens, and (ii) take all
actions necessary to cause such Lien to be duly perfected to the extent required
by such Security Document in accordance with all applicable Requirements of Law,
including, without limitation, the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent.
Borrowers shall otherwise take such actions and execute and/or deliver to the
Administrative Agent such documents as the Administrative Agent shall require to
confirm the validity, perfection and priority of the Lien of the Security
Documents against such after-acquired properties or assets.

          (b) With respect to any Person that is or becomes a Wholly Owned
Subsidiary (other than any Foreign Subsidiary that is not a direct Subsidiary of
a Loan Party) promptly (and in any event within 30 days after such Person
becomes a Subsidiary) (i) deliver to the Administrative Agent the certificates,
if any, representing the Equity Interests of such Subsidiary (provided that with
respect to any first-tier Foreign Subsidiary of a Borrower or a Subsidiary
organized in a State of the United States, in no event shall more than 66% of
the Equity Interests of any Foreign Subsidiary be subject to any Lien or pledged
under any Security Document if such pledge would have a material adverse tax
impact on Borrowers (determined at the reasonable discretion of the
Administrative Agent)), together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Subsidiary’s parent,

84

--------------------------------------------------------------------------------



as the case may be, and all intercompany notes owing from such Subsidiary to any
Loan Party together with instruments of transfer executed and delivered in blank
by a duly authorized officer of such Subsidiary, and (ii) cause such new
Subsidiary (other than any Foreign Subsidiary if such pledge would have a
material adverse tax impact on Borrowers (determined at the reasonable
discretion of the Administrative Agent) (A) to execute a Joinder Agreement or
such comparable documentation and a joinder agreement to the Security Agreement
in the form annexed thereto which is in form and substance reasonably
satisfactory to the Administrative Agent, and (B) to take all actions necessary
or advisable in the opinion of the Administrative Agent to cause the Lien
created by the Security Agreement to be duly perfected to the extent required by
such agreement in accordance with all applicable Requirements of Law, including,
without limitation, the filing of financing statements in such jurisdictions as
may be reasonably requested by the Administrative Agent or the Collateral Agent.

          (c) Each Loan Party will promptly grant to the Administrative Agent,
within 60 days of the acquisition thereof, a security interest in and Mortgage
Lien on each owned or leased Real Property of such Loan Party as is acquired by
such Loan Party after the Closing Date and that, together with any improvements
thereon, individually has a fair market value of at least $1.0 million, as
additional security for the Obligations (unless the subject Property is already
mortgaged to a third party to the extent permitted by Section 6.02). Such
Mortgages shall be granted pursuant to documentation reasonably satisfactory in
form and substance to the Administrative Agent and shall constitute valid and
enforceable perfected Liens subject only to Permitted Liens. The Mortgages or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by law to establish, perfect, preserve and
protect the Liens in favor of the Administrative Agent required to be granted
pursuant to the Mortgages and all taxes, fees and other charges payable in
connection therewith shall be paid in full. Such Loan Party shall otherwise take
such actions and execute and/or deliver to the Administrative Agent such
documents as the Administrative Agent shall require, to confirm the validity,
perfection and priority of the Lien of any existing Mortgage or new Mortgage
against such after-acquired Real Property (including, without limitation, a
title insurance policy, a Survey and local counsel opinion (all in form and
substance reasonably satisfactory to the Administrative Agent) in respect of
such Mortgage).

          SECTION 5.12 Security Interests; Further Assurances. Promptly, upon
the reasonable request of the Administrative Agent, the Collateral Agent or any
Lender, at Borrowers’ expense, execute, acknowledge and deliver, or cause the
execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby superior
to and prior to the rights of all third Persons other than the holders of
Permitted Liens and subject to no other Liens except as permitted by the
applicable Security Document, or obtain any consents, including, without
limitation, landlord or similar lien waivers and consents, as may be necessary
or appropriate in connection therewith. Deliver or cause to be delivered to the
Administrative Agent from time to time such other documentation, consents,
authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent as the Administrative Agent shall
reasonably deem necessary to perfect or maintain the Liens on the Collateral
pursuant to the

85

--------------------------------------------------------------------------------



Security Documents. Upon the exercise by the Administrative Agent, the
Collateral Agent or the Lenders of any power, right, privilege or remedy
pursuant to any Loan Document which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority
execute and deliver all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or the
Lenders may be so required to obtain. If the Administrative Agent, the
Collateral Agent or the Required Lenders determine that they are required by law
or regulation to have appraisals prepared in respect of the Real Property of any
Loan Party constituting Collateral, Borrowers shall provide to the
Administrative Agent and the Collateral Agent appraisals that satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of FIRREA
and are otherwise in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent.

          SECTION 5.13 Information Regarding Collateral. (a) Furnish to the
Administrative Agent and the Collateral Agent 30 days prior written notice (in
the form of an Officer’s Certificate), clearly describing any of the following
changes (i) in any Loan Party’s corporate name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
properties, (ii) in the location of any Loan Party’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any office or facility at which Collateral
owned by it is located (including the establishment of any such new office or
facility), (iii) in any Loan Party’s identity or corporate structure, (iv) in
any Loan Party’s Federal Taxpayer Identification Number or (v) in any Loan
Party’s jurisdiction of organization. Borrowers agree not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the UCC or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral. Borrowers
agree to provide to the Administrative Agent such other information in
connection with such changes as the Administrative Agent and the Collateral
Agent may reasonably request. Borrowers also agree promptly to notify the
Administrative Agent and the Collateral Agent if any material portion of the
Collateral is subject to a Casualty Event.

          (b) Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to paragraph (a) of Section
5.01, deliver to the Administrative Agent (i) a Perfection Certificate
Supplement setting forth any changes to the information required pursuant to the
Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recently delivered Perfection Certificate
Supplement pursuant to this Section 5.13(b) and (ii) a certificate of a
Financial Officer and the chief legal officer of the Loan Parties certifying
that all UCC Financing Statements (including fixture filings, as applicable) or
other appropriate filings, recordings or registrations, including all refilings,
rerecordings and reregistrations, containing a description of the Collateral
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction necessary to protect and perfect the security
interests and Liens under the Security Documents for a period of not less than
18 months after the date of such certificate (except as noted therein with
respect to any continuation statements to be filed within such period).

86

--------------------------------------------------------------------------------



          SECTION 5.14 Borrowing Base-Related Reports. Borrowers shall deliver
or cause to be delivered (at the expense of the Borrowers) to the Collateral
Agent and the Administrative Agent the following:

 

 

 

          (a) in no event less frequently than 20 days after the end of each
month for the month most recently ended, a Borrowing Base Certificate from the
Borrowers accompanied by such supporting detail and documentation as shall be
requested by the Administrative Agent or the Collateral Agent in their
reasonable credit judgment; provided, however, that, (i) during the months of
December, 2007 and January, 2008, if at any time the aggregate outstanding
amount of Revolving Loans and Swingline Loans exceeds $25.0 million, Borrowers
shall deliver a Borrowing Base Certificate on the 15th day and on the last day
of such months as of the date that is two weeks prior to such date of delivery
and (ii) thereafter, during the months of December and January, if at any time
the aggregate outstanding amount of Revolving Loans and Swingline Loans exceeds
$20.0 million, Borrowers shall deliver a Borrowing Base Certificate on the 15th
day and on the last day of such months as of the date that is two weeks prior to
such date of delivery;

 

 

 

          (b) upon request by the Administrative Agent and the Collateral Agent,
and in no event less frequently than 30 days after the end of (i) each month, a
monthly trial balance showing Accounts outstanding aged from statement date as
follows: 1 to 30 days, 31 to 60 days, 61 to 90 days and 91 days or more,
accompanied by a comparison to the prior month’s trial balance and such
supporting detail and documentation as shall be requested by the Administrative
Agent or the Collateral Agent in their reasonable credit judgment and (ii) each
month, a summary of Inventory by location and type accompanied by such
supporting detail and documentation as shall be requested by the Administrative
Agent or the Collateral Agent in their reasonable credit judgment (in each case,
together with a copy of all or any part of such delivery requested by any Lender
in writing after the Closing Date);

 

 

 

          (c) on the date any Borrowing Base Certificate is delivered pursuant
to Section 5.14(a) or at such more frequent intervals as the Administrative
Agent or the Collateral Agent may request from time to time (together with a
copy of all or any part of such delivery requested by any Lender in writing
after the Closing Date), a collateral report with respect to the Borrowers,
accompanied by such supporting detail and documentation as shall be requested by
the Administrative Agent or the Collateral Agent in their reasonable credit
judgment;

 

 

 

          (d) at the time of delivery of each of the financial statements
delivered pursuant to Sections 5.01(a) and (b), a reconciliation of the Accounts
trial balance and quarter-end Inventory reports of Borrowers to the general
ledger of such Borrower, in each case, accompanied by such supporting detail and
documentation as shall be requested by the Administrative Agent or the
Collateral Agent in their reasonable credit judgment;

 

 

 

          (e) at the time of delivery of each of the financial statements
delivered pursuant to Sections 5.01(a) and (b), a list of any applications for
the registration of any

87

--------------------------------------------------------------------------------



 

 

 

patent, trademark or copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency which
any Loan Party has filed in the prior fiscal quarter; and

 

 

 

          (f) such other reports, statements and reconciliations with respect to
the Borrowing Base or Collateral of any or all Loan Parties as the
Administrative Agent or the Collateral Agent shall from time to time request in
their reasonable credit judgment.

The delivery of each certificate and report or any other information delivered
pursuant to this Section 5.14 shall constitute a representation and warranty by
each Borrower that the statements and information contained therein are true and
correct in all material respects on and as of such date.

          SECTION 5.15 Borrowing Base Verification; Inventory Appraisals. Any of
the Administrative Agent’s and Collateral Agent’s officers, designated employees
or agents shall have the right, at any reasonable time or times on prior notice
to the Borrower, in the name of the Administrative Agent or the Collateral
Agent, as applicable, to verify the validity, amount or any other matter
relating to Accounts or Inventory by mail, telephone, electronic communication,
personal inspection or otherwise and to conduct field audits of the financial
affairs and Collateral of the Loan Parties. Borrowers shall cooperate fully with
the Administrative Agent and the Collateral Agent in an effort to facilitate and
promptly conclude any such verification process. The Loan Parties shall
cooperate fully with the Administrative Agent and the Collateral Agent and their
agents during all (x) Collateral field audits, which shall be at Borrowers’
expense and shall be conducted during any twelve month period, at least once and
upon the Administrative Agent’s or the Collateral Agent’s discretion, two times,
(y) (i) Inventory Appraisals, which shall be at Borrowers’ expense and shall be
conducted at least once and upon the Administrative Agent’s or the Collateral
Agent’s discretion, two times during any twelve month period, and (ii) a special
Inventory Appraisal of the Inventory used in the Borrowers’ “Gorham” business
(including raw metals and work-in-process), which shall be at Borrowers’ expense
and shall be conducted not later than May 1, 2007, or (z) in the case of both
Collateral field audits and Inventory Appraisals, following the occurrence and
during the continuation of an Event of Default, more frequently at the
Administrative Agent’s or the Collateral Agent’s reasonable request.

          SECTION 5.16 Cleandown Provision. During the period between January 1,
2008 and January 15, 2008, Borrowers shall have at least one period of three (3)
consecutive Business Days during which the average aggregate outstanding amount
of Revolving Loans and Swingline Loans shall be not more than $25.0 million; and
during the period between January 1 and January 15 of each subsequent year,
Borrowers shall have at least one period of three (3) consecutive Business Days
during which the average aggregate outstanding amount of Revolving Loans and
Swingline Loans shall be not more than $20.0 million.

88

--------------------------------------------------------------------------------



ARTICLE VI.

NEGATIVE COVENANTS

          Each Loan Party covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired or been fully cash
collateralized and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, no Loan Party
will, nor will they cause or permit any Subsidiaries to:

          SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist,
directly or indirectly, any Indebtedness, except:

 

 

 

          (a) Indebtedness incurred pursuant to this Agreement and the other
Loan Documents;

 

 

 

          (b) (i) Indebtedness actually outstanding on the Closing Date and
listed on Schedule 6.01(b) or (ii) refinancings or renewals thereof; provided
that (A) any such refinancing Indebtedness is in an aggregate principal amount
not greater than the aggregate principal amount of the Indebtedness being
renewed or refinanced, plus the amount of any premiums required to be paid
thereon and fees and expenses associated therewith, (B) such refinancing
Indebtedness has a later or equal final maturity and longer or equal weighted
average life than the Indebtedness being renewed or refinanced and (C) the
covenants, events of default, subordination and other provisions thereof
(including any guarantees thereof) shall be, in the aggregate, no less favorable
to the Lenders than those contained in the Indebtedness being renewed or
refinanced;

 

 

 

          (c) Indebtedness of Borrowers under Hedging Agreements;

 

 

 

          (d) to the extent recorded in the Companies’ intercompany account
ledgers, intercompany Indebtedness of the Companies outstanding to the extent
permitted by Section 6.04(e);

 

 

 

          (e) Indebtedness of the Borrowers and their Subsidiaries organized in
a State within the United States in respect of Purchase Money Obligations and
Capital Lease Obligations and refinancings or renewals thereof (other than
refinancings funded with intercompany advances), in an aggregate amount not to
exceed $10.0 million at any time outstanding;

 

 

 

          (f) Indebtedness in respect of workers’ compensation claims,
self-insurance obligations, performance bonds, surety appeal or similar bonds
and completion guarantees provided by a Company in the ordinary course of its
business;

 

 

 

          (g) Contingent Obligations of any Loan Party in respect of
Indebtedness otherwise permitted under Section 6.01;

89

--------------------------------------------------------------------------------



 

 

 

          (h) Indebtedness in respect of taxes, assessments or governmental
charges to the extent that payment thereof shall not at the time be required to
be made in accordance with Section 5.05;

 

 

 

          (i) Indebtedness in respect of netting services and overdraft
protections in connection with deposit accounts, in each case in the ordinary
course of business;

 

 

 

          (j) the Term Loan Indebtedness;

 

 

 

          (k) unsecured guaranties by Holdings, Borrowers or any of their
Subsidiaries in respect of the obligations under that certain Consignment
Agreement, dated as of August 5, 1998 (as amended), among Lenox, Sovereign Bank
and Sovereign Precious Metals, LLC, successor in interest to BankBoston, N.A. or
any agreement that replaces such Consignment Agreement, in an amount not to
exceed $15.0 million in the aggregate at any time outstanding;

 

 

 

          (l) unsecured Indebtedness that is subordinated to the Obligations and
to the Term Loan Indebtedness not to exceed $10.0 million in the aggregate
principal amount at any time outstanding and on terms acceptable to the
Administrative Agent and Collateral Agent; and

 

 

 

          (m) other unsecured Indebtedness (not of the type covered in clauses
(a) – (l) above) of any Company not to exceed $25.0 million in the aggregate
principal amount at any time outstanding.

 

 

          SECTION 6.02 Liens. Create, incur, assume or permit to exist, directly
or indirectly, any Lien on any Property now owned or hereafter acquired by it or
on any income or revenues or rights in respect of any thereof, except (the
“Permitted Liens”):

 

 

 

          (a) inchoate Liens for taxes, assessments or governmental charges or
levies not yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which (i) are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
Property or assets subject to any such Lien, or (ii) in the case of any such
charge or claim which has or may become a Lien against any of the Collateral,
such Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions;

 

 

 

          (b) Liens in respect of Property of any Company imposed by law, which
were incurred in the ordinary course of business and do not secure Indebtedness
for borrowed money, such as carriers’, warehousemen’s, materialmen’s,
landlords’, workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business, and (i) which do not
in the aggregate materially detract from the value of the Property of the
Companies, taken as a whole, and do not materially impair the use thereof in the
operation of the business of the Companies, taken as a whole, (ii) which do not
pertain to Indebtedness that is due and payable or which pertain to Liens that
are being contested in good faith by appropriate proceedings for which

90

--------------------------------------------------------------------------------



 

 

 

adequate reserves have been established in accordance with GAAP, which
proceedings (or orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the Property or assets subject to
any such Lien, and (iii) in the case of any such Lien which has or may become a
Lien against any of the Collateral, such Lien and the contest thereof shall
satisfy the Contested Collateral Lien Conditions;

 

 

 

          (c) Liens in existence on the Closing Date and set forth on Schedule
6.02(c); provided that (i) the aggregate principal amount of the Indebtedness,
if any, secured by such Liens does not increase; and (ii) such Liens do not
encumber any Property other than the Property subject thereto on the Closing
Date;

 

 

 

          (d) easements, rights-of-way, restrictions (including zoning
restrictions), covenants, encroachments, protrusions and other similar charges
or encumbrances, and minor title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness, (ii) individually or in the aggregate materially impairing the
value or marketability of such Real Property and (iii) individually or in the
aggregate materially interfering with the conduct of the business of the
Companies at such Real Property;

 

 

 

          (e) Liens arising out of judgments or awards not resulting in a
Default and in respect of which such Company shall in good faith be prosecuting
an appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings; provided that
the aggregate amount of all such judgments or awards (and any cash and the fair
market value of any Property subject to such Liens) does not exceed $1.0 million
at any time outstanding;

 

 

 

          (f) Liens (other than any Lien imposed by ERISA) (i) imposed by law or
deposits made in connection therewith in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, (ii) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or (iii) arising by virtue of deposits made in the ordinary course of business
to secure liability for premiums to insurance carriers; provided that (w) with
respect to clauses (i), (ii) and (iii) hereof, such Liens are for amounts not
yet due and payable or delinquent or, to the extent such amounts are so due and
payable, such amounts are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, which proceedings for orders entered in connection with such proceedings
have the effect of preventing the forfeiture or sale of the Property or assets
subject to any such Lien, (x) to the extent such Liens are not imposed by law,
such Liens shall in no event encumber any Property other than cash and Cash
Equivalents which have been deposited with such lienholder or has otherwise been
subordinated to the Liens securing the Obligations hereunder pursuant to a
Landlord Lien Waiver and Access Agreement, (y) in the case of any such Lien
against any of the Collateral, such Lien and the contest thereof shall satisfy
the Contested Collateral Lien

91

--------------------------------------------------------------------------------



 

 

 

Conditions and (z) the aggregate amount of deposits at any time pursuant to
clause (ii) and (iii) hereof shall not exceed $500,000 in the aggregate;

 

 

 

          (g) Leases or subleases with respect to the assets or properties of
any Company, in each case entered into in the ordinary course of such Company’s
business so long as such Leases are subordinate in all respects to the Liens
granted and evidenced by the Security Documents and do not, individually or in
the aggregate, (i) interfere in any material respect with the ordinary conduct
of the business of any Company or (ii) materially impair the use (for its
intended purposes) or the value of the Property subject thereto;

 

 

 

          (h) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business in accordance with the past practices
of such Company;

 

 

 

          (i) Liens arising pursuant to Purchase Money Obligations or Capital
Lease Obligations incurred pursuant to Section 6.01(e); provided that (i) the
Indebtedness secured by any such Lien (including refinancings thereof) does not
exceed 100% of the cost of the Property being acquired or leased at the time of
the incurrence of such Indebtedness and (ii) any such Liens attach only to the
Property being financed pursuant to such Purchase Money Obligations or Capital
Lease Obligations and do not encumber any other Property of any Company;

 

 

 

          (j) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Company, in each case granted in the ordinary course
of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that in no case shall any such Liens secure
(either directly or indirectly) the repayment of any Indebtedness;

 

 

 

          (k) Liens granted pursuant to the Security Documents;

 

 

 

          (l) licenses or sublicenses of Intellectual Property granted by any
Company in the ordinary course of business and not interfering in any material
respect with the ordinary conduct of the business of such Company;

 

 

 

          (m) Liens attaching solely to cash earnest money deposits in
connection with any letter of intent or purchase agreement in connection with a
Permitted Acquisition;

 

 

 

          (n) Liens in favor of customs and revenues authorities which secure
payment of customs duties in connection with the importation of goods to the
extent required by law;

 

 

 

          (o) Liens deemed to exist in connection with set-off rights in the
ordinary course of Borrowers’ and their Subsidiaries’ business;

92

--------------------------------------------------------------------------------



 

 

 

          (p) replacement, extension or renewal of any Lien permitted herein in
the same property previously subject thereto provided the underlying
Indebtedness is permitted to be replaced, extended and renewed under Section
6.01(b);

 

 

 

          (q) the filing of financing statements solely as a precautionary
measure in connection with operating leases or the filing of financing
statements regarding consignment of goods; and

 

 

 

          (r) the following Liens securing the Term Loan Indebtedness: (i) with
respect to the Term Loan Priority Collateral, first priority Liens senior to the
Liens securing the Obligations and (ii) with respect to the Revolving Credit
Priority Collateral, second priority Liens junior to the Liens securing the
Obligations;

 

 

provided, however, that no Liens (other than Liens permitted under Section
6.02(r)(ii)) shall be permitted to exist, directly or indirectly, on any Pledged
Securities or Pledged Notes (each as defined in the Security Agreement).

 

 

          SECTION 6.03 Sale and Leaseback Transactions. Enter into any
arrangement, directly or indirectly, with any Person whereby it shall sell or
transfer any Property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such Property or
other Property which it intends to use for substantially the same purpose or
purposes as the Property being sold or transferred unless (i) the sale of such
Property is permitted by Section 6.05 and (ii) any Liens arising in connection
with its use of such Property are permitted by Section 6.02.

 

 

          SECTION 6.04 Investment, Loan and Advances. Directly or indirectly,
lend money or credit or make advances to any Person, or purchase or acquire any
stock, obligations or securities of, or any other interest in, or make any
capital contribution to, any other Person, or purchase or own a futures contract
or otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract (all of the
foregoing, collectively, “Investments”), except that the following shall be
permitted:

 

 

 

          (a) the Companies may consummate the Transactions in accordance with
the provisions of the Transaction Documents;

 

 

 

          (b) Investments outstanding on the Closing Date and identified on
Schedule 6.04(b);

 

 

 

          (c) the Companies may (i) acquire and hold accounts receivables owing
to any of them if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary terms, (ii) acquire and
hold cash and Cash Equivalents, (iii) endorse negotiable instruments for
collection in the ordinary course of business, (iv) make lease, utility and
other similar deposits in the ordinary course of business; or (v) make
prepayments and deposits to suppliers in the ordinary course of business;

 

 

 

          (d) Borrowers may enter into Hedging Agreements;

93

--------------------------------------------------------------------------------



 

 

 

          (e) any Loan Party (other than Holdings) may make intercompany loans
and advances to any other Loan Party (other than Holdings); provided that such
loan shall simultaneously be recorded on such Loan Party’s ledgers as an
intercompany loan, evidenced by a promissory notes and shall be pledged (and
delivered) by such Loan Party that is the lender of such intercompany loan as
Collateral pursuant to the Security Agreement, provided further that (i) no Loan
Party may make loans to any Foreign Subsidiary pursuant to this paragraph (e)
and (ii) any loans made pursuant to this paragraph (e) shall be subordinated to
the Obligations of the Loan Parties pursuant to an intercompany note in
substantially the form of Exhibit L;

 

 

 

          (f) Borrowers and the Subsidiaries may make loans and advances
(including payroll, relocation, travel and entertainment related advances) in
the ordinary course of business consistent with past practices to their
respective employees (other than any loans or advances to any director or
executive officer (or equivalent thereof) that would be in violation of Section
402 of the Sarbanes-Oxley Act);

 

 

 

          (g) Borrowers and the Subsidiaries may sell or transfer amounts and
acquire assets to the extent permitted by Section 6.05;

 

 

 

          (h) Borrowers may establish (i) Wholly Owned Subsidiaries to the
extent permitted by Section 6.12 and (ii) non-Wholly Owned Subsidiaries and/or
joint ventures to the extent that Investments in such non-Wholly Owned
Subsidiaries and/or joint ventures shall not exceed $2.5 million at any time
outstanding, after taking into account amounts returned in cash (including upon
disposition);

 

 

 

          (i) Investments (other than as described in Section 6.04(e)) (i) by a
Borrower in any Subsidiary Guarantor, (ii) by any Company in a Borrower or any
Subsidiary Guarantor, (iii) by Holdings in a Borrower and (iv) by a Subsidiary
Guarantor in another Subsidiary Guarantor;

 

 

 

          (j) Investments in securities of trade creditors or customers in the
ordinary course of business and consistent with such Company’s past practices
that are received in settlement of bona fide disputes or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

 

 

 

          (k) Investments made by a Borrower or any Subsidiary as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 6.05;

 

 

 

          (l) earnest money required in connection with and to the extent
permitted by Permitted Acquisitions;

 

 

 

          (m) Loan Parties may hold Investments to the extent such Investments
reflect an increase in the value of Investments otherwise permitted under this
Section 6.04 hereof;

94

--------------------------------------------------------------------------------



 

 

 

          (n) Investments in deposit accounts opened in the ordinary course of
business provided such deposit accounts are subject to Deposit Account Control
Agreements if required hereunder;

 

 

 

          (o) Any Loan Party may capitalize or forgive any Indebtedness owed to
it by other Loan Parties (except that Borrowers shall not forgive intercompany
loans made to any other Loan Party);

 

 

 

          (p) the Loan Parties may maintain an executive deferred compensation
program and acquire, maintain and sell readily marketable securities as part of
such program, which securities may consist of stocks, bonds and mutual funds,
but not to exceed $5.0 million in the aggregate at any time; and

 

 

 

          (q) Other Investments not exceeding $1,000,000 at any time outstanding
(plus any appreciation in the value of any such Investment occurring after such
Investment is acquired).

 

 

          SECTION 6.05 Mergers, Consolidations, Sales of Assets and
Acquisitions. Wind up, liquidate or dissolve its affairs or enter into any
transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of (or agree to do any of the foregoing at any future time) all or any
part of its Property or assets, or purchase or otherwise acquire (in one or a
series of related transactions) any part of the Property or assets of any Person
(or agree to do any of the foregoing at any future time), except that:

 

 

 

          (a) Capital Expenditures by Borrowers and the Subsidiaries shall be
permitted to the extent permitted by Section 6.08(b);

 

 

 

          (b) (i) purchases or other acquisitions of inventory, materials,
equipment and intangible assets in the ordinary course of business shall be
permitted, (ii) subject to Section 2.10(b), sales of used, worn out, obsolete or
surplus Property by any Company in the ordinary course of business and the
abandonment or other Asset Sale of Intellectual Property that is, in the
reasonable judgment of Borrowers, no longer economically practicable to maintain
or useful in the conduct of the business of the Companies as currently being
conducted shall be permitted, (iii) subject to Section 2.10(b), the sale, lease
or other disposal of any assets in an arm’s length transaction shall be
permitted; provided that the aggregate consideration received in respect of all
Asset Sales pursuant to this clause (b)(iii) shall not exceed $1.0 million in
any four consecutive fiscal quarters of Borrowers, and (iv) subject to Section
2.10(b), the sale of all or substantially all of the assets of the Borrowers’
“Gorham” silver business in an arm’s length transaction shall be permitted;

 

 

 

          (c) Investments in connection with any such transaction may be made to
the extent permitted by Section 6.04;

 

 

 

          (d) Borrowers and the Subsidiaries may sell Cash Equivalents and use
cash for purposes that are otherwise permitted by the terms of this Agreement in
the ordinary course of business;

95

--------------------------------------------------------------------------------



 

 

 

          (e) Borrowers and the Subsidiaries may lease (as lessee or lessor)
real or personal Property and may guaranty such lease, in each case, in the
ordinary course of business and in accordance with the applicable Security
Documents;

 

 

 

          (f) the Transactions shall be permitted as contemplated by the
Transaction Documents;

 

 

 

          (g) Borrowers and the Subsidiaries may consummate Permitted
Acquisitions;

 

 

 

          (h) (i) any Loan Party may transfer or lease Property to, or acquire
or lease Property from, any Loan Party; provided, that any such lease of any of
the Mortgaged Real Property shall be made expressly subordinated to the
applicable Mortgage, and (ii) any Loan Party (other than Holdings) may be merged
into any other Loan Party (other than Holdings); provided, that, in any merger
involving a Borrower, a Borrower shall be the surviving corporation; provided
that the Liens on the Collateral granted in favor of the Administrative Agent
under the Security Documents shall be maintained;

 

 

 

          (i) any Subsidiary of a Borrower may dissolve, liquidate or wind up
its affairs at any time; provided that such dissolution, liquidation or winding
up, as applicable, could not reasonably be expected to have a Material Adverse
Effect; and

 

 

 

          (j) discounts or forgiveness of accounts receivable in the ordinary
course of business or in connection with collection or compromise thereof shall
be permitted provided the account debtor is not an Affiliate; and

 

 

 

          (k) Permitted Liens (to the extent constituting a conveyance of
Property) shall be permitted.

 

 

To the extent the Required Lenders waive the provisions of this Section 6.05
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.05, such Collateral (unless sold to a Company) shall
be sold free and clear of the Liens created by the Security Documents, and the
Administrative Agent and the Collateral Agent shall take all actions deemed
appropriate in order to effect the foregoing.

 

 

          SECTION 6.06 Dividends. Authorize, declare or pay, directly or
indirectly, any Dividends with respect to any Company, except that:

 

 

 

          (a) any Subsidiary of a Borrower (i) may pay cash Dividends to such
Borrower or any Wholly Owned Subsidiary of such Borrower and (ii) if such
Subsidiary is not a Wholly Owned Subsidiary of such Borrower, may pay cash
Dividends to its shareholders generally so long as such Borrower or its
Subsidiary which owns the equity interest or interests in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holdings of equity interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of equity interests in such Subsidiary);

 

 

 

          (b) so long as no Default exists or would result therefrom, Borrowers
may pay Dividends to Holdings for the purpose of enabling Holdings to, and
Holdings may,

96

--------------------------------------------------------------------------------



 

 

 

repurchase outstanding shares of its common stock (or options to purchase such
common stock) following the death, disability, retirement or termination of
employment of employees, officers or directors of any Company; provided that (i)
all amounts used to effect such repurchases are obtained by Holdings from a
substantially concurrent issuance of its common stock (or options to purchase
such common stock) to other employees, members of management, executive officers
or directors of any Company or (ii) to the extent the proceeds used to effect
any repurchase pursuant to this clause (ii) are not obtained as described in
preceding clause (i), the aggregate amount of Dividends paid by Holdings to its
stockholders pursuant to this paragraph (b) (exclusive of amounts paid as
described pursuant to preceding clause (i)) shall not exceed $1.0 million in any
fiscal year of Holdings;

 

 

 

          (c) Borrowers may pay cash Dividends to Holdings for the purpose of
paying, so long as all proceeds thereof are promptly used by Holdings to pay,
its franchise taxes and operating expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including legal and
accounting expenses and similar expenses and customary fees to non-officer
directors of Holdings); and

 

 

 

          (d) Borrowers and Subsidiaries may pay cash Dividends to Holdings for
the purpose of paying, so long as all proceeds thereof are promptly used by
Holdings to pay, its income tax when and as due.

 

 

          SECTION 6.07 Transactions with Affiliates. Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with any Affiliate of any Company (other than
between or among Borrowers and their Wholly-Owned Subsidiaries), other than in
the ordinary course of business and on terms and conditions substantially as
favorable to such Company as would reasonably be obtained by such Company at
that time in a comparable arm’s-length transaction with a Person other than an
Affiliate, except that:

 

 

 

          (a) Dividends may be paid to the extent provided in Section 6.06;

 

 

 

          (b) loans may be made and other transactions may be entered into
between and among any Company and its Affiliates to the extent permitted by
Sections 6.01 and 6.04;

 

 

 

          (c) customary fees may be paid to non-officer directors of Holdings
and customary indemnities may be provided to all directors of Holdings; and

 

 

 

          (d) the Transactions may be effected.

 

 

 

SECTION 6.08 Financial Covenants.

 

 

          (a) Minimum Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the most recently completed Test Period, at any time
when Borrowing Availability is less than $17.5 million, to be less than 1.0 to
1.0.

97

--------------------------------------------------------------------------------



 

 

 

          (b) Limitation on Capital Expenditures. Permit the aggregate amount of
Capital Expenditures made in any period ending on or about the dates set forth
in the table below, to exceed the amount set forth opposite such period below:


 

 

 

 

 

 

 

Test Period

 

Amount (in millions)

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Four fiscal quarters ending December 31, 2007

 

 

$

11.0

 

 

Four fiscal quarters ending December 31, 2008

 

 

$

13.0

 

 

Four fiscal quarters ending December 31, 2009

 

 

$

14.0

 

 

Four fiscal quarters ending December 31, 2010

 

 

$

14.0

 

 

Four fiscal quarters ending December 31, 2011

 

 

$

14.0

 

 

Four fiscal quarters ending December 31, 2012

 

 

$

14.0

 

 

provided, however, that (x) if the aggregate amount of Capital Expenditures
described in clause (b) above for any test period shall be less than the amount
permitted in clause (b) above for such test period (before giving effect to any
carryover), then 50% of the shortfall may be added to the amount of Capital
Expenditures permitted in clause (b) above for the immediately succeeding (but
not any other) fiscal year and (y) in determining whether any amount is
available for carryover, the amount expended in any fiscal year shall first be
deemed to be from the amount allocated to such year before any carryover.

          SECTION 6.09 Limitation on Modifications of Indebtedness;
Modifications of Certificate of Incorporation, or Other Constitutive Documents,
By-laws and Certain Other Agreements, etc. (i) Amend or modify, or permit the
amendment or modification of, any provision of existing Indebtedness or of any
agreement (including any purchase agreement, indenture, loan agreement or
security agreement) relating thereto other than any amendments or modifications
to Indebtedness which do not in any way materially adversely affect the
interests of the Lenders and are otherwise permitted under Section 6.01(b); (ii)
amend or modify, or permit the amendment or modification of, the Term Loan
Documents except as permitted under the Intercreditor Agreement; (iii) amend or
modify, or permit the amendment or modification of, any other Transaction
Document, in each case except for amendments or modifications which are not in
any way adverse in any material respect to the interests of the Lenders; or (iv)
amend, modify or change its articles of incorporation or other constitutive
documents (including by the filing or modification of any certificate of
designation) or by-laws, or any agreement entered into by it, with respect to
its capital stock (including any shareholders’ agreement), or enter into any new
agreement with respect to its capital stock, other than any amendments,
modifications, agreements or changes pursuant to this clause (iv) or any such
new agreements pursuant to this clause (iv) which do not in any way materially
adversely affect in any material respect the interests of the Lenders; provided
that Holdings may issue such capital stock as is not prohibited by Section 6.11
or any other provision of this Agreement and may amend articles of incorporation
or other constitutive documents to authorize any such capital stock.

          SECTION 6.10 Limitation on Certain Restrictions on Subsidiaries.
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to (a)
pay Dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by a Borrower or any other
Subsidiary of a Borrower, or pay any Indebtedness owed to a Borrower or any
other

98

--------------------------------------------------------------------------------



Subsidiary of a Borrower, (b) make loans or advances to a Borrower or any other
Subsidiary of a Borrower or (c) transfer any of its properties to a Borrower or
any other Subsidiary of a Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) applicable law; (ii) this Agreement and the
other Loan Documents; (iii) the Term Loan Documents; (iv) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of a Borrower or any other Subsidiary of a Borrower; (v) customary provisions
restricting assignment of any agreement entered into by a Borrower or any other
Subsidiary of a Borrower in the ordinary course of business; (vi) any holder of
a Lien permitted by Section 6.02 may restrict the transfer of the asset or
assets subject thereto; (vii) restrictions which are not more restrictive than
those contained in this Agreement contained in any documents governing any
Indebtedness incurred after the Closing Date in accordance with the provisions
of this Agreement; (viii) customary restrictions and conditions contained in any
agreement relating to the sale of any Property permitted under Section 6.05
pending the consummation of such sale; (ix) any agreement in effect at the time
such Subsidiary becomes a Subsidiary of Borrower, so long as such agreement was
not entered into in contemplation of such Person becoming a Subsidiary of a
Borrower; or (x) in the case of any joint venture which is not a Loan Party in
respect of any matters referred to in clauses (b) and (c) above, restrictions in
such Person’s organizational or governing documents or pursuant to any joint
venture agreement or stockholders agreements solely to the extent of the Equity
Interests of or assets held in the subject joint venture or other entity.

          SECTION 6.11 Limitation on Issuance of Capital Stock. (a) With respect
to Holdings, issue any Equity Interest that is not Qualified Capital Stock.

          (b) Borrowers will not, and will not permit any Subsidiary, to issue
any Equity Interest of any Subsidiary (including by way of sales of treasury
stock) or any options or warrants to purchase, or securities convertible into,
Equity Interest of any Subsidiary, except (i) for stock splits, stock dividends
and additional Equity Interests issuances which do not decrease the percentage
ownership of a Borrower or any Subsidiaries in any class of the Equity Interest
of such Subsidiary; (ii) Subsidiaries of a Borrower formed after the Closing
Date pursuant to Section 6.12 may issue Equity Interests to a Borrower or the
Subsidiary of a Borrower which is to own such stock; and (iii) a Borrower may
issue common stock that is Qualified Capital Stock to Holdings. All Equity
Interests issued in accordance with this Section 6.11(b) shall, to the extent
required by this Agreement or the Security Agreement, be delivered to the
Administrative Agent for pledge pursuant to the Security Agreement.

          SECTION 6.12 Limitation on Creation of Subsidiaries. Establish, create
or acquire any additional Subsidiaries; provided that a Borrower may establish
or create one or more Wholly Owned Subsidiaries of a Borrower or one of its
Wholly Owned Subsidiaries without consent so long as (a) 100% of the Equity
Interest of any new Subsidiary is, upon the creation or establishment of any
such new Subsidiary (or, in the case of Foreign Subsidiaries if such pledge
would have a material adverse tax impact on a Borrower (determined at the
reasonable discretion of the Administrative Agent), 66%), pledged and delivered
to the Administrative Agent for the benefit of the Secured Parties under the
Security Agreement; (b) upon the creation or establishment of any such new
Wholly Owned Subsidiary (other than a Foreign Subsidiary if such actions would
have a material adverse tax impact on a Borrower (determined at the reasonable
discretion of the Administrative Agent)), such Subsidiary becomes a party to the

99

--------------------------------------------------------------------------------



applicable Security Documents and shall become a Subsidiary Guarantor hereunder
and execute a Joinder Agreement and the other Loan Documents all in accordance
with Section 5.11(b) above.

          SECTION 6.13 Business. (a) With respect to Holdings, engage in any
business activities or have any assets or liabilities, other than (i) its
ownership of the Equity Interests of Borrowers, (ii) obligations under the Loan
Documents and the Term Loan Documents and (iii) activities and assets incidental
to the foregoing clauses (i) and (ii).

          (b) With respect to Borrowers and the Subsidiaries, engage (directly
or indirectly) in any business other than those businesses in which Borrowers
and its Subsidiaries are engaged on the Closing Date (or which are substantially
related thereto or are reasonable extensions thereof).

          SECTION 6.14 Limitation on Accounting Changes. Make or permit, any
change in accounting policies or reporting practices, without the consent of the
Required Lenders, which consent shall not be unreasonably withheld or delayed,
except changes that, in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect or are required by GAAP.

          SECTION 6.15 Fiscal Year. Change its fiscal year end to a date other
than on or about December 31.

          SECTION 6.16 No Negative Pledges. Directly or indirectly enter into or
assume any agreement (other than this Agreement prohibiting the creation or
assumption of any Lien upon its properties or assets, whether now owned or
hereafter acquired, except for Property subject to purchase money security
interests, operating leases and capital leases.

          SECTION 6.17 Lease Obligations. Create, incur, assume or suffer to
exist any obligations as lessee for the rental or hire of real or personal
Property of any kind under leases or agreements to lease having an original term
of one year or more that would cause the direct and contingent liabilities of
Borrowers and their Subsidiaries, on a consolidated basis, in respect of all
such obligations to exceed $25.0 million payable in any period of 12 consecutive
months.

          SECTION 6.18 Anti-Terrorism Law; Anti-Money Laundering.

          (a) Directly or indirectly, (i) knowingly conduct any business or
engage in making or receiving any contribution of funds, goods or services to or
for the benefit of any person described in Section 3.21, (ii) knowingly deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.18).

(b) Cause or permit any of the funds of such Loan Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of any Requirement of Law.

100

--------------------------------------------------------------------------------



          SECTION 6.19 Embargoed Person. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Requirement of Law promulgated thereunder, with the
result that the investment in the Loan Parties (whether directly or indirectly)
is prohibited by a Requirement of Law, or the Term Loans made by the Lenders
would be in violation of a Requirement of Law, or (2) the Executive Order, any
related enabling legislation or any other similar Executive Orders or (b) any
Embargoed Person to have any direct or indirect interest, of any nature
whatsoever in the Loan Parties, with the result that the investment in the Loan
Parties (whether directly or indirectly) is prohibited by a Requirement of Law
or the Term Loans are in violation of a Requirement of Law.

ARTICLE VII.

GUARANTEE

          SECTION 7.01 The Guarantee. The Guarantors hereby jointly and
severally guarantee as a primary obligor and not as a surety to each Secured
Party and their respective successors and assigns the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of the Title 11 of the United States Code
after any bankruptcy or insolvency petition under Title 11 of the United States
Code) on the Loans made by the Lenders to, and the Notes held by each Lender of,
Borrowers, and all other Obligations from time to time owing to the Secured
Parties by any Loan Party under any Loan Document or Lender Hedging Agreement
relating to the Loans, in each case strictly in accordance with the terms
thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if any
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

          SECTION 7.02 Obligations Unconditional. The obligations of the
Guarantors under Section 7.01 shall constitute a guaranty of payment and are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of Borrowers under this Agreement, the Notes, if any, or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is

101

--------------------------------------------------------------------------------



agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Guarantors hereunder which shall remain absolute,
irrevocable and unconditional under any and all circumstances as described
above:

 

 

 

          (a) the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, this Agreement, any other Loan Document or
any other agreement, document or instrument to which a Borrower is or may become
a party;

 

 

 

          (b) the absence of any action to enforce this Agreement or any other
Loan Document or the waiver or consent by Administrative Agent and Lenders with
respect to any of the provisions thereof;

 

 

 

          (c) the existence, value or condition of, or failure to perfect its
Lien against, any security for the Obligations or any action, or the absence of
any action, by Administrative Agent and Lenders in respect thereof (including
the release of any such security);

 

 

 

          (d) the insolvency of a Borrower or any other Guarantor;

 

 

 

          (e) at any time or from time to time, without notice to the
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

 

 

          (f) any of the acts mentioned in any of the provisions of this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein shall be done or omitted;

 

 

 

          (g) the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

 

 

 

          (h) any lien or security interest granted to, or in favor of, Issuing
Bank or any Lender or Agent as security for any of the Guaranteed Obligations
shall fail to be perfected;

 

 

 

          (i) the release of a Borrower or any other Guarantor; or

 

 

 

          (j) any other action or circumstances that might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor (other than
indefeasible payment in full in cash of all Obligations and the termination of
all Commitments).

          The Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against a Borrower
under this Agreement or the Notes, if any, or any other agreement or instrument
referred to herein or therein, or against any other Person under

102

--------------------------------------------------------------------------------



any other guarantee of, or security for, any of the Guaranteed Obligations. The
Guarantors waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between Borrowers and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guaranteed Obligations at any time or
from time to time held by Secured Parties, and the obligations and liabilities
of the Guarantors hereunder shall not be conditioned or contingent upon the
pursuit by the Secured Parties or any other Person at any time of any right or
remedy against Borrowers or against any other Person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

          SECTION 7.03 Reinstatement. The obligations of the Guarantors under
this Article VII shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of a Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise. The Guarantors jointly
and severally agree that they will indemnify each Secured Party on demand for
all reasonable costs and expenses (including reasonable fees of counsel)
incurred by such Secured Party in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law,
other than any costs or expenses resulting from the bad faith or willful
misconduct of such Secured Party.

          SECTION 7.04 Subrogation; Subordination. Each Guarantor hereby agrees
that until the indefeasible payment and satisfaction in full in cash of all
Guaranteed Obligations and the expiration and termination of the Commitments of
the Lenders under this Agreement it shall not exercise any right or remedy
arising by reason of any performance by it of its guarantee in Section 7.01,
whether by subrogation or otherwise, against a Borrower or any other Guarantor
of any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations. The payment of any amounts due with respect to any Indebtedness of
Borrowers or any other Guarantor now or hereafter owing to any Guarantor or
Borrowers by reason of any payment by such Guarantor under the Guarantee in this
Article VII is hereby subordinated to the prior indefeasible payment in full in
cash of the Guaranteed Obligations. In addition, any Indebtedness of the
Guarantors now or hereafter held by any Guarantor is hereby subordinated in
right of payment in full in cash to the Guaranteed Obligations. Each Guarantor
agrees that it will not demand, sue for or otherwise attempt to collect any such
Indebtedness of Borrowers to such Guarantor until the Obligations shall have
been indefeasibly paid in full in cash. If, notwithstanding the foregoing
sentence, any Guarantor shall prior to the indefeasible payment in

103

--------------------------------------------------------------------------------



full in cash of the Guaranteed Obligations collect, enforce or receive any
amounts in respect of such Indebtedness, such amounts shall be collected,
enforced and received by such Guarantor as trustee for the Secured Parties and
be paid over to Administrative Agent on account of the Guaranteed Obligations
without affecting in any manner the liability of such Guarantor under the other
provisions of the guaranty contained herein.

          SECTION 7.05 Remedies. The Guarantors jointly and severally agree
that, as between the Guarantors and the Lenders, the obligations of Borrowers
under this Agreement and the Notes, if any, may be declared to be forthwith due
and payable as provided in Article VIII (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Article
VIII) for purposes of Section 7.01, notwithstanding any stay, injunction or
other prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against Borrowers and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrowers)
shall forthwith become due and payable by the Guarantors for purposes of Section
7.01.

          SECTION 7.06 Instrument for the Payment of Money. Each Guarantor
hereby acknowledges that the guarantee in this Article VII constitutes an
instrument for the payment of money, and consents and agrees that any Lender or
Agent, at its sole option, in the event of a dispute by such Guarantor in the
payment of any moneys due hereunder, shall have the right to bring a
motion-action under New York CPLR Section 3213.

          SECTION 7.07 Continuing Guarantee. The guarantee in this Article VII
is a continuing guarantee of payment, and shall apply to all Guaranteed
Obligations whenever arising.

          SECTION 7.08 General Limitation on Guarantee Obligations. In any
action or proceeding involving any state corporate law, or any state, federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

ARTICLE VIII.

EVENTS OF DEFAULT

          In case of the happening of any of the following events (“Events of
Default”):

 

 

 

          (a) default shall be made in the payment of any principal of any Loan
or the reimbursement with respect to any LC Disbursement when and as the same
shall become

104

--------------------------------------------------------------------------------



 

 

 

due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

 

 

 

          (b) default shall be made in the payment of any interest on any Loan
or any Fee or any other amount (other than an amount referred to in (a) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three (3) Business
Days;

 

 

 

          (c) any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings or issuances of Letters of
Credit hereunder, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document, shall prove to
have been false or misleading in any material respect when so made, deemed made
or furnished; it being recognized by Lenders, however, that projections as to
future events are not to be viewed as facts and that the actual results during
the period or periods covered by said projections may differ from the projected
results;

 

 

 

          (d) (i) default shall be made in the due observance or performance by
any Company of any covenant, condition or agreement contained in Section 5.02,
5.03(a), 5.08 or 5.16 or in Article VI or (ii) default shall be made in the due
observance or performance by any Company of any covenant, condition or agreement
contained in Section 5.07, 5.14 or 5.15 and such default shall continue
unremedied or shall not be waived for a period of 5 Business Days;

 

 

 

          (e) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in any Loan Document
(other than those specified in (a), (b) or (d) above) and such default shall
continue unremedied or shall not be waived for a period of 30 days after written
notice thereof from the Administrative Agent or any Lender to Borrowers;

 

 

 

          (f) an “Event of Default” under, and as defined in the Term Loan
Credit Agreement, shall occur or any Company shall (i) fail to pay any principal
or interest, regardless of amount, due in respect of any Indebtedness (other
than the Obligations), when and as the same shall become due and payable, or
(ii) fail to observe or perform any other term, covenant, condition or agreement
contained in any agreement or instrument evidencing or governing any such
Indebtedness if the effect of any failure referred to in clauses (i) and (ii) is
to cause, or to permit the holder or holders of such Indebtedness or a trustee
on its or their behalf (with or without the giving of notice, the lapse of time
or both) to cause, such Indebtedness to become due prior to its stated maturity
or become subject to a mandatory offer to purchase by the obligor; provided that
it shall not constitute an Event of Default pursuant to this paragraph (f)
unless the aggregate amount of all such Indebtedness referred to in clauses (i)
and (ii) exceeds $2.5 million at any one time;

 

 

 

          (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of any

105

--------------------------------------------------------------------------------



 

 

 

Company, or of a substantial part of the Property or assets of any Company,
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law; (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Company or for
a substantial part of the Property or assets of any Company; or (iii) the
winding-up or liquidation of any Company; and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

 

 

          (h) any Company shall (i) voluntarily commence any proceeding or file
any petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above; (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Company or for a substantial part of the
Property or assets of any Company; (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding; (v) make a
general assignment for the benefit of creditors; (vi) become unable (after
taking into account all rights of contribution), admit in writing its inability
or fail generally to pay its debts as they become due; (vii) take any action for
the purpose of effecting any of the foregoing; or (viii) wind up or liquidate,
except as expressly allowed under Section 6.05(i);

 

 

 

          (i) one or more judgments for the payment of money in an aggregate
amount in excess of $2.5 million shall be rendered against any Company or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon assets or
properties of any Company to enforce any such judgment;

 

 

 

          (j) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other such ERISA Events that have
occurred, could reasonably be expected to result in liability of any Company and
its ERISA Affiliates in an aggregate amount exceeding $2.5 million or the
imposition of a Lien on any assets of a Company;

 

 

 

          (k) any security interest and Lien purported to be created by any
Security Document shall cease to be in full force and effect, or shall cease to
give the Administrative Agent, for the benefit of the Secured Parties, the
Liens, rights, powers and privileges purported to be created and granted under
such Security Documents (including a perfected first priority security interest
in and Lien on, all of the Collateral thereunder (except as otherwise expressly
provided in such Security Document)) in favor of the Administrative Agent, or
shall be asserted by a Borrower or any other Loan Party not to be, a valid,
perfected, first priority (except as otherwise expressly provided in this
Agreement or such Security Document) security interest in or Lien on the
Collateral covered thereby;

106

--------------------------------------------------------------------------------



 

 

 

          (l) the Guarantees shall cease to be in full force and effect, unless
in connection with the sale, merger or dissolution of a Guarantor to the extent
permitted under Section 6.05 hereof;

 

 

 

          (m) any Loan Document or any material provisions thereof shall at any
time and for any reason be declared by a court of competent jurisdiction to be
null and void, or a proceeding shall be commenced by any Loan Party or any other
Person, or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny that it has any
liability or obligation for the payment of principal or interest or other
obligations purported to be created under any Loan Document;

 

 

 

          (n) there shall have occurred a Change in Control;

 

 

 

          (o) any Loan Party shall be prohibited or otherwise restrained from
conducting the business theretofore conducted by it in any manner that has or
could reasonably be expected to result in a Material Adverse Effect by virtue of
any determination, ruling, decision, decree or order of any court or
Governmental Authority of competent jurisdiction; or

 

 

 

          (p) the indictment by any Governmental Authority of any Loan Party as
to which any Loan Party or Administrative Agent receives notice as to which
there is a reasonable possibility of an adverse determination, in the good faith
determination of Administrative Agent, under any criminal statute, or
commencement of criminal or civil proceedings against any Loan Party pursuant to
which statute or proceedings the penalties or remedies sought or available
include forfeiture of (i) any of the Collateral having a value in excess of $1.0
million or (ii) any other Property of any Loan Party which is necessary or
material to the conduct of its business;

then, and in every such event (other than an event with respect to Holdings or
Borrowers described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to Borrowers, take either or
both of the following actions, at the same or different times: (i) terminate
forthwith the Commitments and (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of Borrowers accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by Borrowers and the Guarantors,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to Holdings or Borrowers
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of
Borrowers accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by
Borrowers and the Guarantors, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

107

--------------------------------------------------------------------------------



ARTICLE IX.

COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

          SECTION 9.01 Collateral Account.

                    (i) The Administrative Agent is hereby authorized to
establish and maintain at one of its offices in the name of the Administrative
Agent and pursuant to a Deposit Account Control Agreement, one restricted
deposit account designated “Borrower LC Collateral Account”. Each Loan Party
shall deposit into the LC Collateral Account from time to time the cash
collateral required to be deposited under Section 2.18(j) hereof.

                    (ii) The balance from time to time in such LC Collateral
Account shall constitute part of the Collateral and shall not constitute payment
of the Obligations until applied as hereinafter provided. Notwithstanding any
other provision hereof to the contrary, all amounts held in the LC Collateral
Account shall constitute collateral security first for the liabilities in
respect of Letters of Credit outstanding from time to time and second for the
other Obligations hereunder until such time as all Letters of Credit shall have
been terminated and all of the liabilities in respect of Letters of Credit have
been paid in full.

          SECTION 9.02 Application of Proceeds. Subject to the provisions of the
Intercreditor Agreement, the proceeds received by the Administrative Agent in
respect of any sale of, collection from or other realization upon all or any
part of the Collateral pursuant to the exercise by the Administrative Agent of
its remedies shall be applied, together with any other sums then held by the
Administrative Agent pursuant to this Agreement, promptly by the Administrative
Agent as follows:

 

 

 

          (a) First, to the payment of the reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization incurred or
due to the Administrative Agent, the Collateral Agent and their agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith, together with interest on each
such amount at the highest rate then in effect under this Agreement from and
after the date such amount is due, owing or unpaid until paid in full;

 

 

 

          (b) Second, to the payment of all other reasonable costs and expenses
of such sale, collection or other realization including, without limitation,
costs and expenses and all costs, liabilities and advances made or incurred by
the other Secured Parties in connection therewith, together with interest on
each such amount at the highest rate then in effect under this Agreement from
and after the date such amount is due, owing or unpaid until paid in full;

 

 

 

          (c) Third, without duplication of amounts applied pursuant to clauses
(a) and (b) above, to the indefeasible payment in full in cash, of all
Obligations constituting accrued interest or Fees, payable to the Lenders
hereunder, equally and ratably as set forth below;

108

--------------------------------------------------------------------------------



 

 

 

          (d) Fourth, without duplication of amounts applied pursuant to clauses
(a) and (b) above, to the indefeasible payment in full in cash of the
outstanding principal amount of the Swingline Loans;

 

 

 

          (e) Fifth, without duplication of amounts applied pursuant to clauses
(a) and (b) above, to the indefeasible payment in full in cash, of all
Obligations constituting principal of the Revolving Loans;

 

 

 

          (f) Sixth, without duplication of amounts applied pursuant to clauses
(a) and (b), to the cash collateralization of the outstanding Letters of Credit
Obligations;

 

 

 

          (g) Seventh, to the indefeasible payment in full in cash of any
Obligations due under a Lender Hedging Agreement permitted by this Agreement;

 

 

 

          (h) Eighth, to the payment of all other Obligations; and

 

 

 

          (i) Ninth, the balance, if any, to the Person lawfully entitled
thereto (including the applicable Loan Party or its successors or assigns).

          In carrying out the foregoing, (a) amounts received shall be applied
in the numerical order provided until exhausted prior to application to the next
succeeding category and (b) except for payments on Swing Loans, each of the
Lenders shall receive an amount equal to its pro rata share (based on the
proportion that its then outstanding Revolving Loans, Letters of Credit
Obligations and obligations outstanding under the Lender Hedging Agreements
permitted by this Agreement bears to the aggregate then outstanding Revolving
Loans, Letters of Credit Obligations, and obligations outstanding under the
Lender Hedging Agreements) of amounts available to be applied pursuant to
clauses “Third”, “Fourth” “Fifth” and “Sixth” above

ARTICLE X.

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

          SECTION 10.01 Appointment. (a) Each Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement and the other Loan Documents, and each Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such actions on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers as are expressly delegated to the Administrative
Agent by the terms of this Agreement and the other Loan Documents, together with
such actions and powers as are reasonably incidental thereto.

          (b) Each Lender hereby irrevocably designates and appoints the
Collateral Agent as the agent of such Lender under this Agreement and the other
Loan Documents, and each Lender irrevocably authorizes the Collateral Agent, in
such capacity, to take such actions on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers as are
expressly delegated to the Collateral Agent by the terms of this Agreement and
the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

109

--------------------------------------------------------------------------------



          SECTION 10.02 Administrative Agent and the Collateral Agent in their
Individual Capacities. Each Person serving as the Administrative Agent or the
Collateral Agent hereunder shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though it were not
the Administrative Agent or the Collateral Agent, as applicable, and such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, a Borrower or any Subsidiary or other Affiliate thereof as if
it were not the Administrative Agent hereunder or Collateral Agent, as
applicable, and without any duty to account therefor to the Lenders. The Lenders
hereby acknowledge that the Administrative Agent is also acting as the
administrative agent and the collateral agent under the Term Loan Documents.

          SECTION 10.03 Exculpatory Provisions. Neither the Administrative Agent
nor the Collateral Agent shall have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent and the Collateral Agent, shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent and the
Collateral Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent or
the Collateral Agent, as applicable, is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 11.02); provided, that,
neither the Administrative Agent nor the Collateral Agent shall be required to
take any action that, in its judgment or the judgment of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law, and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent and the Collateral Agent shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to Borrowers or any of their Affiliates that is
communicated to or obtained by the bank serving as Administrative Agent or the
Collateral Agent, as applicable, or any of its respective Affiliates in any
capacity. The Administrative Agent and the Collateral Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as such Agent shall believe in good faith shall be necessary,
under the circumstances as provided in Section 11.02) or in the absence of its
own gross negligence or willful misconduct. The Administrative Agent and the
Collateral Agent shall not be deemed to have knowledge of any Default unless and
until written notice thereof is given to the Administrative Agent and the
Collateral Agent by Borrowers or a Lender, and the Administrative Agent and the
Collateral Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent or the Collateral Agent, as applicable. Without limiting
the generality of the foregoing, the use of the term

110

--------------------------------------------------------------------------------



“agent” in this Agreement with reference to the Administrative Agent or the
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term us used merely as a matter of market custom and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

          SECTION 10.04 Reliance by Agents. The Agents shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agents also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan or
other Credit Extension, that by its terms must be fulfilled to the satisfaction
of a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan or
other Credit Extension. The Agents may consult with legal counsel (who may be
counsel for Borrowers), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

          SECTION 10.05 Delegation of Duties. Each of the Administrative Agent
and the Collateral Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent or the Collateral
Agent, as applicable. The Administrative Agent and the Collateral Agent and any
such respective sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of each of the Administrative Agent and the Collateral Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities of the Administrative Agent and the Collateral Agent.

          SECTION 10.06 Successor Administrative Agent. The Administrative Agent
and/or Collateral Agent may resign as such at any time upon at least 30 days’
prior notice to the Lenders, the Issuing Bank and Borrowers. Upon any such
resignation, the Required Lenders shall have the right, in consultation with
Borrowers, to appoint a successor from among the Lenders. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent and/or
Collateral Agent, as applicable, gives notice of its resignation, then the
retiring Administrative Agent and/or Collateral Agent, as applicable may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent and/or Collateral Agent, as applicable, which successor shall be a
commercial banking institution organized under the laws of the United States (or
any state thereof) or a United States branch or agency of a commercial banking
institution, and having combined capital and surplus of at least $250.0 million;
provided, however, that if such retiring Administrative Agent and/or Collateral
Agent, as applicable is unable to find a commercial banking institution which is
willing to accept such appointment and

111

--------------------------------------------------------------------------------



which meets the qualifications set forth above, the retiring Administrative
Agent’s and/or Collateral Agent’s resignation shall nevertheless thereupon
become effective, and the Lenders shall assume and perform all of the duties of
the Administrative Agent and/or Collateral Agent, as applicable hereunder until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent and/or Collateral Agent, as applicable.

          Upon the acceptance of its appointment as Administrative Agent and/or
Collateral Agent, as applicable, hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent and/or Collateral Agent, as applicable, and
the retiring Administrative Agent and/or Collateral Agent, as applicable, shall
be discharged from its duties and obligations hereunder. The fees payable by
Borrowers to a successor Administrative Agent and/or Collateral Agent, as
applicable, shall be the same as those payable to its predecessor unless
otherwise agreed between Borrowers and such successor. After the Administrative
Agent’s and/or Collateral Agent’s resignation hereunder, the provisions of this
Article X and Section 11.03 shall continue in effect for the benefit of such
retiring Administrative Agent and/or Collateral Agent, as applicable, its
respective sub-agents and their respective Affiliates in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent and/or Collateral Agent, as applicable.

          SECTION 10.07 Non-Reliance on Agents and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the Agents or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agents or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.

          SECTION 10.08 No Other Administrative Agent or the Collateral Agent.
The Lenders identified in this Agreement, the Co-Syndication Agents and the
Documentation Agent shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders. Without limiting the foregoing, neither the Co-Syndication Agents nor
the Documentation Agent shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgments with respect
to the Co-Syndication Agents and the Documentation Agent as it makes with
respect to the Administrative Agent or the Collateral Agent or any other Lender
in this Article X. Notwithstanding the foregoing, the parties hereto acknowledge
that the Co-Syndication Agents and the Documentation Agent hold such titles in
name only, and that such titles confer no additional rights or obligations
relative to those conferred on any Lender hereunder.

          SECTION 10.09 Indemnification. The Lenders severally agree to
indemnify each Agent in its capacity as such (to the extent not reimbursed by
the Borrowers or the Guarantors and without limiting the obligation of the
Borrowers or the Guarantors to do so), ratably according to their respective
outstanding Loans and Commitments in effect on the date on which indemnification
is sought under this Section 10.09 (or, if indemnification is sought after the
date upon which all Commitments shall have terminated and the Loans shall have
been paid in full,

112

--------------------------------------------------------------------------------



ratably in accordance with such outstanding Loans and Commitments as in effect
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from such Agent’s gross negligence or willful misconduct. The
agreements in this Section 10.09 shall survive the payment of the Loans and all
other amounts payable hereunder.

          SECTION 10.10 Additional Loans. Administrative Agent shall not make
(and shall prohibit the Issuing Bank and Swingline Lender, as applicable, from
making) any Revolving Loans or provide any Letters of Credit to Borrowers on
behalf of Lenders intentionally and with actual knowledge that such Revolving
Loans, Swingline Loans, or Letters of Credit would cause the aggregate amount of
the Revolving Exposure to exceed the Borrowing Base of Borrowers, without the
prior consent of all Lenders, except, that, Administrative Agent may make (or
cause to be made) such additional Revolving Loans or Swingline Loans or provide
such additional Letters of Credit on behalf of Lenders, intentionally and with
actual knowledge that such Loans or Letters of Credit will cause the total
outstanding Revolving Exposure to exceed the Borrowing Base, as Administrative
Agent may deem necessary or advisable in its discretion, provided, that: (a) the
total principal amount of the additional Revolving Loans, Swingline Loans, or
additional Letters of Credit to Borrowers which Administrative Agent may make or
provide (or cause to be made or provided) after obtaining such actual knowledge
that the Revolving Exposure equals or exceeds the Borrowing Base shall not
exceed the amount equal to $10.0 million outstanding at any time and shall not
cause the Revolving Exposure to exceed the Revolving Commitments of all of the
Lenders or the Revolving Exposure of a Lender to exceed such Lender’s Revolving
Commitment, (b) without the consent of all Lenders, Administrative Agent shall
not make any such additional Revolving Loans, Swingline Loans, or Letters of
Credit more than sixty (60) days from the date of the first such additional
Revolving Loans, Swingline Loans, or Letters of Credit and (c) the Required
Lenders may at any time prospectively revoke the Administrative Agent’s
authorization to make such additional Revolving Loans, Swingline Loans or
Letters of Credit. Each Lender shall be obligated to pay Administrative Agent
the amount of its Pro Rata Percentage of any such additional Revolving Loans,
Swingline Loans, or Letters of Credit provided that Administrative Agent is
acting in accordance with the terms of this Section 10.10.

ARTICLE XI.

MISCELLANEOUS

          SECTION 11.01 Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered

113

--------------------------------------------------------------------------------



by hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

 

 

 

(i)

if to any Loan Party, to Holdings at:

 

 

 

 

 

Lenox Group Inc.

 

 

One Village Place

 

 

6436 City West Parkway

 

 

Eden Prairie, MN 55344

 

 

Attention: Timothy J. Schugel, CFO

 

 

Telecopy No.: 952-943-4495

 

 

 

 

(ii)

if to the Administrative Agent, to it at:

 

 

 

 

 

UBS AG, Stamford Branch

 

 

677 Washington Boulevard

 

 

Stamford, Connecticut 06901

 

 

Attention: Anthony Finocchi

 

 

Telecopy No.: 203-719-3888

 

 

 

 

 

with a copy to:

 

 

 

 

 

Winston & Strawn LLP

 

 

200 Park Avenue

 

 

New York, New York 10166

 

 

Attention: William D. Brewer

 

 

Telecopy No.: 212-294-4700

 

 

 

 

(iii)

if to the Collateral Agent, to it at:

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

 

111 East Wisconsin Avenue, Floor 15

 

 

Mail Code WI 1 2061

 

 

Milwaukee, WI 53202

 

 

Attention: Michael A. Hintz

 

 

Telecopy No.: 414-977-6666

 

 

 

 

 

with a copy to the Administrative Agent

 

 

as set forth above and its counsel

 

 

 

          (iv) if to a Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopy shall be deemed to have been given when sent if confirmation of
delivery is received (except that, if not given during

114

--------------------------------------------------------------------------------



normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient). Notices
delivered through electronic communications shall be effective as provided in
paragraph (b) below.

          (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may (subject to Section 11.01(d)) be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided, that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Collateral Agent or Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it (including as
set forth in Section 11.01(d)); provided, that approval of such procedures may
be limited to particular notices or communications.

          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

          (c) Change of Address, Etc. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.

          (d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any Borrowing or other Credit
Extension hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at such
e-mail address(es) provided to Borrowers from time to time or in such other
form, including hard copy delivery thereof, as the Administrative Agent shall
require. In addition, each Loan Party agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in this
Agreement or any other Loan Document or in such other form, including hard copy
delivery thereof, as the Administrative Agent shall require. Nothing in this
Section 11.01 shall prejudice the right of the

115

--------------------------------------------------------------------------------



Agents, any Lender or any Loan Party to give any notice or other communication
pursuant to this Agreement or any other Loan Document in any other manner
specified in this Agreement or any other Loan Document or as any such Agent
shall require.

          To the extent consented to by the Administrative Agent in writing from
time to time, Administrative Agent agrees that receipt of the Communications by
the Administrative Agent at its e-mail address(es) provided to Borrowers shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents; provided, that Borrowers shall also deliver
to the Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.

          Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent, the
Collateral Agent or any of their Related Parties have any liability to the Loan
Parties, any Lender or any other person for damages of any kind, including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s or the Collateral Agent’s transmission of
communications through the Internet, except to the extent the liability of such
person is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such person’s gross negligence or willful
misconduct.

          SECTION 11.02 Waivers; Amendment. (a) No failure or delay by the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 11.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, the Collateral Agent,
any Lender or the Issuing Bank may have had notice or knowledge of such Default
at the time.

          (b) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Borrowers and the Required Lenders or,

116

--------------------------------------------------------------------------------



in the case of any other Loan Document, pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the written consent of the
Required Lenders; provided that no such amendment, waiver or consent shall,
unless in writing and signed by all the Lenders do any of the following: (i)
increase the dollar amount of the Commitment of any Lender, (ii) reduce or
forgive the principal amount of any Loan or LC Disbursement or reduce the rate
of interest thereon (other than to waive default interest under Section 2.06(c)
to the extent a waiver of the underlying default giving rise to such default
interest does not require a vote of all Lenders), or reduce or forgive any Fees
payable hereunder, (iii) postpone the maturity of any Loan, or the required date
of reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment or
postpone the scheduled date of expiration of any Letter of Credit beyond the
Revolving Maturity Date, (iv) change Section 2.14(b) or (c) in a manner that
would alter the pro rata sharing of payments or set-offs required thereby or
change Section 9.02, (v) change the percentage set forth in the definition of
“Required Lenders”, “Supermajority Lenders” or any other provision of any Loan
Document (including this Section 11.02) specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), (vi) release Holdings or any Subsidiary Guarantor from its Guarantee
(except as expressly provided in Article VII), or limit its liability in respect
of such Guarantee, (vii) release all or substantially all of the Collateral from
the Liens of the Security Documents or alter the relative priorities of the
Obligations entitled to the Liens of the Security Documents (except in
connection with securing additional Obligations equally and ratably with the
other Obligations), or (viii) change any provisions of any Loan Document in a
manner that by its terms adversely affects the rights in respect of payments due
to Lenders holding Loans of any Class differently than those holding Loans of
any other Class, without the written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each affected Class;
provided, further, that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
the Issuing Bank or the Swingline Lender without the prior written consent of
the Administrative Agent, the Collateral Agent, the Issuing Bank or the
Swingline Lender, as the case may be, (2) any waiver, amendment or consent that
adjusts the eligibility criteria or creates new eligibility criteria for
Eligible Accounts or Eligible Inventory which, in each case, has the effect of
making more credit available shall require the consent of Supermajority Lenders
and (3) any waiver, amendment or consent that increases in advance rates for the
Borrowing Base shall require the consent of Lenders having at least 80% of the
Revolving Commitments. Notwithstanding the foregoing, any provision of this
Agreement may be amended by an agreement in writing entered into by Borrowers,
the Required Lenders and the Administrative Agent (and, if their rights or
obligations are affected thereby, the Issuing Bank and the Swingline Lender) if
(x) by the terms of such agreement the Commitment of each Lender not consenting
to the amendment provided for therein shall terminate upon the effectiveness of
such amendment and (y) at the time such amendment becomes effective, each Lender
not consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement.

117

--------------------------------------------------------------------------------



          (c) If, in connection with any proposed change, waiver, discharge or
termination of the provisions of this Agreement that requires unanimous approval
of all Lenders as contemplated by Section 11.02(b) (other than clause (iii) of
such Section), the consent of the Supermajority Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then Borrowers shall have the right to replace all, but not less than
all, of such non-consenting Lender or Lenders (so long as all non-consenting
Lenders are so replaced) with one or more Persons pursuant to Section 2.16 so
long as at the time of such replacement each such new Lender consents to the
proposed change, waiver, discharge or termination; provided, however, that
Borrowers shall not have the right to replace a Lender solely as a result of the
exercise of such Lender’s rights (and the withholding of any required consent by
such Lender) pursuant to clause (iii) of Section 11.02(b); provided further that
each replaced Lender receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement.

          SECTION 11.03 Expenses; Indemnity. (a) The Loan Parties agree, jointly
and severally, to pay all reasonable out-of-pocket expenses (including but not
limited to expenses incurred in connection with due diligence and travel,
courier, reproduction, printing and delivery expenses) incurred by the
Administrative Agent, Collateral Agent, the Swingline Lender and Issuing Bank in
connection with the syndication of the credit facilities provided for herein and
the preparation, execution and delivery, and administration of this Agreement
and the other Loan Documents, including any Inventory Appraisal, or in
connection with any amendments, modifications, enforcement costs, work-out
costs, documentary taxes or waivers of the provisions hereof or thereof (whether
or not the transactions hereby or thereby contemplated shall be consummated) or
incurred by the Administrative Agent and the Collateral Agent or any Lender in
connection with the work-out, enforcement or protection of its rights in
connection with this Agreement (including pursuant to Section 5.15 of this
Agreement) and the other Loan Documents or in connection with the Loans made or
Letters of Credit issued hereunder, including the fees, charges and
disbursements of counsel for the Administrative Agent and the Collateral Agent,
and, in connection with any such enforcement or protection, or work-out, the
fees, charges and disbursements of any other counsel for the Agents or any
Lender.

          (b) The Loan Parties agree, jointly and severally, to indemnify the
Agents, each Lender, the Issuing Bank and the Swingline Lender, each Affiliate
of any of the foregoing Persons and each of their respective directors,
officers, trustees, employees and agents (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, all reasonable
out-of-pocket costs and any and all losses, claims, damages, liabilities and
related expenses, including reasonable counsel fees, charges, expenses and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the Transactions, (ii) any actual
or proposed use of the proceeds of the Loans or issuance of Letters of Credit,
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto, or (iv) any actual
or alleged presence or Release or threatened Release of Hazardous Materials, on,
under or from any Property owned, leased or operated by any Company, or any
Environmental Claim related in any way to any Company; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee.

118

--------------------------------------------------------------------------------



          (c) The provisions of this Section 11.03 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Agents, the Issuing Bank or any Lender. All amounts
due under this Section 11.03 shall be payable on written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.

          (d) To the extent that a Borrower fails to pay any amount required to
be paid by it to the Agents, the Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section 11.03, each Lender severally agrees to pay
to the Agents, the Issuing Bank or the Swingline Lender, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any of the Agents, the Issuing Bank or the Swingline Lender in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Exposure and
unused Commitments at the time.

          (e) To the fullest extent permitted by applicable Requirements of Law,
no Loan Party shall assert, and each Loan Party hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or other Credit Extension or the use of the proceeds
thereof. No Indemnitee referred to in paragraph (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

          SECTION 11.04 Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that
Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by a Borrower without such consent shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, the Affiliates of each of the Administrative Agent, the
Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

          (b) Any Lender may assign to one or more banks, insurance companies,
investment companies or funds or other institutions (other than Borrowers,
Holdings or any Affiliate or Subsidiary thereof) all or a portion of its rights
and obligations under this Agreement (including

119

--------------------------------------------------------------------------------



all or a portion of its Commitment and the Loans at the time owing to it);
provided that (i) except in the case of an assignment to a Lender, an Affiliate
of a Lender or a Lender Affiliate, Borrowers (except (i) after the occurrence
and during the continuation of a Default or Event of Default or (ii) prior to
the completion of the primary syndication (as determined by Arranger) of the
Commitments and the Loans by the Arranger) and the Administrative Agent (and, in
the case of an assignment of all or a portion of a Revolving Commitment or any
Lender’s obligations in respect of its LC Exposure or Swingline Exposure, the
Issuing Bank and the Swingline Lender) must give their prior written consent to
such assignment (which consent shall not be unreasonably withheld or delayed),
(ii) except in the case of an assignment to a Lender, an Affiliate of a Lender
or a Lender Affiliate, any assignment made in connection with the primary
syndication of the Commitment and Loans by the Arranger or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than in the case of Revolving Commitments and Revolving Loans, $5.0 million
unless each of the Borrowers and the Administrative Agent otherwise consent,
(iii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
except that this clause (iii) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $3,500, and
(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and provided, further that
any consent of Borrowers otherwise required under this paragraph shall not be
required if a Default or an Event of Default has occurred and is continuing.
Subject to acceptance and recording thereof pursuant to paragraph (d) of this
Section 11.04, from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement (provided that any
liability of Borrowers to such assignee under Section 2.12, 2.13 or 2.15 shall
be limited to the amount, if any, that would have been payable thereunder by
Borrowers in the absence of such assignment, except to the extent any such
amounts are attributable to a Change in Law occurring after the date of such
assignment), and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 11.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section 11.04.

          (c) The Administrative Agent, acting for this purpose as an agent of
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The

120

--------------------------------------------------------------------------------



entries in the Register shall be conclusive in the absence of manifest error,
and Borrowers, the Administrative Agent, the Collateral Agent, the Issuing Bank
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrowers, the Issuing Bank, the Administrative
Agent, the Collateral Agent, the Swingline Lender and any Lender (with respect
to its own interest only), at any reasonable time and from time to time upon
reasonable prior notice.

          (d) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section 11.04, any written consent to such assignment required by paragraph
(b) of this Section 11.04, and such tax forms or information described in
Section 4.01(s) as the Administrative Agent shall request, the Administrative
Agent shall accept such Assignment and Acceptance and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

          (e) Any Lender may, without the consent of Borrowers, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrowers, the
Administrative Agent, the Collateral Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
11.02(b) that affects such Participant. Subject to paragraph (f) of this Section
11.04, Borrowers agree that each Participant shall be entitled to the benefits
of Sections 2.12, 2.13 and 2.15 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section 11.04. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14(c) as though it were
a Lender. Each Lender shall, acting for this purpose as an agent of the
Borrowers, maintain at one of its offices a register for the recordation of the
names and addresses of its Participants, and the amount and terms of its
participations, provided that no Lender shall be required to disclose or share
the information contained in such register with the Borrowers or any other
party, except as required by applicable law.

          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.12, 2.13 or 2.15 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the prior
written consent of Borrowers (which consent shall not be unreasonably

121

--------------------------------------------------------------------------------



withheld or delayed). A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless Borrowers
are notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrowers, to comply with Sections 2.15(e) and (f) as
though it were a Lender.

          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 11.04 shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. In the case of any Lender that is a fund that invests in bank loans,
such Lender may, without the consent of Borrowers or the Administrative Agent,
collaterally assign or pledge all or any portion of its rights under this
Agreement, including the Loans and Notes or any other instrument evidencing its
rights as a Lender under this Agreement, to any holder of, trustee for, or any
other representative of holders of, obligations owed or securities issued, by
such fund, as security for such obligations or securities; provided that the
documentation governing or evidencing such collateral assignment or pledge shall
provide that any foreclosure or similar action by such trustee or representative
shall be subject to the provisions of this Section 11.04 concerning assignments
and shall not be effective to transfer any rights under this Agreement or in any
Loan, Note or other instrument evidencing its rights as a Lender under this
Agreement unless the requirements of Section 11.04 concerning assignments are
fully satisfied.

          SECTION 11.05 Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Agents, the
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.13, 2.15 and 11.03 and Article X shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

          SECTION 11.06 Counterparts; Integration; Effectiveness; Electronic
Execution. (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and the Fee Letter constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become

122

--------------------------------------------------------------------------------



effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

          (b) The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Requirement of Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

          SECTION 11.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

          SECTION 11.08 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates are hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, but excluding trust accounts) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of Borrowers against any of and all the obligations of
Borrowers now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section 11.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

          SECTION 11.09 Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.

          (b) Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its Property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other

123

--------------------------------------------------------------------------------



jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

          (c) Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 11.09. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 11.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

          SECTION 11.10 Waiver of Jury Trial. Each party hereto hereby waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in any legal proceeding directly or indirectly arising out of or
relating to this Agreement, any other Loan Document or the transactions
contemplated hereby (whether based on contract, tort or any other theory). Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and (b)
acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this Section 11.10.

          SECTION 11.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

          SECTION 11.12 Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors, including
to Affiliates that are securitization vehicles along with its attorneys,
advisors, lenders, and other professionals (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential pursuant
to the terms hereof), (b) to the extent requested by any regulatory authority,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty

124

--------------------------------------------------------------------------------



(or its advisors) to any swap or derivative transaction relating to a Borrower
and its obligations, (iii) any pledgee referred to in Section 11.04(g), or (iv)
any rating agency for the purpose of obtaining a credit rating applicable to any
Lender, (g) with the consent of Borrowers or (h) to the extent such Information
(i) is publicly available at the time of disclosure or becomes publicly
available other than as a result of a breach of this Section 11.12 or (ii)
becomes available to the Administrative Agent, the Collateral Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than Borrowers
or any Subsidiary. For the purposes of this Section 11.12, “Information” means
all information received from Borrowers or any Subsidiary relating to Borrowers
or any Subsidiary or its business, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by Borrowers or any Subsidiary;
provided that, in the case of information received from a Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties acknowledge and agree that (i)
any obligations of confidentiality contained herein and therein do not apply and
have not applied from the commencement of discussions between the parties to the
tax treatment and tax structure of the Transactions (and any related
transactions or arrangements), and (ii) each party (and each of its employees,
representatives, or other agents) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transactions
and all materials of any kind (including opinions or other tax analyses) that
are provided to such party relating to such tax treatment and tax structure, all
within the meaning of Treasury Regulation Section 1.6011-4; provided, however,
that each party recognizes that the privilege each has to maintain, in its sole
discretion, the confidentiality of a communication relating to the Transaction,
including a confidential communication with its attorney or a confidential
communication with a federally authorized tax practitioner under Section 7525 of
the Code, is not intended to be affected by the foregoing.

          SECTION 11.13 Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 11.13 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

          SECTION 11.14 Lender Addendum. Each Lender that was not a Lender under
the Existing Credit Agreement to become a party to this Agreement on the date
hereof shall do so by

125

--------------------------------------------------------------------------------



delivering to the Administrative Agent a Lender Addendum duly executed by such
Lender, the Borrowers and the Administrative Agent.

          SECTION 11.15 USA PATRIOT Act Notice. Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name,
address and tax identification number of Borrower and other information
regarding Borrower that will allow such Lender or the Administrative Agent, as
applicable, to identify Borrower in accordance with the Act. This notice is
given in accordance with the requirements of the Act and is effective as to the
Lenders and the Administrative Agent.

          SECTION 11.16 Amendment and Restatement. It is the intention of each
of the parties hereto that the Existing Credit Agreement be amended and restated
and that all Obligations of the Loan Parties hereunder and thereunder shall be
secured by the Security Documents and that this Agreement does not constitute a
novation of the obligations and liabilities existing under the Existing Credit
Agreement. The parties hereto further acknowledge and agree that this Agreement
constitutes an amendment of the Existing Credit Agreement made under and in
accordance with the terms of the Existing Credit Agreement. By executing a
Lender Consent Letter, each Revolving Lender party to the Existing Credit
Agreement agrees to all provisions of this amendment and restatement.

          SECTION 11.17 Reaffirmation and Grant of Security Interests.

          (a) Each Loan Party has (i) guaranteed the Obligations and (ii)
created Liens in favor of the Administrative Agent on the Collateral to secure
its obligations hereunder. Each Loan Party hereby acknowledges that it has
reviewed the terms and provisions of this Agreement and consents to the
amendment and restatement of the Existing Credit Agreement effected pursuant to
this Agreement. Each Loan Party hereby (A) confirms that each Loan Document to
which it is a party or is otherwise bound and all Collateral encumbered thereby
will continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with the Loan Documents, the payment and performance of
the Obligations, as the case may be, and (B) confirms that it has granted to the
Administrative Agent for the benefit of the Revolving Lenders a continuing lien
on and security interest in and to such Loan Party’s right, title and interest
in, to and under all Collateral as collateral security for the prompt payment
and performance in full when due of the Obligations (whether at stated maturity,
by acceleration or otherwise).

          (b) Each Loan Party acknowledges and agrees that any of the Loan
Documents to which it is a party or otherwise bound prior to the execution and
delivery of this Agreement shall continue in full force and effect and that all
of its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of the amendment and
restatement of the Existing Credit Agreement. Each Loan Party represents and
warrants that all representations and warranties contained in the Loan Documents
to which it is a party or otherwise bound are true, correct and complete in all
material respects on and as of the Closing Date to the same extent as though
made on and as of that date, except to the extent such

126

--------------------------------------------------------------------------------



representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date.

[Signature Pages Follow]

127

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

 

 

 

 

D 56, INC., as a Borrower

 

 

 

 

 

By:

 

/s/ Marc Pfefferle

 

 

--------------------------------------------------------------------------------

 

 

Name: Marc Pfefferle

 

 

Title: Chief Executive Officer

 

 

 

 

LENOX RETAIL, INC., as a Borrower

 

 

 

 

 

By:

 

/s/ Marc Pfefferle

 

 

--------------------------------------------------------------------------------

 

 

Name: Marc Pfefferle

 

 

Title: Chief Executive Officer

 

 

 

 

LENOX, INCORPORATED, as a Borrower

 

 

 

 

 

By:

 

/s/ Marc Pfefferle

 

 

--------------------------------------------------------------------------------

 

 

Name: Marc Pfefferle

 

 

Title: Chief Executive Officer

 

 

 

 

LENOX GROUP INC., as a Guarantor

 

 

 

 

 

By:

 

/s/ Marc Pfefferle

 

 

--------------------------------------------------------------------------------

 

 

Name: Marc Pfefferle

 

 

Title: Interim Chief Executive Officer

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

 

LENOX SALES, INC.

 

FL 56 INTERMEDIATE CORP.

 

 

 

 

 

By:

 

/s/ Marc Pfefferle

 

 

--------------------------------------------------------------------------------

 

 

Name: Marc Pfefferle

 

 

Title: Chief Executive Officer/President

[Signature Pages – Lenox Revolving Credit Agreement]

--------------------------------------------------------------------------------




 

 

 

 

 

LENOX WORLDWIDE, LLC

 

 

 

 

 

By:

 

/s/ David B. O’Connell

 

 

--------------------------------------------------------------------------------

 

 

Name: David B. O’Connell

 

 

Title: President & Chief Executive Officer

[Signature Pages – Lenox Revolving Credit Agreement]

--------------------------------------------------------------------------------




 

 

 

 

 

UBS AG, STAMFORD BRANCH, as Issuing Bank and Administrative Agent

 

 

 

 

 

By:

 

/s/ Richard L. Tavrow

 

 

--------------------------------------------------------------------------------

 

 

Name: Richard L. Tavrow

 

 

Title: Director

 

 

 

 

 

By:

 

/s/ David B. Julie

 

 

--------------------------------------------------------------------------------

 

 

Name: David B. Julie

 

 

Title: Associate Director

 

 

 

 

UBS SECURITIES LLC, as Arranger and Co-Syndication Agent

 

 

 

 

 

By:

 

/s/ Richard L. Tavrow

 

 

--------------------------------------------------------------------------------

 

 

Name: Richard L. Tavrow

 

 

Title: Director

 

 

 

 

By:

 

/s/ David B. Julie

 

 

--------------------------------------------------------------------------------

 

 

Name: David B. Julie

 

 

Title: Associate Director

 

 

 

 

UBS LOAN FINANCE LLC, as Swingline Lender

 

 

 

By:

 

/s/ Richard L. Tavrow

 

 

--------------------------------------------------------------------------------

 

 

Name: Richard L. Tavrow

 

 

Title: Director

 

 

 

 

 

By:

 

/s/ David B. Julie

 

 

--------------------------------------------------------------------------------

 

 

Name: David B. Julie

 

 

Title: Associate Director

[Signature Pages – Lenox Revolving Credit Agreement]

--------------------------------------------------------------------------------




 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Collateral Agent, Co-Syndication Agent and Issuing
Bank

 

 

 

 

 

By:

 

/s/ Michael A. Hintz

 

 

--------------------------------------------------------------------------------

 

 

Name: Michael A. Hintz

 

 

Title: Vice President

[Signature Pages – Lenox Revolving Credit Agreement]

--------------------------------------------------------------------------------



Annex I

Applicable Margin

 

 

 

 

 

 

 

 

Average Daily
Borrowing Availability

 

Revolving Loans

 

Applicable Fee

 

--------------------------------------------------------------------------------

 

 

Eurodollar

 

ABR

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

Level I: <$25,000,000

 

 

 

 

 

 

 

 

 

2.25%

 

0.50%

 

0.375%

 

Level II: >$25,000,000 but <$50,000,000

 

 

 

 

 

 

 

 

 

2.00%

 

0.25%

 

0.375%

 

Level III: >$50,000,000

 

 

 

 

 

 

 

 

 

1.75%

 

0.00%

 

0.375%

 

          Each change in the Applicable Margin or Applicable Fee resulting from
a change in the Average Daily Borrowing Availability shall be effective with
respect to all Loans and Letters of Credit outstanding on and after the date of
delivery to the Administrative Agent of the financial statements and
certificates required by Section 5.01(a) or (b) and Section 5.01(d) (as well as
the Borrowing Base Certificate for the last month of such fiscal quarter),
respectively, indicating such change until the date immediately preceding the
next date of delivery of such financial statements and certificates (and related
Borrowing Base Certificate) indicating another such change. Notwithstanding the
foregoing, the Average Daily Borrowing Availability shall be deemed to be (i) in
Level II for purposes of determining the Applicable Margin and Applicable Fee
from the Closing Date to the date of delivery to the Administrative Agent of the
financial statements and certificates required by Section 5.01(a) or (b) and
Section 5.01(d) for the fiscal quarter ending at least six months after the
Closing Date, and (ii) in Level I for purposes of determining the Applicable
Margin and Applicable Fee at any time (A) during which Borrowers have failed to
deliver the financial statements and certificates required by Section 5.01(a) or
(b) and Section 5.01(d), respectively, and (B) during the existence of an Event
of Default. For purposes of this Annex I, “Average Daily Borrowing Availability”
shall mean the average daily Borrowing Availability during the most recently
completed fiscal quarter.

--------------------------------------------------------------------------------